Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CERUS CORPORATION HAS DETERMINED THE INFORMATION (I) IS
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CERUS CORPORATION
IF PUBLICLY DISCLOSED.

 

Execution Version

 

 

 

CREDIT, SECURITY AND GUARANTY AGREEMENT (TERM LOAN)

dated as of March 29, 2019

by and among

CERUS CORPORATION,

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers,

any guarantor that hereafter becomes party hereto, each as Guarantor, and
collectively as Guarantors,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[gmvbzzxs50cq000001.jpg]

 

 

 

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

      



\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1 - DEFINITIONS

 

1

 

 

 

 

 

Section 1.1

 

Certain Defined Terms

 

1

Section 1.2

 

Accounting Terms and Determinations

 

34

Section 1.3

 

Other Definitional and Interpretive Provisions

 

34

Section 1.4

 

Dutch Terms

 

35

Section 1.5

 

Settlement and Funding Mechanics

 

36

Section 1.6

 

Time is of the Essence

 

36

Section 1.7

 

Time of Day

 

36

 

 

 

 

 

ARTICLE 2 - LOANS

 

36

 

 

 

 

 

Section 2.1

 

Loans

 

36

Section 2.2

 

Interest, Interest Calculations and Certain Fees

 

39

Section 2.3

 

Notes

 

42

Section 2.4

 

Reserved

 

42

Section 2.5

 

Reserved

 

42

Section 2.6

 

General Provisions Regarding Payment; Loan Account

 

42

Section 2.7

 

Maximum Interest

 

43

Section 2.8

 

Taxes; Capital Adequacy

 

43

Section 2.9

 

Appointment of Borrower Representative

 

47

Section 2.10

 

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation

 

48

Section 2.11

 

Reserved

 

50

Section 2.12

 

Termination; Restriction on Termination

 

50

 

 

 

 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

51

 

 

 

 

 

Section 3.1

 

Existence and Power

 

51

Section 3.2

 

Organization and Governmental Authorization; No Contravention

 

51

Section 3.3

 

Binding Effect

 

52

Section 3.4

 

Capitalization

 

52

Section 3.5

 

Financial Information

 

52

Section 3.6

 

Litigation

 

52

Section 3.7

 

Ownership of Property

 

52

Section 3.8

 

No Default

 

53

Section 3.9

 

Labor Matters

 

53

Section 3.10

 

Investment Company Act

 

53

Section 3.11

 

Margin Regulations

 

53

Section 3.12

 

Compliance With Laws; Anti-Terrorism Laws

 

53

Section 3.13

 

Taxes

 

54

Section 3.14

 

Compliance with ERISA

 

54

Section 3.15

 

Consummation of Operative Documents; Brokers

 

55

Section 3.16

 

Reserved

 

55

i

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

      





202344533 v5

--------------------------------------------------------------------------------

 

Section 3.17

 

Material Contracts

 

55

Section 3.18

 

Compliance with Environmental Requirements; No Hazardous Materials

 

55

Section 3.19

 

Intellectual Property and License Agreements

 

56

Section 3.20

 

Solvency

 

56

Section 3.21

 

Full Disclosure

 

56

Section 3.22

 

Reserved

 

56

Section 3.23

 

Subsidiaries

 

56

Section 3.24

 

Regulatory Matters

 

56

Section 3.25

 

Accuracy of Schedules

 

57

 

 

 

 

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

58

 

 

 

 

 

Section 4.1

 

Financial Statements and Other Reports

 

58

Section 4.2

 

Payment and Performance of Obligations

 

60

Section 4.3

 

Maintenance of Existence

 

61

Section 4.4

 

Maintenance of Property; Insurance

 

61

Section 4.5

 

Compliance with Laws and Material Contracts

 

62

Section 4.6

 

Inspection of Property, Books and Records

 

62

Section 4.7

 

Use of Proceeds

 

63

Section 4.8

 

Estoppel Certificates

 

63

Section 4.9

 

Notices of Material Contracts, Litigation and Defaults

 

63

Section 4.10

 

Hazardous Materials; Remediation

 

64

Section 4.11

 

Further Assurances

 

64

Section 4.12

 

Reserved

 

66

Section 4.13

 

Power of Attorney

 

66

Section 4.14

 

Reserved

 

67

Section 4.15

 

Disclosure Letter Updates

 

67

Section 4.16

 

Intellectual Property and Licensing

 

67

Section 4.17

 

Regulatory Covenants

 

68

Section 4.18

 

Maintenance of Management

 

69

 

 

 

 

 

ARTICLE 5 - NEGATIVE COVENANTS

 

69

 

 

 

 

 

Section 5.1

 

Debt; Contingent Obligations

 

69

Section 5.2

 

Liens

 

69

Section 5.3

 

Distributions

 

70

Section 5.4

 

Restrictive Agreements

 

70

Section 5.5

 

Payments and Modifications of Subordinated Debt

 

70

Section 5.6

 

Consolidations, Mergers and Sales of Assets

 

70

Section 5.7

 

Purchase of Assets, Investments

 

71

Section 5.8

 

Transactions with Affiliates

 

71

Section 5.9

 

Modification of Organizational Documents

 

71

Section 5.10

 

Modification of Certain Agreements

 

71

Section 5.11

 

Conduct of Business

 

71

Section 5.12

 

Lease Payments

 

71

Section 5.13

 

Limitation on Sale and Leaseback Transactions

 

72

Section 5.14

 

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

 

72

Section 5.15

 

Compliance with Anti-Terrorism Laws

 

72

Section 5.16

 

Change in Accounting

 

73

ii

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

      



\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 5.17

 

Restricted Foreign Subsidiaries

 

73

 

 

 

 

 

ARTICLE 6 - FINANCIAL COVENANTS

 

74

 

 

 

 

 

Section 6.1

 

Minimum Net Revenue

 

74

Section 6.2

 

Evidence of Compliance

 

74

 

 

 

 

 

ARTICLE 7 - CONDITIONS

 

74

 

 

 

 

 

Section 7.1

 

Conditions to Closing

 

74

Section 7.2

 

Conditions to Each Loan

 

75

Section 7.3

 

Searches

 

76

Section 7.4

 

Post-Closing Requirements

 

76

 

 

 

 

 

ARTICLE 8 – RESERVED

 

76

 

 

 

 

 

ARTICLE 9 - SECURITY AGREEMENT

 

76

 

 

 

 

 

Section 9.1

 

Generally

 

76

Section 9.2

 

Representations and Warranties and Covenants Relating to Collateral

 

76

 

 

 

 

 

ARTICLE 10 - EVENTS OF DEFAULT

 

81

 

 

 

 

 

Section 10.1

 

Events of Default

 

81

Section 10.2

 

Acceleration and Suspension or Termination of Term Loan Commitment

 

83

Section 10.3

 

UCC Remedies

 

84

Section 10.4

 

Reserved

 

86

Section 10.5

 

Default Rate of Interest

 

86

Section 10.6

 

Setoff Rights

 

86

Section 10.7

 

Application of Proceeds

 

86

Section 10.8

 

Waivers

 

87

Section 10.9

 

Injunctive Relief

 

89

Section 10.10

 

Marshalling; Payments Set Aside

 

89

 

 

 

 

 

ARTICLE 11 - AGENT

 

89

 

 

 

 

 

Section 11.1

 

Appointment and Authorization

 

89

Section 11.2

 

Agent and Affiliates

 

90

Section 11.3

 

Action by Agent

 

90

Section 11.4

 

Consultation with Experts

 

90

Section 11.5

 

Liability of Agent

 

90

Section 11.6

 

Indemnification

 

90

Section 11.7

 

Right to Request and Act on Instructions

 

91

Section 11.8

 

Credit Decision

 

91

Section 11.9

 

Collateral Matters

 

91

Section 11.10

 

Agency for Perfection

 

91

Section 11.11

 

Notice of Default

 

91

Section 11.12

 

Assignment by Agent; Resignation of Agent; Successor Agent

 

92

Section 11.13

 

Payment and Sharing of Payment

 

93

iii

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

      



\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 11.14

 

Right to Perform, Preserve and Protect

 

94

Section 11.15

 

Additional Titled Agents

 

94

Section 11.16

 

Amendments and Waivers

 

94

Section 11.17

 

Assignments and Participations

 

95

Section 11.18

 

Funding and Settlement Provisions Applicable When Non-Funding Lenders
Exist

 

99

 

 

 

 

 

ARTICLE 12 – GUARANTY

 

99

 

 

 

 

 

Section 12.1

 

Guaranty

 

99

Section 12.2

 

Payment of Amounts Owed

 

99

Section 12.3

 

Certain Waivers by Guarantor.  To the fullest extent permitted by law,
each Guarantor does hereby

 

100

Section 12.4

 

Guarantor’s Obligations Not Affected by Modifications of Financing Documents

 

101

Section 12.5

 

Reinstatement; Deficiency

 

102

Section 12.6

 

Subordination of Borrowers’ Obligations to Guarantors; Claims in Bankruptcy

 

102

Section 12.7

 

Maximum Liability

 

103

Section 12.8

 

Guarantor’s Investigation

 

103

Section 12.9

 

Termination

 

103

Section 12.10

 

Representative

 

103

Section 12.11

 

Guarantor Acknowledgement

 

104

 

 

 

 

 

ARTICLE 13 - MISCELLANEOUS

 

104

 

 

 

 

 

Section 13.1

 

Survival

 

104

Section 13.2

 

No Waivers

 

104

Section 13.3

 

Notices

 

104

Section 13.4

 

Severability

 

105

Section 13.5

 

Headings

 

105

Section 13.6

 

Confidentiality

 

105

Section 13.7

 

Waiver of Consequential and Other Damages

 

106

Section 13.8

 

GOVERNING LAW; SUBMISSION TO JURISDICTION

 

106

Section 13.9

 

WAIVER OF JURY TRIAL

 

106

Section 13.10

 

Publication; Advertisement

 

107

Section 13.11

 

Counterparts; Integration

 

108

Section 13.12

 

No Strict Construction

 

108

Section 13.13

 

Lender Approvals

 

108

Section 13.14

 

Expenses; Indemnity

 

108

Section 13.15

 

reserved

 

109

Section 13.16

 

Reinstatement

 

109

Section 13.17

 

Successors and Assigns

 

110

Section 13.18

 

USA PATRIOT Act Notification

 

110

Section 13.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

110

Section 13.20

 

Cross Default and Cross Collateralization

 

110

 

 

 

 

 

 

 

 

iv

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

      



\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

CREDIT, SECURITY AND GUARANTY AGREEMENT (term Loan)

This CREDIT, SECURITY AND GUARANTY AGREEMENT (TERM LOAN) (as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Agreement”) is dated as of March 29, 2019 by and among Cerus corporation, a
Delaware corporation, and any additional borrower that may hereafter be added to
this Agreement (individually as a “Borrower”, and collectively with any entities
that become party hereto as Borrower and each of their successors and permitted
assigns, the “Borrowers”), the guarantors from time to time party hereto, MIDCAP
FINANCIAL TRUST, a Delaware statutory trust, individually as a Lender, and as
Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.

RECITALS

The Credit Parties have requested that Lenders make available to Borrowers the
financing facilities as described herein.  Lenders are willing to extend such
credit to Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Credit Parties, Lenders and Agent agree as
follows:

Article 1 - DEFINITIONS

Section 1.1Certain Defined Terms.  The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Term Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either
Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
rights, remedies, Guarantees, “supporting obligations” (as defined in the UCC),
“letter-of-credit rights” (as defined in the UCC) and security interests in
respect of the foregoing, all rights of enforcement and collection, all books
and records evidencing or related to the foregoing, and all rights under the
Financing Documents in respect of the foregoing, (d) all information and data
compiled or derived by any Credit Party or to which any Credit Party is entitled
in respect of or related to the foregoing, and (e) all proceeds of any of the
foregoing.

“Additional Titled Agents” has the meaning set forth in Section 11.15.

 

1

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the equity interests of any Person, whether or
not involving a merger or consolidation with such other Person, or otherwise
causing any Person to become a Subsidiary of a Credit Party, (c) any merger or
consolidation or any other combination with another Person or (d) the
acquisition (including through licensing) of any product, product line or
Intellectual Property of or from any other Person other than (i) the making
capital expenditures to purchase tangible property from third parties in the
Ordinary Course of Business and (ii) repurchases of the Credit Parties’ Products
from third parties for an aggregate purchase price amount not to exceed [***] in
any fiscal year.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles).  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  Notwithstanding the foregoing, for
purposes of this Agreement, so long as [***] is not a Subsidiary of Borrower or
any other Credit Party, [***] shall not be deemed an Affiliate of Borrower or
the other Credit Parties; provided that no Credit Party shall enter into any
transaction with [***] to the extent that such transaction would be prohibited
by Section 5.8 if [***] were deemed to be an Affiliate of Borrower or any other
Credit Party.

“Affiliated Credit Agreement” that certain Credit, Security and Guaranty
Agreement (Revolving Loan) (as the same may be amended, restated, supplemented
or otherwise modified from time to time), among MCF, as Agent and a lender, the
other lenders party thereto, Borrowers and Guarantors pursuant to which such
Agent and lenders have extended a revolving credit facility to Borrowers.

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.  

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.


2

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Applicable Margin” means [***] percent ([***]%).

“Applicable Minimum Net Revenue Threshold” means (a) for each Defined Period
ending on or before [***], the minimum Net Revenue amount set forth on Schedule
6.1 attached hereto for such Defined Period, and (b) for each Defined Period
ending after [***], a minimum Net Revenue amount for such Defined Period to be
agreed upon, in good faith on or prior to [***] of the year ending prior to the
year in which such Defined Period ends, between Borrower and Agent based upon
the most recent financial information provided by Borrower to Agent pursuant to
Section 4.1 of this Agreement; provided that in no event shall the minimum Net
Revenue amount for any such Defined Period be less than [***].

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition (including by merger, allocation of assets
(including allocation of assets to any series of a limited liability company),
division, consolidation or amalgamation) by any Credit Party or any Subsidiary
thereof of any asset of such Credit Party or such Subsidiary.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Assignment of Claims Act” means the Assignment of Claims Act, 31 USC §3727, as
amended.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period) in the amount
of $1,000,000 are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) two (2) Business Days prior to the commencement
of such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error; provided,
however, if (a) the administrator responsible for determining and publishing
such rate per annum, determined by Agent in accordance with its customary
procedures, has made a public announcement identifying a date certain on or
after which such rate shall no longer be provided or published, as the case may
be; or (b) timely, adequate and reasonable means do not exist for ascertaining
such rate and the circumstances giving rise to the Agent’s inability to
ascertain LIBOR are unlikely to be temporary as determined in Agent’s reasonable
discretion, then Agent may, upon prior written notice to Borrower
Representative, choose, in consultation with Borrower, a reasonably comparable
index or source together with corresponding adjustments to “Applicable Margin”
or scale factor or floor to such index that Agent, in its reasonable discretion,
has determined is necessary to preserve the current all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees, but without regard to future fluctuations of such alternative
index, it being acknowledged and agreed that neither Agent nor any Lender shall
have any liability whatsoever from such future fluctuations) to use as the basis
for Base LIBOR Rate.

3

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower and in consultation with
Borrower, choose a reasonably comparable index or source to use as the basis for
the Base Rate.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.  

“Borrower Representative” means Cerus, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrower Total Unrestricted Cash” means unrestricted cash and cash equivalents
of the Borrowers that (a) are subject to a first priority perfected security
interest in favor of Agent and that are not subject to any Lien (other than
Permitted Liens), (b) are held in the name of a Borrower in a Deposit Account or
Securities Account that is subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, in favor of Agent
(including, for the avoidance of doubt, all Controlled Foreign Deposit
Accounts), and (c) are not funds for the payment of a drawn or committed but
unpaid draft, ACH or EFT transaction.

“Borrower U.S. Unrestricted Cash” means unrestricted cash and cash equivalents
of the Borrowers that (a) are subject to a first priority perfected security
interest in favor of Agent and that are not subject to any Lien (other than
Permitted Liens), (b) are held in the name of a Borrower in a Deposit Account or
Securities Account that is located in the United States and subject to a Deposit
Account Control Agreement or Securities Account Control Agreement, as
applicable, in favor of Agent, and (c) are not funds for the payment of a drawn
or committed but unpaid draft, ACH or EFT transaction.


4

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Borrowing Base” has the meaning set forth in the Affiliated Credit Agreement.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

“Cash Collateral Accounts” means, collectively, (a) the Credit Card Cash
Collateral Account, (b) the LC Cash Collateral Account and (c) the Swap
Obligations Cash Collateral Account.

“CE Mark” means the marking of conformity affixed on a medical device in the
European Union in order to attest compliance of such medical device with
applicable European Union Law, including without limitation Regulation (EC) No
765/2008, Decision No 768/2008/EC, for the purpose of commercial selling the
medical device in the European Union.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Cerus” means Cerus Corporation, a Delaware corporation.

“Cerus Europe B.V.” means Cerus Europe B.V., an entity organized under the laws
of the Netherlands and a wholly-owned Subsidiary of Borrower.

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
fifty percent (50%) or more of the combined voting power of all voting stock of
any Borrower or (b) except as otherwise permitted pursuant to Section 5.6, Cerus
ceases to own, directly or indirectly, 100% of the capital stock of any of its
Subsidiaries; or (c) the occurrence of a “Change of Control”, “Change in
Control”, or terms of similar import under any document or instrument governing
or relating to Debt of or equity in such Person.  As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.  For clarity, Collateral excludes “Excluded Property”.


5

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Collateral Assignment” means that certain Collateral Assignment of
Commissionaire Agreement by Borrower in favor of Agent and acknowledged and
agreed to by Cerus Europe B.V., dated as of the Closing Date.

“Commissionaire Agreement” is that certain Commissionaire Agreement between
Borrower and Cerus Europe B.V. dated as of January 1, 2007, as amended, modified
or otherwise supplemented prior to the Closing Date or as amended after the
Closing Date in accordance with the terms of this Agreement.

“Commitment Annex” means Annex A to this Agreement.

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same line of business as the Borrower and the other Credit
Parties and such business accounts for all or substantially all the revenue or
net income of such Person at the time of such determination.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of the “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

“Controlled Foreign Deposit Accounts” means each deposit account of Borrower
located in the Netherlands that is subject to Disclosed Deed of Pledge of Bank
Account Receivables.  

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with the Credit Parties, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA and, solely for purposes of Section 412 and 436 of the Code, Section
414(m) or (o) of the Code.

6

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

“Credit Card Cash Collateral Account” means, collectively, each segregated
Deposit Account from time to time identified to Agent in writing established by
Borrower for the sole purpose of securing Borrower’s obligations under clause
(g) of the definition Permitted Debt and containing only such cash or cash
equivalents that have been required to be pledged to secure such obligations of
Borrower; provided, that the aggregate amount of cash or cash equivalents
deposited in such Credit Card Cash Collateral Account does not, at any time,
exceed [***] in the aggregate.

“Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

“Credit Party” means each Borrower and each Guarantor; and “Credit Parties”
means all such Persons, collectively.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all Disqualified Stock, (g) all obligations secured by a
Lien on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (h) “earnouts”, purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts, (i) all Debt of others Guaranteed by such
Person, (j) off-balance sheet liabilities and/or Pension Plan or Multiemployer
Plan liabilities of such Person, (k) obligations in respect of litigation
settlement agreements or similar arrangements, and (l) obligations arising under
bonus, deferred compensation, incentive compensation or similar arrangements,
other than those arising in the Ordinary Course of Business.  Without
duplication of any of the foregoing, Debt of Borrowers shall include any and all
Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Defined Period” means for any given fiscal quarter or date of determination,
the immediately preceding twelve (12) months ending on the last day of such
fiscal quarter or if such date of determination is not the last day of a fiscal
quarter, the twelve (12) month period immediately preceding any such date of
determination.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Credit Party.

7

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Credit Party and each financial
institution in which such Credit Party maintains a Deposit Account, which
agreement provides that (a) such financial institution shall comply with
instructions originated by Agent directing disposition of the funds in such
Deposit Account without further consent by the applicable Credit Party, and
(b) such financial institution shall agree that it shall have no Lien on, or
right of setoff or recoupment against, such Deposit Account or the contents
thereof, other than in respect of usual and customary service fees and returned
items for which Agent has been given value, in each such case expressly
consented to by Agent, and containing such other terms and conditions as Agent
may require.

“Disclosure Letter” means that certain Disclosure Letter, dated as of the date
hereof, to which each of the Schedules referenced herein is attached (other than
Schedule 2.1, Schedule 6.1, Schedule 7.4 and Schedule 9.1) and as updated from
time to time in accordance with the terms of this Agreement.  Each reference in
this Agreement to a Schedule (other than Schedule 2.1, Schedule 6.1, Schedule
7.4 and Schedule 9.1) shall refer to the applicable Schedule attached to the
Disclosure Letter.

“Disqualified Stock” means, with respect to any Person, any equity interest in
such Person that, within less than [***] days after the Termination Date, either
by its terms (or by the terms of any security or other equity interests into
which it is convertible or for which it is exchangeable) or upon the happening
of any event or condition, (a) matures or is mandatorily redeemable (other than
solely for Permitted Debt or other equity interests in such Person or of Cerus
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such equity interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof, in whole or in part
(other than solely for Permitted Debt or other equity interests in such Person
or of  Cerus that do not constitute Disqualified Stock and cash in lieu of
fractional shares of such equity interests), (c) provides for the scheduled
payments of dividends or distributions in cash, or (d) is or becomes convertible
into or exchangeable for Debt (other than Permitted Debt) or any other equity
interests that would constitute Disqualified Stock.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Credit Party or a Subsidiary of a Credit Party (other than reasonable and
customary (i) payments of salaries and bonuses to individuals, (ii) directors
fees, and (iii) advances and reimbursements to employees or directors, all in
the Ordinary Course of Business), an Affiliate of a Credit Party or an Affiliate
of any Subsidiary of a Credit Party, (d) any lease or rental payments to an
Affiliate or Subsidiary of a Credit Party, or (e) repayments of or debt service
on loans or other indebtedness held by any Person holding an equity interest in
a Credit Party or a Subsidiary of a Credit Party, an Affiliate of a Credit Party
or an Affiliate of any Subsidiary of a Credit Party unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.

8

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Dollars” or “$” means the lawful currency of the United States of America.

“Dutch Deeds of Pledge (Cerus)” means, collectively, (a) that certain Agreement
and Deed of First Ranking Right of Pledge of the shares in Cerus Europe B.V.,
(b) that certain Disclosed Deed of Second Ranking Right of Pledge of Bank
Account Receivables between Cerus, as pledgor, and Agent, (c) that certain
Undisclosed Deed of Second Ranking Pledge of Moveable Assets between Cerus, as
pledgor, and Agent, (d) that certain Disclosed Deed of Second Ranking Right of
Pledge of Commissionaire Receivables, and (e) such other documents or
instruments reasonably determined by Agent to be necessary in connection
therewith, each in form and substances reasonably acceptable to Agent and as
amended, supplemented or otherwise modified from time to time in accordance with
the terms of the Financing Documents.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

[***].

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) so long as
no Event of Default has occurred and is continuing, “Eligible Assignee” shall
not include (i) any Credit Party or any of a Credit Party’s Subsidiaries, (ii)
any hedge fund or private equity fund (other than any Affiliate of a Lender or
an Approved Fund) that is primarily engaged in the business of purchasing
distressed debt or (iii) any Competitor, and (y) no proposed assignee intending
to assume any unfunded portion of the Term Loan Commitment shall be an Eligible
Assignee unless such proposed assignee either already holds a portion of such
Term Loan Commitment, or has been approved as an Eligible Assignee by Agent.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Credit Party and
relate to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29

9

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42
U.S.C. § 4851 et seq.), any analogous state or local laws, any amendments
thereto, and the regulations promulgated pursuant to said laws, together with
all amendments from time to time to any of the foregoing and judicial
interpretations thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Credit Party
or any Subsidiary maintains, sponsors or contributes to, or, in the case of an
employee benefit plan which is subject to Section 412 of the Code or Title IV of
ERISA, to which any Credit Party or any Subsidiary has any liability, including
on account of any member of the Controlled Group, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five (5) years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Foreign Subsidiary” means (a) Cerus Europe B.V. and (b) each direct
and indirect Subsidiary of Borrower that (i) (x) is a “controlled foreign
corporation” as defined in Section 957 of the Code, (y) that is a direct or
indirect Subsidiary of a “controlled foreign corporation” as defined in Section
957 of the Code, or (z) substantially all of the assets of which are equity
interests in one or more “controlled foreign corporations” as defined in Section
957 of the Code, and in each case, either (A) the pledge of all of the capital
stock of such Subsidiary as Collateral or (B) the guaranteeing by such
Subsidiary of the Obligations, could reasonably be expected to result in
material adverse tax consequences to the Credit Parties; and (ii) is designated
as an Excluded Foreign Subsidiary by Borrowers to Agent in writing, provided,
that (A) the aggregate gross revenues attributable to all Excluded Foreign
Subsidiaries (including Cerus Europe B.V.) for the most recently ended fiscal
quarter of Borrower shall not exceed [***] percent ([***]%) of the aggregate
consolidated gross revenues for Borrower and its Consolidated Subsidiaries for
the trailing twelve month period ending on the last day of such fiscal quarter
and (B) upon the occurrence of a Springing IP Lien/Joinder Event, Cerus Europe
B.V. shall cease to be an Excluded Foreign Subsidiary and the Credit Parties
shall be required to join Cerus Europe B.V. as a Guarantor in accordance with
the provisions of Section 4.11.

“Excluded Property” means, collectively:

(a)prior to the occurrence of a Springing IP Lien/Joinder Event, all
Intellectual Property except (i) to the extent that it is necessary under
applicable law to have a Lien and security interest in any such Intellectual
Property in order to have a perfected Lien and security interest in and to IP
Proceeds (defined below), and for the avoidance of any doubt, the Collateral
shall include, and Agent shall have a Lien and security interest in, (A) all IP
Proceeds, and (B) all payments with respect to IP Proceeds that are received
after the commencement of a bankruptcy or insolvency proceeding, and (ii)
Intellectual Property constituting computer programs, tapes, programs, discs,
information, records, and data, all computers, word processors, printers,
switches, interfaces, web servers, website service contracts, internet
connection contract or line lease, website hosting service contract, website
license agreements, back-up copies of website content, contracts with website
advertisers, technology escrow agreements, website

10

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

content development agreements, all rights, of whatever form, in and to domain
names, instructional material, and connectors and all parts, accessories,
additions, substitutions, or options together with all property or equipment
used in connection with any of the above or which are used to operate or cause
to operate any features, special applications, format controls, options or
software of any or all of the above-mentioned items, in all cases of this clause
(ii), solely to the extent needed to assist in the enforcement of a security
interest against the Accounts; provided, however, that, upon the occurrence of a
Springing IP Lien/Joinder Event and continuing at all times thereafter (whether
or not the Springing IP Lien/Joinder Event continues), Intellectual Property
shall no longer constitute “Excluded Property” pursuant to this clause (a)  and
“Collateral” shall immediately include all Intellectual Property of each Credit
Party (including, for the avoidance of doubt, all IP Proceeds) automatically and
without notice or any further action by Agent, any Lender or any Credit Party;

(b)any lease, license, contract, permit, letter of credit, purchase money
arrangement, instrument or agreement to which any Credit Party is a party or any
of its rights or interests thereunder if and to the extent that the grant of
such security interest shall constitute a result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Credit
Party therein or (ii) result in a breach or termination pursuant to the terms
of, or default under, any such lease, license, contract, permit, letter of
credit, purchase money arrangement, instrument or agreement;

(c)any governmental licenses or state or local franchises, charters and
authorizations, to the extent that Agent may not validly possess a security
interest in any such license, franchise, charter or authorization under
applicable Law;

(d)all equity interests in and warrants to purchase equity interests in [***]
owned by Borrower as of the Closing Date, plus any additional equity interests
and/or warrants received or acquired by Borrower following the Closing Date that
relate to or arise from rights of first refusal, pro rata participation rights
and similar rights agreements exercised by Borrower, which rights of first
refusal, pro rata participation rights and similar rights agreements were
granted to Borrower prior to the Closing Date; provided that, to the extent the
aggregate amount of Investments made by Credit Parties or their Subsidiaries in
[***] (whether constituting the purchase of equity interests or otherwise) after
the Closing Date exceeds [***], “Collateral” shall, automatically and without
further action required by, and without notice to, any Person, include all
equity interests in and warrants to purchase equity interests in [***];

(e)at all times prior to a Springing IP Lien/Joinder Event, more than [***]% of
the voting capital stock of Cerus Europe B.V.; provided, however, that, upon the
occurrence of a Springing IP Lien/Joinder Event and continuing at all times
thereafter (whether or not the Springing IP Lien/Joinder Event continues),
“Collateral” shall automatically and without further action required by, and
without notice to, any Person include all equity interests of Cerus Europe B.V.
(including all voting capital stock of Cerus Europe B.V.); and

(f)more than [***]% the voting capital stock of any other Excluded Foreign
Subsidiary to the extent that the grant of a security interest in excess of such
percentage to secure the Obligations would cause material adverse tax
consequences for such Credit Party; provided that immediately upon any amendment
of the Code that would allow the pledge of a greater percentage of such voting
stock without material adverse tax consequences to such Credit Party,
“Collateral” shall automatically and without further action required by, and
without notice to, any Person include such greater percentage of voting stock of
such Excluded Foreign Subsidiary from that time forward.

11

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

provided that (x) any such limitation described in the foregoing clauses (b) and
(c) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
UCC) or principles of equity, (y) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in such
contract, agreement, permit, lease or license or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such contract, agreement, permit,
lease, license, franchise, authorization or asset shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of, any such Excluded Property shall be and
at all times remain subject to the security interests created by this Agreement
(unless such proceeds would independently constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of any Credit Party hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient:  (a) Taxes imposed on or measured by net income (however
denominated), branch profits Taxes, and franchise Taxes and similar Taxes, in
each case, (i) imposed by the jurisdiction (or any political subdivision
thereof) under which Agent, such Lender or such recipient is organized, has its
principal office or conducts business with respect to entering into any of the
Financing Documents or taking any action thereunder or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, United States withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in the Loans pursuant to a Law in effect on the date on
which (i) such Lender becomes a party to this Agreement other than as a result
of an assignment requested by a Credit Party under the terms hereof or (ii) such
Lender changes its lending office for funding its Loan, except in each case to
the extent that, pursuant to Section 2.8, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Term Loan Commitment or to such
Lender immediately before it changed its lending office; (c) Taxes attributable
to such Lender’s failure to comply with Section 2.8(c); and (d) any withholding
taxes imposed under FATCA.

“Exempted Accounts” has the meaning set forth in Section 5.14(a).

“Exit Fee” has the meaning set forth in Section 2.2(h).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


12

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided, however,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.

“Fee Letter” means each agreement between Agent and Borrower relating to fees
payable to Agent in connection with this Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, the Affiliated Intercreditor Agreement, the Disclosure Letter
each subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements related to the
Obligations and heretofore executed, executed concurrently herewith or executed
at any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.  

“Foreign Lender” has the meaning set forth in Section 2.8(c)(i).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Government Contract” means any contract between the United States, any State
thereof or any department, agency or instrumentality of the United States or any
State thereof and a Credit Party.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person

13

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means each Person that shall in the future execute or deliver any
Guarantee of any portion of the Obligations.  For the avoidance of doubt, no
Excluded Foreign Subsidiary shall constitute a Guarantor for purposes of the
Financing Documents.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.  

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance,

manufacture, production, analysis, distribution, dispensing, importation,
exportation, use, handling, quality, reimbursement, sale, labeling, advertising,
promotion, or postmarket requirements of any drug, medical device or other
product produced by or on behalf of Borrower or any of its Subsidiaries
(including, without

14

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

limitation, any ingredient or component of, or accessory to, the foregoing
products) subject to regulation under FDCA, and similar state or foreign laws,
controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, TRICARE, and all laws, policies, procedures, requirements
and regulations pursuant to which Permits are issued, in each case, as the same
may be amended from time to time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Documents and (b) to the extent
not otherwise described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement in the form attached hereto as Exhibit G, which agreement
shall become effective in accordance with the terms of Section 4.16(f).

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make, commit to make or otherwise consummate
any Acquisition, or (c) make, purchase or hold any advance, loan, extension of
credit or capital contribution to or in, or any other investment in, any
Person.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto.

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit Party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and General Intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

 

 

15

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“IRS” has the meaning set forth in Section 2.8(c)(i).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“LC Cash Collateral Account” means each Deposit Account from time to time
identified to Agent in writing established by Borrower for the sole purpose of
securing Borrower’s obligations under clause (m) of the definition Permitted
Debt and containing only such cash or cash equivalents that have been required
to be pledged to secure such obligations of Borrower; provided, that the
aggregate amount of cash or cash equivalents deposited in such LC Cash
Collateral Accounts does not, at any time, exceed [***] in the aggregate.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.  

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one and eight tenths percent (1.80%) and (b) the rate determined
by Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing
(i) the Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus
the daily average during such Interest Period of the aggregate maximum reserve
requirement (expressed as a decimal) then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Credit Party
or any Subsidiary thereof shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Term Loan and each and every advance under the Term
Loan.  All references herein to the “making” of a Loan or words of similar
import mean, with respect to the Term Loan, the making of any advance in respect
of a Term Loan.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

16

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, or properties of the Credit
Parties taken as a whole, (b) the rights and remedies of Agent or Lenders under
any Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence, perfection or priority of any security interest granted in any
Financing Document in respect of any of the Collateral (other than solely as a
result of any action or inaction of Agent or Lenders provided that such action
or inaction is not caused by a Credit Party’s failure to comply with the terms
of the Financing Documents), (e) the value of any material Collateral (other
than solely as a result of any action or inaction of Agent or Lenders provided
that such action or inaction is not caused by a Credit Party’s failure to comply
with the terms of the Financing Documents), or (f) a material impairment of the
prospect of repayment of any portion of the Obligations.  

“Material Contracts” means (a) the Operative Documents, (b) the Commissionaire
Agreement, and (c) each other agreement or contract to which such Credit Party
or its Subsidiaries is a party that (i) is filed with the SEC as a material
agreement, including pursuant to Item 601(b)(10) of Regulation S-K, and (ii) the
termination of which could reasonably be expected to result in a Material
Adverse Effect.  

“Material Intangible Assets” means all of (a) the Credit Parties’ Intellectual
Property and (b) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property, in each case that are material to
the condition (financial or other), business or operations of the Credit
Parties.

“Maturity Date” means March 1, 2024.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, all state statutes and plans for medical assistance
enacted in connection with such program, and all laws, rules, regulations,
manuals, orders, guidelines or requirements (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C.
§§ 1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the force of
Law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Credit Party or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

17

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Net Revenue” means, for any period, (a) [***], all, in respect of (a) and (b),
as determined in accordance with GAAP and in the Ordinary Course of Business.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents and the Subordinated Debt
Documents (if any).

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or reasonably related
thereto.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, articles of incorporation, articles of
association, articles of amalgamation, articles of amendment, certificate of
limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) and which relate to the internal governance of such Person
(such as by-laws, a partnership agreement or an operating agreement, joint
venture agreement, limited liability company agreement or members agreement),
including any and all shareholder agreements or voting agreements relating to
the capital stock or other equity interests of such Person.


18

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Agent or any Lender and the jurisdiction imposing such tax
(other than connections arising from Agent or such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, engaged in any other transaction pursuant to or enforced any Financing
Document, or sold or assigned an interest in any Loans or any Financing
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(i)).

“Participant Register” has the meaning set forth in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, supplier numbers, marketing authorizations, drug or device
authorizations and approvals, other authorizations, franchises, qualifications,
accreditations, registrations, permits, consents and approvals of a Credit Party
issued or required under Laws applicable to the business of the Credit Parties
or any of their Subsidiaries or necessary in the manufacturing, importing,
exporting, possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under Laws
applicable to the business of the Credit Parties or any of their Subsidiaries.  
Without limiting the generality of the foregoing, “Permit” includes any
Regulatory Required Permit.

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied:  

 

(a)

the Borrower Representative shall have delivered to Agent at least [***]
Business Days (or such shorter period as may be agreed by Agent) prior to the
closing of the proposed Acquisition: (i) a description of the proposed
Acquisition; and (ii) copies of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (or
substantially final drafts thereof), any schedules to such agreements, documents
or instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith;

 

(b)

the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by the terms of this Agreement, including,
without limitation, Section 4.11 hereof, including such

19

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

agreements, instruments and other documents necessary to ensure that Agent
receives a first priority perfected Lien in all entities and assets acquired in
connection with the proposed Acquisition except for Excluded Property;

 

(c)

if the Acquisition is an equity purchase, the target and its Subsidiaries must
have as its jurisdiction of formation a state within the United States and if
the Acquisition is an asset purchase or a merger, not less than [***]% of the
fair market value of all of the assets so acquired shall be located within the
United States (or, in the case of any Intellectual Property so acquired,
registered or otherwise located in the United States) and the Acquisition shall
not be of any equity interests of [***];

 

(d)

at the time of such Acquisition and after giving effect thereto, no Default or
Event of Default has occurred and is continuing;

 

(e)

all transactions in connection with such Acquisition shall be consummated in
accordance with applicable Law;

 

(f)

no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

 

(g)

such Acquisition does not result in a Change in Control and each Borrower
remains a surviving legal entity after such Acquisition; and

 

(h)

the sum of all cash amounts paid or payable in connection with all Permitted
Acquisitions (including all Debt, liabilities and Contingent Obligations (in
each case to the extent otherwise permitted hereunder) incurred or assumed and
the maximum amount of any earn-out or comparable payment obligation in
connection therewith, regardless of when due or payable and whether or not
reflected on a consolidated balance sheet of Borrowers) shall not exceed [***]
in the aggregate for any twelve (12) month period.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:

 

(a)

dispositions of Inventory in the Ordinary Course of Business and not pursuant to
any bulk sale;

 

(b)

dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Credit Party or Subsidiary determines in good faith
is no longer used or useful in the business of such Credit Party and its
Subsidiaries;

 

(c)

expiration, forfeiture, invalidation, cancellation, abandonment or lapse
(including, without limitation, the narrowing of claims) of Intellectual
Property (other than Material Intangible Assets) that is, in the reasonable good
faith judgment of a Credit Party, no longer useful in the conduct of the
business of the Credit Parties or any of their Subsidiaries;

 

(d)

Permitted Licenses;

20

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(e)

(i) Asset Dispositions by any Borrower to another Borrower, and (ii) Asset
Dispositions by any Guarantor to a Borrower;

 

(f)

sales, forgiveness or discounting, on a non-recourse basis and in the Ordinary
Course of Business, of past due Accounts in connection with the collection or
compromise thereof of the settlement of delinquent Accounts or in connection
with the bankruptcy or reorganization of suppliers or customers in accordance
with the applicable terms of this Agreement;

 

(g)

to the extent constituting an Asset Disposition, the granting of Permitted
Liens;

 

(h)

dispositions consisting of the use or payment of cash or cash equivalents in the
Ordinary Course of Business and in a manner that is not prohibited by the terms
of this Agreement or the other Financing Documents;

 

(i)

the sale by, and leaseback to, Borrower of laboratory equipment in the Ordinary
Course of Business provided that Borrower does not incur any Debt in connection
therewith and the aggregate value of the equipment sold does not exceed [***] in
any twelve (12) month period;

 

(j)

dispositions of tangible personal property (and not, for the avoidance of doubt,
any Intellectual Property or other intangible assets) so long as (i) the assets
subject to such Asset Dispositions are sold for fair value, as determined by the
Borrowers in good faith, (ii) at least 75% of the consideration therefor is cash
or cash equivalents and (iii) the aggregate amount of such Asset Dispositions in
any twelve (12) month period does not exceed [***]; and

 

(k)

other dispositions approved by Agent from time to time in its sole discretion.  

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Credit Party or its
Subsidiary to any governmental tax authority or other third party, a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted and with respect to which such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made on the books and records and financial statements of the applicable Credit
Party(ies); provided, however, that (a) compliance with the obligation that is
the subject of such contest is effectively stayed during such challenge;
(b) Credit Parties’ and their Subsidiaries’ title to, and its right to use, the
Collateral is not adversely affected thereby and Agent’s Lien and priority on
the Collateral are not adversely affected, altered or impaired thereby; (c) the
Collateral or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Credit
Parties or their Subsidiaries; (d) Credit Parties have given Agent notice of the
commencement of such contest and upon request by Agent, from time to time,
notice of the status of such contest by Credit Parties and/or confirmation of
the continuing satisfaction of this definition; and (e) upon a final
determination of such contest, Credit Parties and their Subsidiaries shall
promptly comply with the requirements thereof.

“Permitted Contingent Obligations” means

 

(a)

Contingent Obligations arising in respect of the Debt under the Financing
Documents;

 

(b)

Contingent Obligations resulting from endorsements for collection or deposit in
the Ordinary Course of Business;

21

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(c)

Contingent Obligations outstanding on the Closing Date and set forth on
Schedule 5.1 to the Disclosure Letter (but not including any refinancings,
extensions, increases or amendments to the indebtedness underlying such
Contingent Obligations other than extensions of the maturity thereof without any
other change in terms);

 

(d)

Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed [***] in the aggregate at any time outstanding;

 

(e)

Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

 

(f)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;

 

(g)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
of Borrower or a Subsidiary thereof existing or arising under any Swap Contract
or other customary commercial agreement or arrangement designated to protect
Borrower or a Subsidiary thereof against fluctuation in interest rates, currency
exchange rates or commodity price, provided, however, that such obligations are
(or were) undertaken by Borrower or a Subsidiary thereof in the Ordinary Course
of Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and the aggregate
maximum amount of all such Contingent Obligations does not exceed (x) [***]
outstanding at any time if Borrower U.S. Unrestricted Cash is less than [***] or
(y) [***] outstanding at any time if Borrower U.S. Unrestricted Cash is greater
than [***];

 

(h)

Contingent Obligations arising from and/or relating to certain options and
rights of first refusal under the lease of the premises located at 1220 Concord
Avenue, Concord, CA 94520 in an aggregate amount not to exceed [***] outstanding
at any time;

 

(i)

Contingent Obligations arising from and/or relating to [***] in an aggregate
amount not to exceed [***] outstanding at any time; and

 

(j)

other Contingent Obligations not permitted by clauses (a) through (g) above, not
to exceed [***] in the aggregate at any time outstanding.  

“Permitted Debt” means:  

 

(a)

Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents;

 

(b)

Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

22

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(c)

purchase money Debt and Capital Leases not to exceed [***] in the aggregate at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment and proceeds thereof;

 

(d)

Debt existing on the date of this Agreement and described on Schedule 5.1 to the
Disclosure Letter (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms);

 

(e)

[reserved];

 

(f)

Debt not to exceed [***] in the aggregate at any time outstanding owed to any
Person providing property, casualty, liability, or other insurance to the Credit
Parties, including to finance insurance premiums, so long as the amount of such
Debt is not in excess of the amount of the unpaid cost of, and shall be incurred
only to defer the cost of, such insurance for the policy year in which such Debt
is incurred and such Debt is outstanding only during such policy year;

 

(g)

unsecured Debt or Debt secured solely by cash collateral in a Credit Card Cash
Collateral Account, in an aggregate amount not to exceed [***] at any time
outstanding, in respect of credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”) or other similar cash management or merchant services, in
each case, incurred in the Ordinary Course of Business;

 

(h)

trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business;

 

(i)

Debt of the Credit Parties incurred under the Affiliated Financing Documents;

 

(j)

Debt consisting of unsecured intercompany loans and advances incurred by (1) any
Borrower owing to any other Borrower, (2) any Borrower or any Guarantor (other
than a Guarantor that is a Restricted Foreign Subsidiary) owing to any
Guarantor, or (3) any Restricted Foreign Subsidiary owing to any Borrower or any
Guarantor so long as such Debt constitutes a Permitted Investment of the
applicable Credit Party pursuant to clause (k) of the definition of Permitted
Investments;

 

(k)

Subordinated Debt;

 

(l)

to the extent also constituting Permitted Debt (without duplication), Permitted
Contingent Obligations;

 

(m)

(1) Debt in respect of a standby letter of credit with [***] in an amount of
[***], and (2) additional letters of credit, bank guarantees and similar
instruments issued for the account of Borrower or any Subsidiary in the Ordinary
Course of Business in an aggregate amount not to exceed [***];

23

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(n)

Unsecured reimbursement obligations of Borrower pursuant to a bond in favor of
[***] in an aggregate amount not to exceed [***];

 

(o)

Pensions obligations of Cerus Europe B.V. incurred in the Ordinary Course of
Business and required by Applicable Law; and

 

(p)

other unsecured Debt in an aggregate principal amount not to exceed [***] at any
one time outstanding.

“Permitted Distributions” means the following Distributions:  

 

(a)

dividends by any Subsidiary of any Borrower to such parent Borrower;

 

(b)

dividends payable solely in common stock;

 

(c)

repurchases of stock of former or current employees, directors, officers or
consultants pursuant to stock purchase agreements, employee stock option
agreements, restricted stock agreements, equity incentive plans or other similar
agreements or plans so long as an Event of Default does not exist at the time of
such repurchase and would not exist after giving effect to such repurchase,
provided, however, that the aggregate amount of such repurchases does not exceed
[***] per fiscal year;

 

(d)

conversions of convertible securities (including warrants and options) into
other securities (other than Disqualified Stock) pursuant to the terms of such
convertible securities or otherwise in exchange thereof;

 

(e)

repurchase the stock of current or former employees, directors, officers or
consultants pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees, directors, officers or consultants
in an aggregate amount not to exceed [***] in any twelve (12) month period;

 

(f)

de minimis cash payable in lieu of issuing fractional shares made in connection
with a conversion otherwise permitted hereunder;

 

(g)

the distribution of rights pursuant to a stockholder rights plan or redemption
of such rights for no or nominal consideration (including, for the avoidance of
doubt, cash consideration); provided that such redemption is in accordance with
the terms of such plan;

 

(h)

repurchases of stock deemed to occur upon exercise of stock options or warrants
if such stock represents a portion of the exercise price of such options or
warrants and repurchases of stock deemed to occur upon the withholding of a
portion of the stock granted or awarded; provided that no cash or cash
equivalents shall be paid by any Credit Party in connection with such
repurchases except to extent otherwise constituting a Permitted Distribution;

 

(i)

income Taxes paid on behalf of employee equity award recipients in the Ordinary
Course of Business; and

24

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(j)

issuance of other  non-cash equity compensation (and acceleration of vesting
thereof), including retention bonuses, to its officers, directors and other
employees to the extent not constituting Disqualified Stock.

“Permitted Investments” means:  

 

(a)

Investments shown on Schedule 5.7 to the Disclosure Letter and existing on the
Closing Date;

 

(b)

the holding of cash and cash equivalents to the extent constituting an
Investment;

 

(c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

 

(d)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans and advances outstanding
pursuant to this clause (d) may not exceed [***] outstanding at any time;

 

(e)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

(f)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Credit Parties in any Subsidiary;

 

(g)

Investments consisting of Deposit Accounts or Securities Accounts in which Agent
has received a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable;

 

(h)

Investments by any Borrower in (1) any other Borrower, or (2) any Subsidiary
(other than a Restricted Foreign Subsidiary) now owned or hereafter created by
such Borrower, which Subsidiary is organized under the laws of the United States
or any State thereof and provided a Guarantee of the Obligations of the
Borrowers which Guarantee is secured by a Lien granted by such Subsidiary to
Agent in all or substantially all of its property of the type described in
Schedule 9.1 hereto and otherwise made in compliance with Section 4.11(d);

 

(i)

so long as no Event of Default exists or results therefrom, the granting of
Permitted Licenses;

25

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(j)

cash payments by Borrower to Cerus Europe B.V to the extent such payments are
made under and pursuant to the terms set forth in the Commissionaire Agreement
(as in effect on the Closing Date);

 

(k)

Without limiting clause (j), so long as no Event of Default exists at the time
of such Investment or after giving effect to such Investment, Investments of
cash and cash equivalents in a Restricted Foreign Subsidiary but solely to the
extent that (x) the aggregate amount of such Investments made with respect to
all Excluded Foreign Subsidiaries does not, at any time, exceed [***] in any
twelve (12) month period, (y) the aggregate amount of such Investments with
respect to all Restricted Foreign Subsidiaries that have joined this Agreement
as Guarantors in accordance with Section 4.11 does not exceed [***] in any
twelve (12) month period, and (z) with respect to any individual Restricted
Foreign Subsidiary, the amount of such Investments in such Restricted Foreign
Subsidiary at any time outstanding does not exceed the amount necessary to fund
the current operating expenses of such Restricted Foreign Subsidiary for the
succeeding twelve (12) month period (taking into account their revenue from
other sources);

 

(l)

Permitted Acquisitions;

 

(m)

to the extent constituting Investments, Permitted Distributions;

 

(n)

Investments in connection with Contingent Obligations permitted pursuant to
clause (g) of the definition thereof; provided that the aggregate amount of all
such Investments does not exceed (x) [***] outstanding at any time if Borrower
U.S. Unrestricted Cash is less than [***] or (y) [***] outstanding at any time
if Borrower U.S. Unrestricted Cash is greater than [***]

 

(o)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments of cash and cash equivalents in
joint ventures or strategic alliances made by Borrower in the Ordinary Course of
Business in the aggregate amount not to exceed [***] in any fiscal year with
respect to all such Investments;

 

(p)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments of cash and cash equivalents by
Borrower to purchase additional equity interests in, and/or warrants issued by,
[***] but solely to the extent that (i) such Investments are made pursuant to
rights of first refusal, pro rata participation rights and similar rights
agreements that were granted to Borrower prior to the Closing Date, and (ii) the
aggregate amount of cash and cash equivalents so invested does not exceed [***]
in any fiscal year (subject to a [***]% carry forward to the immediate
succeeding fiscal year for any portion of the unused amounts in any fiscal year
(and which for clarification, may continue to be carried forward to the next
succeeding fiscal year to the extent unused)); provided that the aggregate
amount of such investments shall not in any event exceed [***] during the term
of this Agreement; and

 

(q)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and cash equivalents
in an amount [***] in the aggregate outstanding at any time.

 

26

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Permitted License” means (a) any non-exclusive license or other grant of
non-exclusive rights with respect to Intellectual Property of Borrower or its
Subsidiaries so long as all such Permitted Licenses are granted to third parties
or in connection with joint ventures or strategic alliances in the Ordinary
Course of Business, do not result in a legal transfer of title to the licensed
property, and have been granted in exchange for fair consideration, (b) any
exclusive license of Intellectual Property rights of Borrower or its
Subsidiaries so long as such Permitted Licenses (i) are granted to third parties
or in connection with joint ventures or strategic alliances in the Ordinary
Course of Business, (ii) do not result in a legal transfer of title to the
licensed property, (iii) are exclusive solely as to discrete geographical areas
outside of North America and Europe and are not exclusive in any other respect,
(iv) have been granted in exchange for fair consideration, and (c) licenses
agreements and other agreements with respect to the granting of rights to
Intellectual Property as set forth on Schedule 3.19 to the Disclosure Letter on
the Closing Date as the same may be modified following the Closing Date to the
extent such licenses and agreement would still continue to be Permitted Licenses
pursuant to the other clauses of this definition of Permitted License and such
amendment would not otherwise be prohibited pursuant to the terms of this
Agreement provided that, in each case of clauses (a)-(c), no Event of Default
exists at the time such Permitted License is granted or would result from the
granting of such Permitted License.

“Permitted Liens” means:  

 

(a)

deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens arising under ERISA or, with respect to any Pension Plan or Multiemployer
Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s employees, if
any;

 

(b)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

(c)

carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens on Collateral arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

 

(d)

Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

 

(e)

attachments, appeal bonds, judgments and other similar Liens on Collateral
arising in connection with court proceedings that do not constitute an Event of
Default; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

 

(f)

with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, impair the use or operation of the Collateral for the use
currently being made thereof or impair Credit Parties’ ability to pay the
Obligations in a timely manner or impair the use of the Collateral or the
ordinary conduct of the business of any Borrower or any Subsidiary and which, in
the case of any real estate that is part of the Collateral, are set forth as
exceptions to or subordinate matters in the title insurance policy accepted by
Agent insuring the lien of the Security Documents;

27

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

(g)

Liens and encumbrances in favor of Agent under the Financing Documents;

 

(h)

Liens existing on the date hereof and set forth on Schedule 5.2 to the
Disclosure Letter;

 

(i)

any Lien on any equipment and the proceeds thereof securing Debt permitted under
subpart (c) of the definition of Permitted Debt, provided, however, that such
Lien attaches concurrently with or within [***] days after the acquisition
thereof;

 

(j)

purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

 

(k)

Liens that are rights of set-off, bankers’ liens or similar non-consensual Liens
relating to deposit or securities accounts in favor of banks, other depositary
institutions and securities intermediaries solely to secure payment of fees and
similar costs and expenses and arising in the Ordinary Course of Business;

 

(l)

to the extent constituting a Lien, the granting of a Permitted License;

 

(m)

rights of customers and scientists to use illuminators placed in the possession
of such customers and scientists in the Ordinary Course of Business;

 

 

(n)

Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted clause (f) of the definition of Permitted Debt;

 

(o)

Liens in favor of customs and revenue authorities arising as a matter of Law to
secure payment of customs duties in connection with the importation of goods in
the Ordinary Course of Business;

 

(p)

Liens solely in respect of the Cash Collateral Accounts and amounts deposited
therein to the extent securing obligations permitted pursuant to clauses (g) and
(m) of the definition of Permitted Debt or clause (g) of the definition of
Permitted Contingent Obligations, as applicable; and

 

(q)

Liens and encumbrances in favor of the holders of the Affiliated Financing
Documents.  

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within [***] days
after such amendments or modifications have become effective, or (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of Agent or Lenders in any material respect and fully disclosed to
Agent within [***] days after such amendments or modifications have become
effective.

28

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Prepayment Fee” has the meaning set forth in Section 2.2(i).

“Products” means, from time to time, products then manufactured, sold,
developed, tested or marketed and maintenance services provided by any Borrower
or any of its Subsidiaries in respect of such products, including without
limitation, those products and services set forth on Schedule 4.17 to the
Disclosure Letter (as updated from time to time in accordance with Section
4.15); provided, that, for the avoidance of doubt, any new Product not disclosed
on Schedule 4.17 to the Disclosure Letter shall still constitute a “Product” as
herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan; and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated or
fully funded, such Lender’s then outstanding principal advances of such Lender
under the Term Loan), by (ii) the sum of the Term Loan Commitment (or, in the
event the Term Loan Commitment shall have been terminated or fully funded, the
then outstanding principal advances of such Lenders under the Term Loan) of all
Lenders.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Registered Intellectual Property” means any registered patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA or any other applicable Governmental Authority necessary for
the testing, manufacture, marketing or sale of any Product by any applicable
Credit Party and its Subsidiaries as such activities are being conducted by such
Credit Party and its Subsidiaries with respect to such Product at such time, and
those issued by State governments for the conduct of Credit Party’s or any
Subsidiary’s business.

“Removal” means the physical removal of a Product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Required Lenders” means at any time Lenders holding (a) [***] percent ([***]%)
or more of the sum of the Term Loan Commitments (taken as a whole), or (b) if
the applicable Term Loan Commitments have been terminated or expired, [***]
percent ([***]%) or more of the then aggregate outstanding principal balance of
the applicable tranche of Term Loans.

29

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Credit Party acceptable to Agent.

“Restricted Foreign Subsidiary” means each direct and indirect Subsidiary of a
Borrower not organized under the laws of United States or any state thereof
unless otherwise agreed in writing by Agent, including, for the avoidance of
doubt, all Excluded Foreign Subsidiaries.

“Revolving Loans” has the meaning set forth in the Affiliated Credit Agreement.

“SEC” means the United States Securities and Exchange Commission.

[***].

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Credit Party and each
securities intermediary in which such Credit Party maintains a Securities
Account pursuant to which Agent shall obtain “control” (as defined in Article 9
of the UCC) over such Securities Account.

“Security Document” means this Agreement, the Collateral Assignment, the Dutch
Deeds of Pledge (Cerus), the Intellectual Property Security Agreement (at all
times after such agreement becomes effective in accordance with the terms of
this Agreement), and any other agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (a) Guarantees payment or performance
of all or any portion of the Obligations, and/or (b) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Agent for its own benefit and the benefit of the Lenders, as any or all of the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“Springing IP Lien/Joinder Event” means that, on any date, the Borrowers have
allowed, as of the close of business on such date, the aggregate Borrower Total
Unrestricted Cash to be less than [***].

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

30

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation (or any
foreign equivalent thereof) of which an aggregate of more than [***] percent
([***]%) of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether, at the time, capital stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than [***] percent ([***]%) of such capital stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company (or any foreign equivalent thereof) in which such Person
and/or one or more Subsidiaries of such Person shall have an interest (whether
in the form of voting or participation in profits or capital contribution) of
more than [***] percent ([***]%) or of which any such Person is a general
partner or may exercise the powers of a general partner.  Unless the context
otherwise requires, each reference to a Subsidiary shall be a reference to a
Subsidiary of a Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Credit Party to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

“Swap Obligation Cash Collateral Account” means each segregated Deposit Account
from time to time identified to Agent in writing and established by Borrower for
the sole purpose of securing Borrower’s obligations under clause (g) of the
definition Permitted Contingent Obligations and containing only such cash or
cash equivalents that have been required to be pledged to secure such
obligations of Borrower; provided, that the aggregate amount of cash or cash
equivalents deposited in such Swap Obligation Cash Collateral Accounts does not,
at any time, exceed (x) [***] in the aggregate if Borrower U.S. Unrestricted
Cash is less than [***] or (y) [***] in the aggregate if Borrower U.S.
Unrestricted Cash is greater than [***].

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

31

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“Term Loan” means, collectively, the Term Loan Tranche 1, the Term Loan Tranche
2 and the Term Loan Tranche 3.

“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $70,000,000.

“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount, Term Loan Tranche 2
Commitment Amount and Term Loan Tranche 3 Commitment Amount.

“Term Loan Commitment Percentage” means, as to any Lender with respect to each
of such Lender’s Term Loan Commitments, (a) on the Closing Date with respect to
each tranche of the Term Loan, the applicable percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Tranche 1
Commitment Percentage”, “Term Loan Tranche 2 Commitment percentage” and “Term
Loan Tranche 3 Commitment Percentage” (if such Lender’s name is not so set forth
thereon, then, on the Closing Date, such percentage for such Lender shall be
deemed to be zero), and (b) on any date following the Closing Date, as
applicable to each tranche of Term Loan, the percentage equal to (i) the Term
Loan Tranche 1 Commitment of such Lender on such date divided by the aggregate
Term Loan Tranche 1 Commitments on such date, (ii) the Term Loan Tranche 2
Commitment of such Lender on such date divided by the aggregate Term Loan
Tranche 2 Commitments on such date or (iii) the Term Loan Tranche 3 Commitment
of such Lender on such date divided by the aggregate Term Loan Tranche 3
Commitments on such date.

“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A)

“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount.

“Term Loan Tranche 2” has meaning set forth in Section 2.1(a)(ii)(B).

“Term Loan Tranche 2 Activation Date” means the date, if any, on or after
January 1, 2020 and prior to the Term Loan Tranche 2 Commitment Termination
Date, on which the Agent receives documentation and information evidencing, to
Agent’s reasonable satisfaction, that [***].  

“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

32

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

“Term Loan Tranche 2 Commitment Termination Date” means the earlier of (a)
December 31, 2020 and (b) the date on which Agent provides notice to Borrowers,
following the occurrence of an Event of Default (which has not been waived or
cured as of the date such notice is given), that the Term Loan Tranche 2
Commitments have been terminated.

“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount.

“Term Loan Tranche 2 Funding Date” has meaning set forth in Section
2.1(a)(ii)(B).

“Term Loan Tranche 3” has meaning set forth in Section 2.1(a)(ii)(C).

“Term Loan Tranche 3 Activation Date” means the date, if any, on or after April
1, 2020 on which the Agent receives a [***], delivered in accordance with
Section 4.1(i), that demonstrates to Agent’s reasonable satisfaction that [***]
[***].  

“Term Loan Tranche 3 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 3 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.  

“Term Loan Tranche 3 Commitment Termination Date” means the earlier of (a) March
31, 2021 and (b) the date on which Agent provides notice to Borrowers, following
the occurrence of an Event of Default (which has not been waived or cured as of
the date such notice is given), that the Term Loan Tranche 3 Commitments have
been terminated.

“Term Loan Tranche 3 Commitments” means the sum of each Lender’s Term Loan
Tranche 3 Commitment Amount.

“Term Loan Tranche 3 Funding Date” has meaning set forth in Section
2.1(a)(ii)(C).

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(c)(i).

“Withholding Agent” means any Borrower or Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 

33

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 1.2Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date except, in the case of unaudited financial statements, for the lack
of footnotes, and for being subject to year-end audit adjustments.  If at any
time any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Financing Document, and either Borrowers
or the Required Lenders shall so request, Agent, the Lenders and Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, however, that until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) Borrowers shall provide to Agent and the Lenders
financial statements and other documents required under this Agreement which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP; provided further,
however, that any obligations of a Person under a lease (whether existing now or
entered into in the future) that is not (or would not be) a capital lease
obligation under GAAP as in effect as of the date of this Agreement (including,
for the avoidance of doubt, for purposes of the definition of “Permitted Debt”)
shall not be treated as a capital lease obligation solely as a result of the
adoption of changes in GAAP).  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes” and “including” shall be deemed
to be followed by “without limitation”.  Except as otherwise specified or
limited herein, references to any Person include the successors and assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  References to any statute or act shall include all related
current regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  References to capitalized terms that are not defined herein, but are
defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.  All references herein to a merger, transfer,
consolidation, amalgamation, assignment, sale or transfer, or analogous term,
will be construed to mean also a division of or by a limited liability company,
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or transfer, or similar term, as applicable.  Any series of limited liability
company shall be considered a separate Person.


34

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 1.4Dutch Terms.  In this Agreement, where it relates to a Dutch person
or the context so requires, a reference to:

 

(a)

"The Netherlands" means the European part of the Kingdom of the Netherlands and
Dutch means in or of The Netherlands;

 

(b)

"Dutch Civil Code" means the Burgerlijk Wetboek of The Netherlands;

 

(c)

"works council" means each works council (ondernemingsraad) or central or group
works council (centrale ondernemingsraad of groepsondernemingsraad) having
jurisdiction over that person;

 

(d)

a "necessary action to authorise" includes any action required to comply with
the Works Councils Act of The Netherlands (Wet op de ondernemingsraden),
followed by an unconditional positive advice (advies) from the works council of
that person;

 

(e)

"constitutional documents" means the articles of association (statuten) and deed
of incorporation (akte van oprichting) and an up-to-date extract of registration
of the Trade Register of the Dutch Chamber of Commerce;

 

(f)

a "security interest" or "security" includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), right to reclaim goods (recht van reclame) and
any right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijke zekerheid);

 

(g)

a "winding-up", "administration" or "dissolution" includes declared bankrupt
(failliet verklaard) or dissolved (ontbonden);

 

(h)

a "moratorium" includes surseance van betaling and a "moratorium is declared"
includes surseance verleend;

 

(i)

any "procedure or step taken in connection with insolvency proceedings" includes
that person having filed a notice under article 36 of the Tax Collection Act of
The Netherlands (Invorderingswet 1990);

 

(j)

a "liquidator" includes a curator or a beoogd curator;

 

(k)

an "administrator" includes a bewindvoerder or a beoogd bewindvoerder;

 

(l)

an "attachment" includes a beslag;

 

(m)

"negligence" means schuld;

 

(n)

"gross negligence" means grove schuld; and

 

(o)

"wilful misconduct" means opzet.


35

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 1.5 Settlement and Funding Mechanics.  Unless otherwise specified
herein, the settlement of all payments and fundings hereunder between or among
the parties hereto shall be made in lawful money of the United States and in
immediately available funds.

Section 1.6Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

Section 1.7Time of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Article 2 - LOANS

Section 2.1Loans.

(a)Term Loans.  

(A)Term Loan Amounts.  On the terms and subject to the conditions set forth
herein and in the other Financing Documents, each Lender with a Term Loan
Tranche 1 Commitment severally hereby agrees to make to Borrowers a term loan on
the Closing Date in an original aggregate principal amount equal to the Term
Loan Tranche 1 Commitment (the “Term Loan Tranche 1”).  Each such Lender’s
obligation to fund the Term Loan Tranche 1 shall be limited to such Lender’s
Term Loan Tranche 1 Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded.  

(B)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 2 Commitment severally
hereby agrees to make to Borrowers a term loan on a Business Day occurring on or
after the Term Loan Tranche 2 Activation Date and on or prior to the Term Loan
Tranche 2 Commitment Termination Date (the “Term Loan Tranche 2 Funding Date”)
in an original aggregate principal amount equal to the Term Loan Tranche 2
Commitment (the “Term Loan Tranche 2”).  Each such Lender’s obligation to fund
the Term Loan Tranche 2 shall be limited to such Lender’s Term Loan Tranche 2
Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term Loan required to be funded by any other Lender, but not so
funded.  Unless previously terminated, upon the Term Loan Tranche 2 Commitment
Termination Date, the Term Loan Tranche 2 Commitment shall thereupon
automatically be terminated and the Term Loan Tranche 2 Commitment Amount of
each Lender as of such date shall be reduced by such Lender’s Pro Rata Share of
such total reduction in the Term Loan Commitments.

(C)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Lender with a Term Loan Tranche 3 Commitment severally
hereby agrees to make to Borrowers a term loan on a Business Day occurring on or
after the Term Loan Tranche 3 Activation Date and on or prior to the Term Loan
Tranche 3 Commitment Termination Date (the “Term Loan Tranche 3 Funding Date”)
in an original aggregate principal amount equal to the Term Loan Tranche 3
Commitment (the “Term Loan Tranche 3”).  Each such Lender’s obligation to fund
the Term Loan Tranche 3 shall be limited to such Lender’s Term Loan Tranche 3
Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term

36

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Loan required to be funded by any other Lender, but not so funded.  Unless
previously terminated, upon the Term Loan Tranche 3 Commitment Termination Date,
the Term Loan Tranche 3 Commitment shall thereupon automatically be terminated
and the Term Loan Tranche 3 Commitment Amount of each Lender as of such date
shall be reduced by such Lender’s Pro Rata Share of such total reduction in the
Term Loan Commitments.  

(D)No Borrower shall have any right to reborrow any portion of the Term Loan
that is repaid or prepaid from time to time.  Borrowers shall deliver to Agent a
Notice of Borrowing with respect to each proposed Term Loan advance, such Notice
of Borrowing to be delivered, (i) in the case of a Term Loan Tranche 1
borrowing, no later than [***] prior to such proposed borrowing or (ii) in the
case of a Term Loan Tranche 2 or a Term Loan Tranche 3 borrowing, no later than
[***] (or such shorter period as may be agreed by Agent and the Lenders) prior
to such proposed borrowing.

(ii)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.  

(A)There shall become due and payable, and Borrowers shall repay each Term Loan
through, scheduled payments as set forth on Schedule 2.1 attached
hereto.  Notwithstanding the payment schedule set forth above, the outstanding
principal amount of each Term Loan shall become immediately due and payable in
full on the Termination Date.  

(B)There shall become due and payable and Borrowers shall [***] in the following
amounts and at the following times:  

(i)Subject to the last paragraph of this clause (B), unless Agent shall
otherwise consent in writing, within [***] Business Days of the date on which
any Credit Party (or Agent as loss payee or assignee) receives any casualty
proceeds in excess of [***] with respect to assets upon which Agent maintained a
Lien, an amount equal to [***] percent ([***]%) of such proceeds (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering the property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations;

(ii)an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7; and

(iii)without limiting Section 5.6, unless Agent shall otherwise consent in
writing, within [***] Business Days of receipt by any Credit Party of the
proceeds of any Asset Disposition (excluding Permitted Asset Dispositions) that
is not made in the Ordinary Course of Business, an amount equal to [***] percent
([***]%) of the net cash proceeds of such asset disposition (net of
out-of-pocket expenses and repayment of secured debt permitted under clause (c)
of the definition of Permitted Debt and encumbering such asset), or such lesser
portion as Agent shall elect to apply to the Obligations;

37

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of [***] and less than [***]
may be used by Borrowers within [***] days from the receipt of such proceeds to
replace or repair any assets in respect of which such proceeds were paid so long
as such proceeds are deposited into a Deposit Account that is subject to a
Deposit Account Control Agreement promptly upon receipt by such Borrower; and
(2) proceeds of personal property asset dispositions that are not made in the
Ordinary Course of Business (other than Collateral consisting of Intellectual
Property, unless Agent shall otherwise elect) may be used by Borrowers within
[***] days from the receipt of such proceeds to purchase new or replacement
assets of comparable value, provided, however, that such proceeds are deposited
into a Deposit Account that is subject to a Deposit Account Control Agreement
promptly upon receipt by such Borrower.  All sums held by Agent pending
reinvestment as described in subsections (1) and (2) above shall be deemed
additional collateral for the Obligations and may be commingled with the general
funds of Agent.

(C)Borrowers may from time to time, with at least [***] Business Days prior
written notice (which notice may be conditioned on the closing of a refinancing
or other applicable transaction) to Agent, prepay the Term Loan in whole but not
in part (other than mandatory partial prepayments required under this
Agreement); provided, that such prepayment shall be accompanied by any
prepayment fees and exit fees required hereunder.

(iii)All Prepayments.  Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity.  The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan. Notwithstanding anything to the contrary contained in the foregoing,
in the event that there have been multiple advances under the Term Loan each of
which such advances has a separate amortization schedule of principal payments
under Schedule 2.1 attached hereto, each prepayment of the Term Loan shall be
applied by Agent to reduce and prepay the principal balance of the earliest-made
advance then outstanding in the inverse order of maturity of the scheduled
payments with respect to such advance until such earliest-made advance is paid
in full (and to the extent the total amount of any such partial prepayment shall
exceed the outstanding principal balance of such earliest-made advance, the
remainder of such prepayment shall be applied successively to the remaining
advances under the Term Loan in the direct order of the respective advance dates
in the manner provided for in this sentence).

(iv)LIBOR Rate.

(A) Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin.  

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor),

38

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

which additional or increased costs would increase the cost of funding loans
bearing interest based upon the LIBOR Rate; provided, however, that
notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrowers and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrowers may, by notice to such affected Lender (I) require
such Lender to furnish to Borrowers a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (II) repay the Loans bearing interest based upon the LIBOR Rate
with respect to which such adjustment is made.

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to
maintain Loans bearing interest based upon the LIBOR Rate or to continue such
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender, (I) in the
case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(b)Reserved.

Section 2.2Interest, Interest Calculations and Certain Fees.  

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid in arrears on the [***] day of each month and on the maturity of such
Loans, whether by acceleration or otherwise.  Interest on all other Obligations
shall be payable upon demand.  

(b)Reserved.

39

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(c)Fee Letter.  In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in the Fee Letter.

(d)Reserved.    

(e)Reserved.

(f)Origination Fee. Contemporaneous with Borrowers execution of this Agreement,
Borrowers shall pay Agent, for the benefit of all Lenders committed to make Term
Loans on the Closing Date in accordance with their Pro Rata Shares, a fee in an
amount equal to the aggregate amount of all Term Loan Commitments multiplied by
[***] percent ([***]%).  All fees payable pursuant to this paragraph shall be
deemed fully earned when due and payable and non-refundable as of the Closing
Date.

(g)Reserved.  

(h)Exit Fee. Borrowers shall pay to Agent, for the benefit of all Lenders
committed to make Term Loan advances of such tranche of Term Loans, as
compensation for the costs of making funds available to Borrowers under this
Agreement an exit fee (the “Exit Fee”) calculated in accordance with this
subsection and upon the date or dates required under this subsection.  The Exit
Fee shall be in an amount equal to [***] percent ([***]%) multiplied by the
aggregate principal amount of all Term Loans advanced to Borrower under this
Agreement (regardless of any repayment or prepayment thereof).  Upon any
repayment of any portion of any Term Loan (whether by voluntary prepayment by
Borrower, by mandatory prepayment by Borrower, by reason of the occurrence of an
Event of Default or the acceleration of the Obligations (including any automatic
acceleration due to the occurrence of an Event of Default described in Section
10.1(f)) or otherwise) other than scheduled amortization payments (if any) and
the final payment of principal in respect of any tranche of any Term Loans, a
portion of the Exit Fee shall be due in the following amount:  that percentage
which is obtained by dividing the amount prepaid by the then outstanding
principal balance of such tranche of Term Loans.  Any remaining unpaid amount of
the Exit Fee shall be due and payable on the Termination Date.  All fees payable
pursuant to this paragraph shall be deemed fully accrued and earned as of the
Closing Date.  

(i)Prepayment Fee.  If any advance under the Term Loan is prepaid at any time,
in whole or in part, for any reason (whether by voluntary prepayment by
Borrower, by mandatory prepayment by Borrower, by reason of the occurrence of an
Event of Default or otherwise, or if the Term Loan shall become accelerated
(including any automatic acceleration due to the occurrence of an Event of
Default described in Section 10.1(f)) or otherwise) and due and payable in full,
Borrowers shall pay to Agent, for the benefit of all Lenders, a prepayment fee
(the “Prepayment Fee”) calculated in accordance with this subsection.  The
Prepayment Fee in respect of the Term Loan Tranche 1 shall be equal to an amount
determined by multiplying the amount being prepaid (or required to be prepaid,
if such amount is greater) by the following applicable percentage amount:  (v)
[***] percent ([***]%) for the first year following the Closing Date, (w) [***]
percent ([***]%) for the second year following the Closing Date, (x) [***]
percent ([***]%) for the third year following the Closing Date, (y) [***]
percent ([***]%) for the fourth year following the Closing Date and (z) and zero
percent (0.0%) thereafter.  The Prepayment Fee in respect of the Term Loan
Tranche 2 shall be equal to an amount determined by multiplying the amount being
prepaid (or required to be prepaid, if such amount is greater) by the following
applicable percentage amount:  (v) [***] percent ([***]%) for the first year
following the Term Loan Tranche 2 Funding Date, (w) [***] percent ([***]%) for
the second year following the Term Loan Tranche 2 Funding Date, (x) [***]
percent ([***]%) for the third year following the Term Loan Tranche 2 Funding
Date, (y) [***] percent ([***]%) for the fourth year following the Term Loan
Tranche 2 Funding Date and (z) and zero percent (0.0%) thereafter.  The
Prepayment Fee in respect of the Term Loan Tranche 3 shall be equal to an amount

40

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

determined by multiplying the amount being prepaid (or required to be prepaid,
if such amount is greater) by the following applicable percentage amount:  (v)
[***] percent ([***]%) for the first year following the Term Loan Tranche 3
Funding Date, (w) [***] percent ([***]%) for the second year following the Term
Loan Tranche 3 Funding Date, (x) [***] percent ([***]%) for the third year
following the date on which the Term Loan Tranche 3 Funding Date, (y) [***]
percent ([***]%) for the fourth year following the Term Loan Tranche 3 Funding
Date and (z) and zero percent (0.0%) thereafter. The Prepayment Fee shall not
apply to or be assessed upon any prepayment made by Borrowers if such payments
were (x) required by Agent to be made pursuant to Section 2.1(a)(ii)(B) subpart
(i) (relating to casualty proceeds), or subpart (ii) (relating to payments
exceeding the Maximum Lawful Rate) or (y) made due to the Term Loans being paid
in full as a result of a refinancing of the Term Loans in full prior to the
Maturity Date by all of the Lenders (provided that nothing herein shall require
any Lender to so consent to refinancing the Term Loans). All fees payable
pursuant to this paragraph shall be deemed fully earned and non-refundable as of
the Closing Date.  

(j)Agency Fee. On the first day of each month, commencing on [***], Borrowers
shall pay Agent, for its own account and not for the benefit of any other
Lenders, an agency fee in an amount equal to [***] percent ([***]%) per annum
multiplied by the average end-of-day principal balance of Term Loans outstanding
during the immediately preceding month.  Each agency fee shall be deemed fully
earned when due and payable and, once paid, shall be non-refundable.

(k)Audit Fees.  Subject to the limitations set forth in Section 4.6, as
applicable, Borrowers shall pay to Agent, for its own account and not for the
benefit of any other Lenders, [***] fees and expenses in connection with audits
and inspections of Borrowers’ books and records, audits, valuations or
appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on [***] following the date of issuance by Agent of a written
request for payment thereof to Borrowers.

(l)Wire Fees.   Borrowers shall pay to Agent, for its own account and not for
the account of any other Lenders, on written demand, [***] wires made for the
account of Borrowers, such fees to be based on Agent’s then current wire fee
schedule (available upon written request of the Borrowers).

(m)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of [***] days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to [***] percent ([***]%) of each
delinquent payment.

41

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(n)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a [***]-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid [***], [***] interest
shall be charged.  Calculations of interest shall be pro-rated for any
applicable day, to the extent funds are received by the Credit Parties prior to
noon Eastern on such day.

(o)Automated Clearing House Payments.  If Agent (or its designated servicer or
trustee on behalf of a securitization vehicle) so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or Borrower Representative in connection
with this Agreement, and shall be effective upon receipt.  Borrowers shall
execute any and all forms and documentation necessary from time to time to
effectuate such automatic debiting.  In no event shall any such payments be
refunded to Borrowers. With respect to the foregoing, Agent shall provide [***]
Business Days prior written notice to Borrower Representative of any such
amounts, other than regularly scheduled principal and interest and regularly
scheduled fees debited pursuant to clause (o).

Section 2.3Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments.    

Section 2.4Reserved.

Section 2.5Reserved.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Credit Party under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension
thereto).  Any payments received in the Payment Account before 12:00 Noon
(Eastern time) on any date shall be deemed received by Agent on such date, and
any payments received in the Payment Account at or after 12:00 Noon (Eastern
time) on any date shall be deemed received by Agent on the next succeeding
Business Day.  

(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise

42

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within [***] days after the date of
receipt thereof, it shall be deemed final, binding and conclusive upon Borrowers
in all respects as to all matters reflected therein.

Section 2.7Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8Taxes; Capital Adequacy.  

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and if any such withholding or deduction is in respect of
any Indemnified Taxes, then the Credit Parties shall pay such additional amount
or amounts as is necessary to ensure that the net amount actually received by
Agent and each Lender will equal the full amount Agent and such Lender would
have received had no such withholding or deduction been required (including such
withholdings and deductions applicable to additional sums payable under this
Section 2.8).  As soon as practicable after payment of any Tax by a Credit Party
to a Governmental Authority pursuant to this Section 2.8, such Credit Party
shall forward to Agent the original or a certified copy of a receipt, a copy of
the return reporting such payment, or other documentation reasonably
satisfactory to Agent evidencing such payment to such authority. Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable Law, or at the option of Agent timely reimburse it for the payment
of, any Other Taxes.

43

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(b)The Credit Parties shall indemnify Agent and Lenders, within [***] days after
demand thereof, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) payable or paid by Agent or any Lender or required to be
withheld or deducted from a payment to Agent or any Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrowers by a Lender (with a copy to Agent), or by Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(c)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Document shall deliver to
Borrower Representative and Agent, at the time or times prescribed by applicable
Law or reasonably requested by Borrower Representative or Agent, such properly
completed and executed documentation reasonably requested by Borrower
Representative or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower Representative or Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrowers or Agent as will enable Borrowers or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.8(c)(i), 2.8(c)(ii) and 2.8(e)
below) shall not be required if in such Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  

(i)Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall, to the extent permitted by Law, execute and
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent) whichever
of the following is applicable:  (A) in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under any Financing Document, two
(2) properly completed and executed originals of United States Internal Revenue
Service (“IRS”) Forms W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Financing Documents, two (2) properly completed
and executed originals of IRS Forms W-8BEN or W-8BEN-E (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) two (2) executed originals of Form W-8ECI (or successor form); (C) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit E-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of

44

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) executed originals of IRS Forms W-8BEN
or W-8BEN-E (or successor form); (D) to the extent a Foreign Lender is not the
beneficial owner, two (2) executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner; or (E) other applicable forms,
certificates or documents prescribed by the IRS.  Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower Representative and Agent in writing of its legal
inability to do so.  In addition, to the extent permitted by applicable Law,
such forms shall be delivered by each Foreign Lender upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.  Each
Foreign Lender shall promptly notify Borrower Representative at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to Borrower Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).  

(ii)Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or Agent), a properly completed and executed IRS Form W-9 or any
successor form certifying as to such Lender’s entitlement to an exemption from
U.S. backup withholding and other applicable forms, certificates or documents
prescribed by the IRS or reasonably requested by Borrower Representative or
Agent.  Each such Lender shall promptly notify Borrowers at any time it
determines that any certificate previously delivered to Borrower Representative
(or any other form of certification adopted by the U.S. governmental authorities
for such purposes) is no longer valid.  

(iii)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers or Agent to determine the withholding or
deduction required to be made.

(d)If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.8 (including by the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrowers, net of all reasonable
out-of-pocket expenses of such Lender or of Agent with respect thereto,
including any Taxes; provided, however, that

45

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Borrowers, upon the written request of such Lender or Agent, agree to repay any
amount paid over to Borrowers to such Lender or to Agent (plus any related
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Lender or Agent is required, for any reason, to
disgorge or otherwise repay such refund.  Notwithstanding anything to the
contrary in this Section 2.8, in no event will the indemnified party be required
to pay any amount to an indemnifying party pursuant to this Section 2.8(d) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 2.8 shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(e)If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(f)Each Lender shall severally indemnify Agent, within [***] days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g)Each party’s obligations under Section 2.8(a) through (f) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(h)If any Lender shall reasonably determine that the adoption or taking effect
of, or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such

46

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Lender’s or such controlling Person’s capital as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
controlling Person could have achieved but for such adoption, taking effect,
change, interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon demand by such Lender (which
demand shall be accompanied by a certificate setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Agent), Borrowers shall promptly pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction, so long as such amounts have accrued on or after the day
which is [***] days prior to the date on which such Lender first made demand
therefor; provided that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued; provided, further, that this Section 2.8(h) shall
only apply to Taxes that are not (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, or (C) Connection
Income Taxes.

(i)If any Lender requests compensation under either Section 2.1(a)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 11.17) to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such Section, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense and
(iii) would not otherwise be disadvantageous to such Lender (as determined in
its sole good faith discretion).  Without limitation of the provisions of
Section 13.14, each Borrower hereby agrees to pay all reasonable and documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents.  Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

47

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after [***] Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all

48

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

such Persons when taken together.  By way of illustration, but without limiting
the generality of the foregoing, the terms of Section 10.1 of this Agreement are
to be applied to each individual Person named as one of the Borrowers herein (as
well as to all such Persons taken as a whole), such that the occurrence of any
of the events described in Section 10.1 of this Agreement as to any Person named
as one of the Borrowers herein shall constitute an Event of Default even if such
event has not occurred as to any other Persons named as the Borrowers or as to
all such Persons taken as a whole.

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement or by applicable law) and without
affecting the liability of any Borrower hereunder, at any time and from time to
time, to (i) renew, extend or otherwise increase the time for payment of the
Obligations; (ii) with the written agreement of any Borrower, change the terms
relating to the Obligations or otherwise modify, amend or change the terms of
any Note or other agreement, document or instrument now or hereafter executed by
any Borrower and delivered to Agent for any Lender; (iii) accept partial
payments of the Obligations; (iv) take and hold any Collateral for the payment
of the Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Except
as specifically provided in this Agreement or any of the other Financing
Documents, Agent shall have the exclusive right to determine the time and manner
of application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of any other Borrower.

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the

49

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Obligations; or (vii) any other circumstance other than payment in full of the
Obligations which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety.

(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance.  Until all Obligations have been paid and satisfied in full (other
than contingent indemnification obligations for which no claim has been made),
no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full (other than contingent indemnification obligations
for which no claim has been made).  As used in this Section 2.10(e), the term
“Recovery Amount” means the amount of proceeds received by or credited to Agent
from the exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to Zero
Dollars ($0) through contributions and reimbursements made under the terms of
this Section 2.10(e) or otherwise.

Section 2.11Reserved.

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least ten (10) Business Days’ prior
written notice and pursuant to payoff documentation in form and substance
satisfactory to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination

50

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

shall be effective until Borrowers have complied with Section 2.2 and the terms
of any Fee Letter. Any notice of termination given by Borrowers shall be
irrevocable unless all Lenders otherwise agree in writing and no Lender shall
have any obligation to make any Loans on or after the termination date stated in
such notice.  Borrowers may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of Loan available hereunder may be
terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of the Credit Parties contained in the
Financing Documents shall survive any such termination and Agent shall retain
their Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full (other than contingent indemnification obligations
for which no claim has been made), in immediately available funds, including,
without limitation, all Obligations under Section 2.2 and the terms of any Fee
Letter resulting from such termination.  Notwithstanding the foregoing or the
payment in full of the Obligations, Agent shall not be required to terminate its
Liens in the Collateral unless, with respect to any loss or damage Agent may
incur as a result of dishonored checks or other items of payment received by
Agent from Credit Parties or any Account Debtor and applied to the Obligations,
Agent shall, at its option, (a) have received a written agreement satisfactory
to Agent, executed by the Credit Parties and by any Person whose loans or other
advances to the Credit Parties are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(b) have retained cash Collateral or other Collateral for such period of time as
Agent, in its discretion, may deem necessary to protect Agent and each Lender
from any such loss or damage.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower and each
Credit Party party hereto, hereby represents and warrants to Agent and each
Lender that:

Section 3.1Existence and Power.  Each Credit Party (a) is an entity as specified
on Schedule 3.1 to the Disclosure Letter, (b) is duly organized, validly
existing and in good standing under the laws of the jurisdiction specified on
Schedule 3.1 to the Disclosure Letter and no other jurisdiction, (c) has the
same legal name as it appears in such Credit Party’s Organizational Documents
and an organizational identification number (if any), in each case as specified
on Schedule 3.1 to the Disclosure Letter, (d) has all powers to own its assets
and has powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect, and (e) is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the Closing Date are specified on Schedule 3.1 to the Disclosure Letter,
except in the case of this clause (e) where the failure to be so qualified could
not reasonably be expected to have a Material Adverse Effect.  Except as set
forth on Schedule 3.1 to the Disclosure Letter, no Credit Party (x) has had,
over the [***] year period preceding the Closing Date, any name other than its
current name, or (y) was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.

51

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 3.2Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority and (d) do not violate, conflict with or cause a breach or a default
under (i) any Law applicable to any Credit Party, (ii) any of the Organizational
Documents of any Credit Party, or (iii) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as could not,
with respect to this clause (iii), reasonably be expected to have a Material
Adverse Effect.

Section 3.3Binding Effect.  Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  Each Financing
Document has been duly executed and delivered by each Credit Party party
thereto.

Section 3.4Capitalization.  The authorized equity securities of each of the
Credit Parties as of the Closing Date are as set forth on Schedule 3.4 to the
Disclosure Letter.  All issued and outstanding equity securities of each of the
Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens created by or imposed upon the Credit
Parties other than those in favor of Agent for the benefit of Agent and Lenders,
and such equity securities were issued in compliance with all applicable
Laws.  Except as set forth on Schedule 3.4 to the Disclosure Letter, as of the
Closing Date there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party of any equity securities of any
such entity.  

Section 3.5Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents in all
material respects the financial position of such Credit Party as of such
respective date in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures).  Since December 31, 2018, there has been no fact, event or
circumstance that could reasonably be expected to result in a Material Adverse
Effect.  

Section 3.6Litigation.  Except as set forth on Schedule 3.6 to the Disclosure
Letter as of the Closing Date, and except as hereafter disclosed to Agent in
writing, there is no Litigation pending against, or to such Borrower’s knowledge
threatened in writing against, any Credit Party or, to such Borrower’s
knowledge, any party to any Operative Document other than a Credit Party that
would reasonably be expected to result in a judgement against, or liability for,
any Credit Party or any Subsidiary thereof in an amount in excess of
[***].  There is no Litigation pending in which an adverse decision could
reasonably be expected to have a Material Adverse Effect or which in any manner
draws into question the validity of any of the Operative Documents.  

Section 3.7Ownership of Property.  Each Borrower and each of its Subsidiaries is
the lawful sole owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties, accounts and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.

52

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 3.8No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default would reasonably be expected to have a Material Adverse
Effect.

Section 3.9Labor Matters.  As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened against any
Credit Party.  Hours worked and payments made to the employees of the Credit
Parties have not been in material violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters.  All payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

Section 3.10Investment Company Act.  No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.  

Section 3.11Margin Regulations.  

(a)The Credit Parties and their Subsidiaries do not own any stock, partnership
interest or other equity securities, except for Permitted Investments.  Without
limiting the foregoing, the Credit Parties and their Subsidiaries do not own or
hold any Margin Stock.  

(b)None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

53

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13Taxes.  All federal and material foreign, state and local tax
returns, reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all federal
and material foreign, state and local Taxes (including real property Taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid.  All federal, foreign and state
returns have been filed by each Credit Party for all periods for which returns
were due with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.  For purposes of this Section 3.13,
any foreign, state or local tax, assessment, deposit or contribution, and any
return with respect thereto, shall not be considered “material” if it is equal
to or less than [***] in the aggregate for all taxes; provided that all foreign,
state or local tax, assessment, deposit or contribution, and any return with
respect thereto shall be considered “material” if the nonpayment thereof or
failure to file could be reasonably be expected to have a Material Adverse
Effect.

Section 3.14Compliance with ERISA.  

(a)Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects.  Each ERISA Plan which is intended to be
qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has either (i) issued a favorable determination
letter with respect to such ERISA Plan which may be relied on currently or (ii)
issued a favorable opinion letter with respect to the form of such ERISA Plan
which may be relied on currently.  No Credit Party has incurred liability for
any excise tax under any of Sections 4971 through 5000 of the Code that could be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Credit Party and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k)

54

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

of ERISA or Section 430(k) of the Code and no event has occurred that would give
rise to a Lien under Section 4068 of ERISA.  No condition exists or event or
transaction has occurred with respect to any Pension Plan which could result in
the incurrence by any Credit Party of any material liability, fine or
penalty.  No Credit Party has incurred liability to the PBGC (other than for
current premiums) with respect to any employee Pension Plan.  All contributions
(if any) have been made on a timely basis to any Multiemployer Plan that are
required to be made by any Credit Party or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable Law; no Credit Party or any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan, and no Credit Party or
any member of the Controlled Group has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required to avoid a reduction in plan benefits  or the imposition of any excise
tax, that any such plan is or has been funded at a rate less than that required
under Section 412 of the Code, that any such plan is or may be terminated, or
that any such plan is or may become insolvent.

Section 3.15Consummation of Operative Documents; Brokers.   Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16Reserved.  

Section 3.17Material Contracts.  Except for the Operative Documents and the
agreements set forth on Schedule 3.17 to the Disclosure Letter, as of the
Closing Date there are no Material Contracts.  The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.  

Section 3.18Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18 to the Disclosure
Letter:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Credit
Party’s knowledge, threatened by any Governmental Authority or other Person with
respect to any (i) alleged violation by any Credit Party of any Environmental
Law, (ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and

(b)no property now owned or leased by any Credit Party and, to the knowledge of
each Credit Party, no such property previously owned or leased by any Credit
Party, to which any Credit Party has, directly or indirectly, transported or
arranged for the transportation of any Hazardous Materials, is listed or, to
such Credit Party’s knowledge, proposed for listing, on the National Priorities
List promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any
similar state list or is the subject of federal, state or local enforcement
actions or, to the knowledge of such Credit Party, other

55

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, exclusive out-bound license or sublicense
agreements, or other material rights of any Credit Party to use Intellectual
Property (but excluding in-bound licenses of over-the-counter software that is
commercially available to the public), as of the Closing Date and, as updated
pursuant to Section 4.15, is set forth on Schedule 3.19 to the Disclosure
Letter.  Schedule 3.19 to the Disclosure Letter shall be prepared by Credit
Parties in the form provided by Agent and contain all information required in
such form.  Except for Permitted Licenses, each Credit Party is the sole owner
or has valid license rights to its Intellectual Property free and clear of any
Liens other than Permitted Liens.  Each patent is valid and enforceable and no
part of the Material Intangible Assets has been determined to be invalid or
unenforceable, in whole or in part by a final judgment tor other order by any
applicable Governmental Authority, and to the Credit Parties’ knowledge, no
claim has been made that any part of the Intellectual Property materially
violates the rights of any third party nor has any Credit Party received written
notice from any third party alleging that its Intellectual Property infringes
any Intellectual Property of that third party.

Section 3.20Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower and each additional Credit Party is Solvent.

Section 3.21Full Disclosure.  None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Operative Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made.  All financial projections delivered to Agent and the Lenders by
Credit Parties (or their agents) have been prepared on the basis of the
assumptions stated therein.  Such projections represent each Credit Party’s best
estimate of such Credit Party’s future financial performance and such
assumptions are believed by such Credit Party to be fair and reasonable in light
of current business conditions; provided, however, that Credit Parties can give
no assurance that such projections will be attained.

Section 3.22Reserved.  

Section 3.23Subsidiaries.  Credit Parties do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24Regulatory Matters.  

(a)All of Credit Parties’ and their Subsidiaries’ material Products and material
Regulatory Required Permits (limited to those Regulatory Required Permits the
loss of which would  reasonably be expected to have a Material Adverse Effect)
are listed on Schedule 4.17 to the Disclosure Letter on the Closing Date (as
updated from time to time as required under Section 4.15).  With respect to each
Product, (i) the Credit Parties and their Subsidiaries have received, and such
Product is the subject of, all Regulatory Required Permits needed in connection
with the testing, manufacture, marketing or sale

56

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

of such Product as currently being conducted by or on behalf of the Credit
Parties, and have provided Agent with all notices and other information required
by Section 4.1, and (ii) such Product is being tested, manufactured, marketed or
sold, as the case may be, by Credit Parties (or to the Credit Parties’
knowledge, by any applicable third parties) in material compliance with all
applicable Laws and Regulatory Required Permits.

(b)None of the Credit Parties or any Subsidiary thereof are in violation of any
Healthcare Law that could reasonably be expected to result in a Material Adverse
Effect.

(c)No Credit Party or any Subsidiary thereof receives any payments directly
(including through any third party payment processor) from Medicare, Medicaid,
or TRICARE.

(d)To the Credit Parties’ knowledge (after reasonable inquiry), none of the
Credit Parties or their Subsidiaries’ officers, directors, employees,
shareholders, their agents or affiliates has made an untrue statement of
material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991).

(e)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Product (i) is not adulterated or misbranded within the meaning of
the FDCA; (ii) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (iii)
each Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance with all applicable
Permits and Laws; and (iv) has been and/or shall be manufactured in accordance
with Good Manufacturing Practices.

(f)No Credit Party, nor any Subsidiary thereof, is subject to any proceeding,
suit or, to any Credit Party’s knowledge, investigation by any federal, state or
local government or quasi-governmental body, agency, board or authority or any
other administrative or investigative body (including the Office of the
Inspector General of the United States Department of Health and Human
Services),which could reasonably be expected to result in the revocation,
transfer, surrender, suspension of any material Permits of Borrower or any
Subsidiary thereof or otherwise be expected to result in a Material Adverse
Effect.

(g)As of the Closing Date, there have been no Regulatory Reporting Events.

Section 3.25Accuracy of Schedules.  All information set forth in the Disclosure
Letter is true, accurate and complete in all material respects as of the Closing
Date, each date Borrower is required to update the Disclosure Letter pursuant to
Section 4.15, and any other subsequent date in which Borrower is requested to
update such Disclosure Letter; provided that the foregoing shall not require
Borrower to update the Schedules to the Disclosure Letter except as expressly
required under Section 4.15.  All information set forth in the Perfection
Certificate is true, accurate and complete in all material respects as of the
Closing Date and any other subsequent date in which Borrower is requested to
update such certificate; provided that the foregoing shall not require Borrower
to update information on the Perfection Certificate except as expressly required
under Section 4.15.  

57

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Article 4 - AFFIRMATIVE COVENANTS

Each Credit Party agrees that, so long as any Credit Exposure exists:

Section 4.1Financial Statements and Other Reports. The Credit Parties will
deliver to Agent:

(a)as soon as available, but no later than [***] days after the last day of each
fiscal quarter (other than each fiscal quarter ending December 31st, as to which
the following reporting is due no later than [***] days after the last day of
each such fiscal quarter),  a company prepared consolidated and consolidating
balance sheet, cash flow and income statement (including year-to-date results)
covering Borrowers’ and its Consolidated Subsidiaries’ consolidated and
consolidating operations during the period, provided that only consolidated cash
flow statements and no consolidating cash flow statements shall be required,
prepared under GAAP (subject to normal year-end adjustments and the absence of
footnote disclosures), consistently applied, setting forth in comparative form
the corresponding figures as at the end of the corresponding fiscal quarter of
the previous fiscal year and the projected figures for such period based upon
the projections  required hereunder, all in reasonable detail, certified by a
Responsible Officer and in a form reasonably acceptable to Agent;

(b)upon reasonable request of Agent, together with the financial reporting
package described in (a) above, evidence of payment and satisfaction of all
payroll, withholding and similar taxes due and owing by all Credit Parties with
respect to the payroll period(s) occurring during such month;

(c)as soon as available, but no later than [***] days after the last day of
Borrower’s fiscal year or within [***] days of filing with the SEC, audited
consolidated and consolidating financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion (other than as to
going concern or a qualification resulting solely from the scheduled maturity of
the Loans occurring within one year from the date such opinion is delivered) on
the financial statements from an independent certified public accounting firm
acceptable to Agent in its reasonable discretion;

(d)within [***] days of delivery or filing thereof, copies of all statements,
reports and notices made available to Credit Parties’ security holders or to any
holders of Subordinated Debt and copies of all reports on Form 10-K, 10-Q and
8-K filed with the SEC;

(e)a prompt written report (but in any event within [***] Business Days) of any
litigation or governmental proceedings pending or threatened (in writing)
against any Credit Party or any of its Subsidiaries that would reasonably be
expected to result in damages or costs to any Credit Party or any of its
Subsidiaries of [***] or that in any manner calls into question the validity or
enforceability of any Financing Document;

(f)prompt written notice of an event that materially and adversely affects the
value of any Intellectual Property;

(g)within [***] days after the start of each fiscal year, projections for the
current fiscal year, on a quarterly basis (any revisions to such projections
approved by Borrower’s Board of Directors shall be delivered to Agent no later
than [***] days after such approval);

(h)promptly (but in any event within [***] days of any request therefor) such
readily available other information regarding the Credit Parties, their business
and the Collateral as Agent may from time to time reasonably request;

58

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(i)within [***] days of the end of each calendar month, a duly completed [***]
signed by a Responsible Officer setting forth calculations showing (i) monthly
cash and cash equivalents of (x) Borrowers (including the amount of Borrower
Total Unrestricted Cash and Borrower U.S. Unrestricted Cash), (y) the Restricted
Foreign Subsidiaries, and (z) Credit Parties taken as a whole and (ii) as
applicable, compliance with the financial covenants set forth in this Agreement;

(j)[Reserved;]

(k)written notice to Agent promptly, but in any event within [***] Business Days
of a Responsible Officer of a Credit Party receiving written notice or otherwise
becoming aware that:

(i)any development, testing, and/or manufacturing of any Product that is
material to the Credit Parties’ business should cease;

(ii)the marketing or sales of a Product, which is material to the Credit
Parties’ business and which has been approved for marketing and sale, should
cease or such Product should be withdrawn from the marketplace;

(iii)any Governmental Authority is conducting an investigation or review (other
than routine reviews in the Ordinary Course of Business) of any Regulatory
Required Permit the loss of which could be reasonably expected to result in a
Material Adverse Effect;

(iv)any Regulatory Required Permit, the loss of which could be reasonably
expected to result in a Material Adverse Effect, has been revoked or withdrawn;

(v)any Governmental Authority, including without limitation the FDA, the Office
of the Inspector General of HHS or the United States Department of Justice, has
commenced any action against a Credit Party or a Subsidiary thereof, any action
to enjoin a Credit Party or a Subsidiary thereof  from conducting their
businesses at any facility owned or used by them or for any material civil
penalty, injunction, seizure or criminal action;

(vi)receipt by a Credit Party or any Subsidiary thereof from the FDA a warning
letter, Form FDA-483, “Untitled Letter,” other correspondence or notice setting
forth alleged violations of laws and regulations enforced by the FDA, or any
comparable correspondence from any state or local authority responsible for
regulating drug or medical device products and establishments, or any comparable
correspondence from any foreign counterpart of the FDA, or any comparable
correspondence from any foreign counterpart of any state or local authority with
regard to any material Product or the manufacture, processing, packing, or
holding thereof;

(vii)any significant failures in the manufacturing of any material Product have
occurred such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to any Credit Party therefor in any month shall decrease significantly with
respect to the quantities of such Product and payments produced in the prior
month; or

(viii)any Credit Party or any Subsidiary thereof engaging in any Recalls, Market
Withdrawals, or other forms of product retrieval from the marketplace of any
Products (other than discrete batches or lots that are not material in quantity
or amount and are not made in conjunction with a larger recall) (each of the
events set forth in clauses (i)-(viii) a “Regulatory Reporting Event”);

59

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(l)promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act;

(m)promptly, but in any event within [***] Business Days, after any Responsible
Officer of any Credit Party obtains knowledge of the occurrence of any event or
change (including, without limitation, any notice of any violation of Healthcare
Laws) that has resulted or would reasonably be expected to result in, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of a
Responsible Officer specifying the nature and period of existence of any such
event or change, or specifying the notice given or action taken by such holder
or Person and the nature of such event or change, and what action the applicable
Credit Party or Subsidiary has taken, is taking or proposes to take with respect
thereto; and

(n)Credit Parties shall promptly (and in any event within [***] Business Days of
the occurrence thereof) provide Agent and each Lender with written notice of the
occurrence of a Springing IP Lien/Joinder Event, which notice shall be
accompanied by a certificate from an authorized executive officer from each
Credit Party (A) acknowledging that Springing IP Lien/Joinder Event has
occurred, (B) specifying the date on which the Springing IP Lien/Joinder Event
occurred, and (C) acknowledging that Agent may exercise any rights it may have
under this Agreement or any other Financing Document with respect to the
Springing IP Lien/Joinder Event, subject to the terms and conditions of this
Agreement and the other Financing Documents.  Without limiting the foregoing,
Credit Parties shall promptly (and in any event within [***] days of the
occurrence of a Springing IP Lien/Joinder Event) provide Agent a supplement to
the Intellectual Property Security Agreement certifying to and attaching true,
correct and complete copies of updated schedules to the Intellectual Property
Security Agreement and certifying that all Intellectual Property owned by each
Credit Party and registered in the United States as of the date of such
certification is reflected on such schedules (other than Excluded Property).

Notwithstanding the foregoing or anything to the contrary set forth in the
Financing Documents, documents required to be delivered pursuant to clauses (a),
(c) and (d) of this Section 4.1 (to the extent any such documents are included
in materials filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
Representative posts such documents and notifies Agent of such posting, or
provides a link thereto, on Borrower Representative’s website on the Internet at
Borrower Representative’s website address.

Section 4.2Payment and Performance of Obligations.  Each Credit Party (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, on a timely
basis as and when due, all of their respective obligations and liabilities,
except for such obligations and/or liabilities (i) that may be the subject of a
Permitted Contest, and (ii) the nonpayment or nondischarge of which could not
reasonably be expected to have a Material Adverse Effect or result in a Lien
against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), pay all amounts due and owing in
respect of Taxes (including without limitation, payroll and withholdings tax
liabilities) on a timely basis as and when due, and in any case prior to the
date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof, except for Taxes subject to a Permitted Contest,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.

60

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 4.3Maintenance of Existence.  Each Credit Party will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, (a) their respective existence and (b) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, except with respect to clauses (a) and (b) above, subject to Section
9.2(e), in connection with a transaction permitted under Section 5.6, and
except, with respect to clause (b) where the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.

(a)Each Credit Party will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.  If all or any part of the
Collateral useful or necessary in its business becomes damaged or destroyed,
each Credit Party will, and will cause each Subsidiary to, promptly and
completely repair and/or restore the affected Collateral in a good and
workmanlike manner.  

(b)Upon completion of any Permitted Contest, Credit Parties shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any.

(c)Each Credit Party will maintain (i) casualty insurance on all real and
personal property on an all risks basis (other than the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided, however,
that, in no event shall such insurance be in amounts or with coverage less than,
or with carriers with qualifications inferior to, any of the insurance or
carriers in existence as of the Closing Date (or required to be in existence
after the Closing Date under a Financing Document).  All such insurance shall be
provided by insurers having an A.M. Best policyholders rating reasonably
acceptable to Agent.

(d)On or prior to the Closing Date, and at all times thereafter, each Credit
Party will cause Agent to be named as an additional insured, assignee and lender
loss payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance reasonably acceptable
to Agent.  Credit Parties shall deliver to Agent and the Lenders (i) on the
Closing Date, a certificate from Credit Parties’ insurance broker dated such
date showing the amount of coverage as of such date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least [***] days (or [***] days for nonpayment of premium)
after receipt by each additional insured, assignee and loss payee of written
notice thereof, (ii) on an annual basis, and upon the request of any Lender
through Agent from time to time full information as to the insurance carried,
(iii) within [***] days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement,

61

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(iv) forthwith, notice of any cancellation or nonrenewal of coverage by any
Credit Party, and (v) at least [***] days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

(e)In the event any Credit Party fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Credit Parties’ expense to protect Agent’s interests in the Collateral.  This
insurance may, but need not, protect such Credit Party’s interests.  The
coverage purchased by Agent may not pay any claim made by such Credit Party or
any claim that is made against such Credit Party in connection with the
Collateral.  Such Credit Party may later cancel any insurance purchased by
Agent, but only after providing Agent with evidence that such Credit Party has
obtained insurance as required by this Agreement.  If Agent purchases insurance
for the Collateral, Credit Parties will be responsible for the costs of that
insurance to the fullest extent provided by law, including interest and other
charges imposed by Agent in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance such Credit Party
is able to obtain on its own.  

Section 4.5Compliance with Laws and Material Contracts.  Each Credit Party will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien other than a Permitted Lien upon a material portion of
the assets of any such Person in favor of any Governmental Authority.

Section 4.6Inspection of Property, Books and Records.  Each Credit Party will
keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries in
all material respects shall be made of all dealings and transactions in relation
to its business and activities; and will permit, and will cause each Subsidiary
to permit, at the sole cost of the applicable Credit Party or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties, to examine and make abstracts or copies from any
of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to evaluate and make
physical verifications and appraisals of the Inventory and other Collateral in
any manner and through any medium that Agent considers advisable, to verify the
amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Credit Parties and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants provided that such
inspections shall be limited to [***] per year unless an Event of Default has
occurred and is continuing. Without limiting the foregoing, if Borrowers have
previously reimbursed the agent under the Affiliated Credit Agreement for [***]
inspections in the applicable calendar year, Borrowers shall not be required to
reimburse Agent for any such inspections conducted hereunder unless an Event of
Default has occurred and is continuing.  In the absence of a Default or an Event
of Default, Agent or any Lender exercising any rights pursuant to this
Section 4.6 shall give the applicable Credit Party or any applicable Subsidiary
commercially reasonable prior notice of such exercise.  No notice shall be
required during the existence and continuance of any Default or any time during
which Agent reasonably believes a Default exists.

Section 4.7Use of Proceeds.  Borrowers shall use the proceeds of the Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents and the refinancing on the Closing Date of Debt of Borrowers
outstanding on the Closing Date, and (b) for working capital needs of Borrowers
and their Subsidiaries.  No portion of the proceeds of the Loans will be used
for family, personal, agricultural or household use.

62

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 4.8Estoppel Certificates.  After written request by Agent which, so long
as no Event of Default has occurred and is continuing, shall be limited to [***]
such report per fiscal year of the Credit Parties, the Credit Parties, within
[***] days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes,
(b) the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default; provided that Agent
shall have provided the Register to the Credit Parties, upon a Credit Party’s
request, prior to the Credit Parties being required to furnish such statement to
Agent. After written request by Agent which, so long as no Event of Default has
occurred and is continuing, shall be limited to one (1) such request per [***]
month period, the Credit Parties, within [***] days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of the Credit
Parties, updating all of the representations and warranties contained in this
Agreement and the other Financing Documents and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated in accordance with this Agreement from time to
time, are true, accurate and complete as of the date of such certificate (except
to the extent such representation or warranty expressly relates to an earlier
date, in which case such representation or warranty shall be true, accurate and
complete in all material respects as of such earlier date).

Section 4.9Notices of Material Contracts, Litigation and Defaults.  

(a)(i) Credit Parties shall promptly (but in any event within [***] Business
Days) provide written notice to Agent after any Credit Party or Subsidiary
receives or delivers any notice of termination or default or similar notice in
connection with any Material Contract, and (ii) Credit Parties shall provide,
together with the next quarterly Compliance Certificate required to be delivered
under this Agreement, written notice to Agent after any Credit Party or
Subsidiary (1) executes and delivers any material amendment, consent, waiver or
other modification to any Material Contract or (2) enters into new Material
Contract and shall, upon request of Agent, promptly provide Agent a copy
thereof.  Notwithstanding the foregoing, information or documents required to be
delivered pursuant to this Section 4.9(a) (to the extent any such information or
documents are included in materials filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower Representative posts such information or documents,
or provides a link thereto, on Borrower Representative’s website on the Internet
at Borrower Representative’s website address.

(b)Credit Parties shall promptly (but in any event within [***] Business Days)
provide written notice to Agent (i) upon any Credit Party becoming aware of the
existence of any Default or Event of Default, and (ii) of all returns,
recoveries, disputes and claims that involve more than [***].  

(c)Reserved.

(d)Each Credit Party shall provide such further information (including copies of
such documentation) as Agent or any Lender shall reasonably request with respect
to any of the events or notices described in clauses (a) and (b) above and any
notice given in respect of a Regulatory Reporting Event.  From the date hereof
and continuing through the termination of this Agreement, each Credit Party
shall make available to Agent and each Lender, without expense to Agent or any
Lender, each Credit Party’s officers, employees and agents and books, to the
extent that Agent or any Lender may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent or
any Lender with respect to any Collateral or relating to a Credit Party.

63

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 4.10Hazardous Materials; Remediation.

(a)If any release or disposal of Hazardous Materials that could reasonably be
expected to have a Material Adverse Effect shall occur or shall have occurred on
any real property or any other assets of any Borrower or any other Credit Party,
such Credit Party will cause the prompt containment and removal of such
Hazardous Materials and the remediation of such real property or other assets as
is necessary to comply with all Environmental Laws and Healthcare Laws and to
preserve the value of such real property or other assets.  Without limiting the
generality of the foregoing, each Credit Party shall comply with each
Environmental Law and Healthcare Law requiring the performance at any real
property by any Borrower or any other Credit Party of activities in response to
the release or threatened release of a Hazardous Material except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b)Credit Parties will provide Agent within [***] days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.

Section 4.11Further Assurances.

(a)Subject to the other clauses of this Section 4.11 or unless Agent shall agree
otherwise in writing, each Credit Party will, and will cause each Subsidiary to,
at its own cost and expense, promptly and duly take, execute, acknowledge and
deliver all such further acts, documents and assurances as may from time to time
be necessary or as Agent or the Required Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to (i) establish, create, preserve, protect and perfect a first
priority Lien (subject only to the Affiliated Intercreditor Agreement and to
Permitted Liens) in favor of Agent for itself and for the benefit of the Lenders
on the Collateral (including Collateral acquired after the date hereof), and
(ii) cause all Subsidiaries of Credit Parties to be jointly and severally
obligated with the other Credit Parties under all covenants and obligations
under this Agreement, including the obligation to repay the Obligations.  

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record together with a customary
indemnification from Agent or such Lender, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)Credit Parties shall timely and fully pay and perform its obligations, in all
material respects and subject to any Permitted Contest, under all leases and
other agreements with respect to each leased location where any Collateral, or
any records related thereto, is or may be located.

(d)Credit Parties shall provide Agent with at least [***] Business Days (or such
shorter period as Agent may accept in its sole discretion) prior written notice
of its intention to create (or

64

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

to the extent permitted under this Agreement, acquire) a new
Subsidiary.  Promptly upon, but in any event within [***] days of, the formation
or acquisition of a new Subsidiary or the date on which any Excluded Foreign
Subsidiary ceases to be an Excluded Foreign Subsidiary, Credit Parties shall (i)
pledge, have pledged or cause or have caused to be pledged to Agent pursuant to
a pledge agreement in form and substance satisfactory to Agent, all of the
outstanding shares of equity interests or other equity interests of such
Subsidiary owned directly or indirectly by any Credit Party, along with undated
stock or equivalent powers for such certificates, executed in blank; provided
that in the case of Excluded Foreign Subsidiaries no Borrower shall be required
to pledge any Excluded Property; (ii) unless Agent shall agree otherwise in
writing, cause such Subsidiary (other than an Excluded Foreign Subsidiary) to
take such other actions (including entering into or joining any Security
Documents) as are necessary or advisable in the reasonable opinion of Agent in
order to grant Agent, acting on behalf of the Lenders, a first priority Lien
(subject to the Affiliated Intercreditor Agreement and Permitted Liens) on all
real and personal property of such Subsidiary in existence as of such date and
in all after acquired property, which first priority Liens are required to be
granted pursuant to this Agreement; (iii) unless Agent shall agree otherwise in
writing, cause such Subsidiary (other than an Excluded Foreign Subsidiary) to
either (at the election of Agent) become a Borrower hereunder with joint and
several liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Agent or to become a Guarantor of the
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause such Subsidiary to deliver certified
copies of such Subsidiary’s certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorizing the execution and delivery of the Security
Documents, incumbency certificates and to execute and/or deliver such other
documents and legal opinions or to take such other reasonable actions as may be
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent; provided that, without limiting Section 4.1(l), only delivery of
charters and bylaws (and other applicable operating agreement or governing
documents) shall be required in respect of Excluded Foreign Subsidiaries
pursuant to this Section 4.11(d)(iv).  Notwithstanding the foregoing, no Credit
Party shall make any Investment other than a de minimis cash investment in ay
Subsidiary until such time has complied with the requirements set forth in
clauses (i)-(iv) of the preceding sentence.

(e)

(i)Upon the occurrence of a Springing IP Lien/Joinder Event (regardless of
whether such Springing IP Lien/Joinder Event continues), Cerus Europe B.V. shall
immediately cease to be an Excluded Foreign Subsidiary and Credit Parties shall
promptly comply (and cause Cerus Europe B.V. to comply) with the requirements of
Section 4.11(d) with respect to Cerus Europe B.V. such that, without limiting
the requirements of Section 4.11(d), (x) Cerus pledges all of the equity
interests of Cerus Europe B.V. to Agent to secure the Obligations, (y) Cerus
Europe B.V. becomes a Guarantor of all of the Obligations, and (z) Cerus Europe
B.V. pledges all of its assets (other than Excluded Property) to Agent secure
the Obligations, in each case, pursuant to documentation (including, as
applicable, agreements governed by Dutch law) in form and substance reasonably
satisfactory to Agent and in accordance with the provisions of Section
4.11(d).  Following any such joinder, Cerus Europe B.V. shall be a Credit Party
(but shall remain a Restricted Foreign Subsidiary) for all purposes hereunder
and under the other Financing Documents.

(ii)Without limiting the foregoing, if, at the end of any fiscal quarter, the
aggregate gross revenues attributable to the Excluded Foreign Subsidiaries for
the Defined Period ending on the last day of such fiscal quarter exceeds [***]
percent ([***]%) of the aggregate

65

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

consolidated gross revenues for Borrower and its Consolidated Subsidiaries for
such Defined Period, then Credit Parties shall promptly (and in any event with
[***] days of the date on which financial statements were delivered in respect
of such Defined Period pursuant to Section 4.1(a)) cause certain Excluded
Foreign Subsidiaries designated by Agent, in its reasonable discretion
(including but not limited to Cerus Europe B.V.), to comply with the
requirements of Section 4.11(d) above (as though they were no longer Excluded
Foreign Subsidiaries) such that, following such joinder, the aggregate gross
revenues attributable to the Excluded Foreign Subsidiaries for such Defined
Period is [***] percent ([***]%) of the aggregate consolidated gross revenues
for Borrower and its Consolidated Subsidiaries for the trailing twelve month
period ending on the last day of such Defined Period.  Following any such
joinder, such Subsidiary shall cease to be an Excluded Foreign Subsidiary and
shall be a Credit Party (but shall remain a Restricted Foreign Subsidiary) for
all purposes hereunder and under the other Financing Documents.

Section 4.12Reserved.  

Section 4.13Power of Attorney.  Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Credit Parties (without requiring any of them to act as such) with
full power of substitution to do the following:  (a) endorse the name of Credit
Parties upon any and all checks, drafts, money orders, and other instruments for
the payment of money that are payable to Credit Parties and constitute
collections on Credit Parties’ Accounts; (b) so long as Agent has provided not
less than [***] Business Days’ prior written notice to any Credit Party to
perform the same and such Credit Party has failed to take such action, execute
in the name of Credit Parties any schedules, assignments, instruments,
documents, and statements that Credit Parties are obligated to give Agent under
this Agreement; (c) after the occurrence and during the continuance of an Event
of Default, take any action Credit Parties are required to take under this
Agreement; (d) so long as Agent has provided not less than [***] Business Days’
prior written notice to any Credit Party to perform the same and such Credit
Party has failed to take such action, do such other and further acts and deeds
in the name of Credit Parties that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default, do such other and further acts and deeds in the name of
Credit Parties that Agent may deem necessary or desirable to enforce its rights
with regard to any Account or other Collateral.  This power of attorney shall be
irrevocable and coupled with an interest.

Section 4.14Reserved.

Section 4.15Disclosure Letter Updates.  Credit Parties shall, in the event of
any information in the Schedules to the Disclosure Letter becoming outdated,
inaccurate, incomplete or misleading in any material respect, deliver to Agent,
together with the next quarterly Compliance Certificate required to be delivered
under this Agreement after such event a proposed update to the Schedules to the
Disclosure Letter correcting all such outdated, inaccurate, incomplete or
misleading information to the extent required in the Compliance Certificate;
provided, however, (a) with respect to any proposed updates to the Schedules to
the Disclosure Letter involving Permitted Liens, Permitted Debt or Permitted
Investments, Agent will replace the respective Schedules to the Disclosure
Letter attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Debt or Permitted Investments and is
otherwise approved by Agent and (b) with respect to any proposed updates to such
Schedule to the Disclosure Letter involving other matters, Agent will

66

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

replace the applicable portion of such Schedule to the Disclosure Letter with
such proposed update that are made in accordance with the terms of this
Agreement or otherwise upon Agent’s approval thereof.

Section 4.16Intellectual Property and Licensing.  

(f)Together with each Compliance Certificate required to be delivered pursuant
to Section 4.1(i) with respect to the last month of a fiscal quarter to the
extent (A) any Credit Party acquires and/or develops any new Registered
Intellectual Property, or (B) any Credit Party enters into or becomes bound by
any additional material in-bound license or sublicense agreement, any additional
material exclusive out-bound license or sublicense agreement or other material
agreement with respect to rights in Intellectual Property (other than
over-the-counter software that is commercially available to the public,
non-exclusive agreements with customers and to the extent applicable,
distributor agreements), or (C) any event that could reasonably be expected to
materially and adversely affect the value of the Material Intangible Assets,
Borrower shall together with such Compliance Certificate, deliver to Agent an
updated Schedule 3.19 to the Disclosure Letter reflecting such updated
information.  With respect to any updates to Schedule 3.19 to the Disclosure
Letter involving exclusive out-bound licenses or sublicenses, such licenses
shall be consistent with the definitions of and limitations herein pertaining to
Permitted Licenses.    

(g)The Credit Parties shall execute such documents and provide such other
information (including, without limitation, copies of applications) and take
such other actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest (subject to
Permitted Liens) in favor of Agent, for the ratable benefit of Lenders, in (x)
prior to the occurrence of a Springing IP Lien/Joinder Event, the IP Proceeds or
(y) upon the occurrence of a Springing IP Lien/Joinder Event, the Registered
Intellectual Property.  Upon the occurrence of a Springing IP Lien/Joinder
Event, Credit Parties shall take such actions as Agent shall request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest (subject to Permitted Liens) in favor of Agent, for the
ratable benefit of Lenders, in the Registered Intellectual Property.

(h)Credit Parties shall use commercially reasonable efforts to obtain the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) all licenses or agreements to be deemed “Collateral” and for Agent to have a
security interest in it that might otherwise be restricted or prohibited by Law
or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Agent’s rights and remedies under this Agreement and the other Financing
Documents.

(i)Credit Parties shall own, or be licensed to use or otherwise have the right
to use, all Material Intangible Assets.  Credit Parties shall cause all
Registered Intellectual Property to be duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.  Credit Parties shall at all
times conduct its business without material infringement of any Intellectual
Property rights of others.  Credit Parties shall (i) protect, defend and
maintain the validity and enforceability of its Material Intangible Assets (ii)
promptly advise Agent in writing of (A) material infringements of its Material
Intangible Assets, or (B) a material claim of infringement by Credit Parties on
the Intellectual Property rights of others, to the extent the Credit Parties
have knowledge thereof; and (iii) not take any action, or fail to take any
action, that would result in any of Credit Parties’ Material Intangible Assets
being abandoned, invalidated, forfeited or dedicated to the public or to
becoming unenforceable.  Without limiting Section 5.4, Credit Parties shall not
become a party to, nor become bound by, any material license or other agreement
with respect to which any Credit Party is the licensee that prohibits or
otherwise restricts Credit Party from granting a security interest in Credit
Party’s interest in such license or agreement or other property except to the
extent that any such restriction or prohibition is rendered ineffective pursuant

67

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

to the UCC or any other applicable Law (including Sections 9-406, 9-407 and
9-408 of the UCC) or principles of equity.

(j)On the Closing Date, each Credit Party will execute and deliver to Agent the
Intellectual Property Security Agreement.  The Intellectual Property Security
Agreement shall be held in escrow by Agent, and shall not be in force and
effect, unless and until the occurrence of the Springing IP Lien/Joinder Event,
at which time (i) the Intellectual Property Security Agreement shall immediately
and automatically become effective without any further action or consent by any
Credit Party and (ii) Agent shall be automatically authorized to file the
Intellectual Property Security Agreement (including any updated schedules
thereto delivered pursuant to Section 4.16(h)) with the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable.

(k)Upon the occurrence of a Springing IP Lien/Joinder Event and continuing at
all times thereafter (whether or not the Springing IP Lien/Joinder Event
continues), then automatically and without notice or any further action by
Agent, any Lender or any Credit Party (i) Agent shall be authorized to file UCC
financing statements, financing statement amendments and security agreements
(including any Intellectual Property Security Agreement) necessary or desirable
to perfect such security interest in the Intellectual Property (other than
Excluded Property and any security interest that is not required to be perfected
under the terms of this Agreement), and (ii) each Credit Party shall execute
such other agreements and take such other actions as Agent may reasonably
request to establish, perfect or protect Agent’s security interest in the
Intellectual Property of Credit Parties.

Section 4.17Regulatory Covenants

(a)Credit Parties shall have, and shall ensure that it and each of its
Subsidiaries has, each material Permit and other material rights from, and have
made all material declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in all material respects in the ownership, management and
operation of the business or the assets of any Credit Party and Credit Parties
shall take such reasonable actions to ensure that no Governmental Authority has
taken action to limit, suspend or revoke any such Permit.  Credit Parties shall
ensure that all such Permits are valid and in full force and effect and Credit
Parties are in material compliance with the terms and conditions of all such
Permits.

(b)Credit Parties will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of Credit Parties ; business and assets, all Permits
necessary under Healthcare Laws to carry on the business of Credit Parties as it
is conducted on the Closing Date, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(c)In connection with the development, testing, manufacture, marketing or sale
of each and any material Product by any Credit Party, each Credit Party shall
have obtained and comply in all material respects with all material Regulatory
Required Permits at all times issued or required to be issued by any
Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by such
Credit Party as such activities are at any such time being conducted by such
Credit Party.

(d)Except where the failure to do so would not reasonably be expected to result
in a Material Adverse Effect, Credit Parties will timely file or caused to be
timely filed (after giving effect to any extension duly obtained), all material
notifications, reports, submissions, Permit renewals and reports

68

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

required by Healthcare Laws (which reports will be materially accurate and
complete in all material respects and not misleading in any material respect and
shall not remain open or unsettled).

(e)If, after the Closing Date, Credit Parties determine to sell or market any
new Product commercially, Credit Parties shall deliver, together with delivery
of the next quarterly Compliance Certificate, an updated Schedule 4.17 to the
Disclosure Letter reflecting updates related to such determination (which shall
also include a brief description of such Product).

Section 4.18Maintenance of Management.  Credit Parties will notify Agent
promptly (and in any event within [***] Business Days of the occurrence thereof)
in writing of any change of its Chief Executive Officer or Chief Financial
Officer.

Article 5 - NEGATIVE COVENANTS

Each Credit Party agrees that, so long as any Credit Exposure exists:

Section 5.1Debt; Contingent Obligations.  No Credit Party will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Credit Party will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2Liens.  No Credit Party will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

Section 5.3Distributions.  No Credit Party will, or will permit any Subsidiary
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Distribution, except for Permitted Distributions.

Section 5.4Restrictive Agreements.  No Credit Party will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired other than (i) the Financing
Documents, (ii) the Affiliated Financing Documents, (iii) any agreements for
purchase money debt permitted under clause (c) of the definition of Permitted
Debt, and (iv) third party contracts (including licenses and other commercial
agreements) to the extent that such contracts include customary limitations on
the ability of a party thereto to assign its interest in the underlying contract
without the consent of the other party thereto but solely to the extent the
effect of such clauses are not to cause such contract to become Excluded
Property, or (b) create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind (except as
provided by the Financing Documents and the Affiliated Financing Documents) on
the ability of any Subsidiary to:  (i) pay or make Distributions to any Borrower
or any Subsidiary; (ii) pay any Debt owed to any Borrower or any Subsidiary;
(iii) make loans or advances to any Borrower or any Subsidiary; or (iv) transfer
any of its property or assets to any Borrower or any Subsidiary.

Section 5.5Payments and Modifications of Subordinated Debt.  No Credit Party
will, or will permit any Subsidiary to, directly or indirectly (a) declare, pay,
make or set aside any amount for payment in respect of Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c)

69

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

declare, pay, make or set aside any amount for payment in respect of any Debt
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt, (ii)
accelerate or shorten the dates upon which payments of principal or interest are
due on, or the principal amount of, such Debt, (iii) change in a manner adverse
to any Credit Party or Agent any event of default or add or make more
restrictive any covenant with respect to such Debt, (iv) change the prepayment
provisions of such Debt or any of the defined terms related thereto, (v) change
the subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to Credit
Parties, any Subsidiaries, Agent or Lenders.  

Section 5.6Consolidations, Mergers and Sales of Assets.  No Credit Party will,
or will permit any Subsidiary to, directly or indirectly (a) consolidate or
merge or amalgamate with or into any other Person other than (i) consolidations
or mergers among Borrowers so long as in any consolidation or merger involving
Cerus, Cerus is the surviving entity, (ii) consolidations or mergers among a
Guarantor and a Borrower so long as the Borrower is the surviving entity, and
(iii) consolidations or mergers among Guarantors that are not Restricted Foreign
Subsidiaries, (iv) consolidations or mergers among Guarantors that are
Restricted Foreign Subsidiaries so long as in any consolidation or merger
involving Cerus Europe B.V., Cerus Europe B.V. is the surviving entity and (v)
consolidations or mergers in connection with any Permitted Acquisition so long
in any merger or consolidation involving a Borrower or Guarantor, such Borrower
or Guarantor, as applicable, is the surviving entity and for any consolidation
or merger involving Cerus, Cerus is the surviving entity, or (b) consummate any
Asset Dispositions other than Permitted Asset Dispositions.  


70

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 5.7Purchase of Assets, Investments.  No Credit Party will, or will
permit any Subsidiary to, directly or indirectly (a) acquire, make or own or
enter into any agreement to acquire, make or own any Investment other than
Permitted Investments, (b) without limiting clause (a), acquire or enter into
any agreement to acquire any assets other than in the Ordinary Course of
Business; or (c) engage or enter into any agreement to engage in any joint
venture or partnership with any other Person other than for Permitted
Investments pursuant to clause (o) of the definition thereof.  Without limiting
the foregoing, no Credit Party shall, nor will any Credit Party permit any
Subsidiary to, purchase or carry Margin Stock.

Section 5.8Transactions with Affiliates.  Except for: (i) transactions disclosed
on Schedule 5.8 to the Disclosure Letter, (ii) customary indemnification
arrangements and normal and reasonable compensation (including equity-based
compensation), benefits and reimbursement of expenses of, and other employment
arrangements with, employees, officers and directors in the Ordinary Course
of  Business, (iii) transactions pursuant to the Commissionaire Agreement, (iv)
sales of Borrower’s equity securities to Borrower’s investors, and (v) other
transactions that contain terms that are no less favorable to the applicable
Credit Party or any Subsidiary, as the case may be, than those which might be
obtained from a third party not an Affiliate of any Credit Party, no Credit
Party will, or will permit any Subsidiary to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Credit Party.

Section 5.9Modification of Organizational Documents.  No Credit Party will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.

Section 5.10Modification of Certain Agreements.  No Credit Party will, or will
permit any Subsidiary to, directly or indirectly, (a) amend or otherwise modify
any Material Contract, which amendment or modification in any case:  (i) is
contrary in any material respect to the terms of this Agreement or any other
Financing Document; or (ii) would reasonably be expected to be materially
adverse to the rights, interests or privileges of Agent or the Lenders or their
ability to enforce the same;; provided that, notwithstanding the foregoing, in
no event shall the Credit Parties amend or otherwise modify the Commissionaire
Agreement without the prior written consent of the Agent, or (b) without the
prior written consent of Agent, amend or otherwise modify any Affiliated
Financing Document.  Each Credit Party shall, prior to entering into any
amendment or other modification of any of the foregoing documents, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy of amendments or other modifications to such documents.

Section 5.11Conduct of Business.  No Credit Party will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
to the Disclosure Letter and businesses reasonably related thereto.  No Credit
Party will, or will permit any Subsidiary to change its normal billing payment
and reimbursement policies and procedures with respect to its Accounts
(including, without limitation, the amount and timing of finance charges, fees
and write-offs) if such change would be adverse to the Agent or the Lenders.

Section 5.12Lease Payments.  No Credit Party will, or will permit any Subsidiary
to, directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.

71

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 5.13Limitation on Sale and Leaseback Transactions.  Except as permitted
under clause (i) of Permitted Asset Dispositions, no Credit Party will, or will
permit any Subsidiary to, directly or indirectly, enter into any arrangement
with any Person whereby, in a substantially contemporaneous transaction, any
Credit Party or any Subsidiaries sells or transfers all or substantially all of
its right, title and interest in an asset and, in connection therewith, acquires
or leases back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  

(a)No Credit Party will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account (other than
Exempted Accounts) without prior written notice to Agent, and, subject to
Section 5.14(b), unless Agent, such Credit Party or such Subsidiary and the
bank, financial institution or securities intermediary at which the account is
to be opened enter into a Deposit Account Control Agreement or Securities
Account Control Agreement (or an equivalent thereof in a foreign jurisdiction
that is acceptable to Agent, acknowledging that for purposes of this Agreement
the Disclosed Deed of Pledge of Bank Account Receivables is a Deposit Account
Control Agreement with respect to the Deposit Accounts referenced therein) prior
to or concurrently with the establishment of such Deposit Account or Securities
Account.  

(b)Credit Parties represent and warrant that Schedule 5.14 to the Disclosure
Letter lists all of the Deposit Accounts and Securities Accounts of each Credit
Party as of the Closing Date and as of the date on which each Compliance
Certificate is delivered.  The provisions of this Section requiring Deposit
Account Control Agreements (or the equivalent thereof in a foreign jurisdiction)
shall not apply to Deposit Accounts (i) exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Credit Parties’ employees and identified to Agent by Credit Parties as such,
(ii) constituting Cash Collateral Accounts (subject to the applicable caps on
the amounts in such Cash Collateral Accounts set forth in this Agreement), (iii)
of Excluded Foreign Subsidiaries located outside of the United States so long as
such Deposit Accounts do not, at any time, have cash in excess of the amounts
permitted pursuant to Section 5.17, or (iv) of Borrowers and Guarantors located
outside of the United States, provided, however, that the amounts held in such
Deposit Accounts shall not at any time exceed [***] (or the equivalent thereof
in foreign currency) in the aggregate (the accounts set forth in clause (i)
through (iv), collectively, “Exempted Accounts”).

(c)At all times that any Obligations or Affiliated Obligations remain
outstanding, Borrower shall maintain one or more separate Deposit Accounts to
hold any and all amounts to be used for payroll, payroll Taxes and other
employee wage and benefit payments, and shall not commingle any monies allocated
for such purposes with funds in any other Deposit Account; provided, however,
that the aggregate balance in such accounts does not exceed the amount necessary
to make the immediately succeeding payroll, payroll Tax or benefit payment (or
such minimum amount as may be required by any requirement of Law with respect to
such accounts).

Section 5.15Compliance with Anti-Terrorism Laws.  Agent hereby notifies Credit
Parties  that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Credit Parties  and their
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow Agent to identify
such party in accordance with Anti-Terrorism Laws.  No Credit Party will, or
will permit any Subsidiary to, directly or indirectly, knowingly enter into any
Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists.  Each Credit Party shall immediately notify Agent if such Credit Party
has knowledge that any Borrower, any additional Credit Party or any of their
respective Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (a) is convicted on,

72

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering.  No Credit Party will, or will permit any Subsidiary to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16Change in Accounting.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) make any significant
change in accounting treatment or reporting practices, except as required by
GAAP or (ii) change the fiscal year or method for determining fiscal quarters of
any Credit Party or of any consolidated Subsidiary of any Credit Party.

Section 5.17Restricted Foreign Subsidiaries.  

(a)Credit Parties shall not permit Cerus Europe BV to (i) take any action that
results in the assignment, transfer, pledge, or other disposition of any of the
accounts established at [***] and set forth on Schedule 5.17 to the Disclosure
Letter on the Closing Date or (ii) establish any other accounts established at
[***] and set forth on Schedule 5.17 to the Disclosure Letter on the Closing
Date.

(b)Borrower shall not permit, at any time, the total amount of cash and cash
equivalents (other than cash and cash equivalents held in Deposit Accounts or
Securities Accounts located in in the United States and that, in each case, are
subject to Deposit Account Control Agreements or Securities Account Control
Agreements, as applicable) held by Cerus Europe B.V. to exceed the lesser of (x)
[***] (or the equivalent thereof in foreign currency) at any time and (y) an
amount equal to  (i) [***]% of Cerus Europe B.V.’s immediately preceding month’s
operating expenses plus (ii) any amounts representing the commission on gross
sales paid by Borrower to Cerus Europe BV as set forth in the Commissionaire
Agreement for the immediately preceding calendar quarter, at any
time.  Notwithstanding the foregoing, in no event shall Cerus Europe BV’s
operating expenses for any [***] calendar month period exceed [***]% of Cerus
Europe B.V.'s operating expenses for the immediately preceding [***] calendar
month period, calculated as of the end of each calendar month for such [***]
calendar month period then ended.

(c)Without limiting the provisions of Section 5.14, if at any time the aggregate
amount Borrower U.S. Unrestricted Cash is less than [***], then Borrower shall
not permit the aggregate amount of cash and cash equivalents held by Borrower
outside of the United States (including for the avoidance of doubt in any
Controlled Foreign Deposit Account) to be greater than [***] for a period of
[***] consecutive Business Days or longer.

(d) Borrower shall not permit, at any time, the total amount of cash and cash
equivalents (other than cash and cash equivalents held in Deposit Accounts or
Securities Accounts located in the United States and that, in each case, are
subject to Deposit Account Control Agreements or Securities Account Control
Agreements, as applicable) held by all Restricted Foreign Subsidiaries (other
than Cerus Europe B.V.) in the aggregate to exceed [***] (or the equivalent
thereof in foreign currency) at any time.

73

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(e)No Credit Party shall make any Asset Disposition to or Investment in any
Restricted Foreign Subsidiary other than Investments of cash and cash
equivalents permitted to be made pursuant to clause (j) or clause (k) of the
definition of “Permitted Investment”.  

(f)(i) No Credit Party will, or will permit any Subsidiary, to commingle any of
its assets (including any bank accounts, cash or cash equivalents) with the
assets of any Person other than a Credit Party and (ii) no Credit Party will
permit any Restricted Foreign Subsidiary to commingle any of its assets
(including any bank accounts, cash or cash equivalents) with the assets of a
Borrower.

Article 6 - FINANCIAL COVENANTS

Section 6.1Minimum Net Revenue.  Borrower shall not permit its consolidated Net
Revenue for any Defined Period, as tested quarterly on the last day of the
applicable Defined Period, to be less than the Applicable Minimum Net Revenue
Threshold for such Defined Period.  A breach of a financial covenant contained
in this Section 6.2 shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified Defined Period,
regardless of when the financial statements reflecting such breach are delivered
to Agent.  For the avoidance of doubt, in no event shall any Net Revenue
attributable to any entity or assets acquired pursuant to or in connection with
a Permitted Acquisition and that was received or accrued prior to the date of
such Permitted Acquisition be counted for purposes of determining Borrower’s
compliance with the financial covenant set forth in Section 6.1.

Section 6.2Evidence of Compliance.  Borrowers shall furnish to Agent, as
required by Section 4.1, a Compliance Certificate as evidence of (a) monthly
cash and cash equivalents of (x) Borrowers (including the amount of Borrower
Total Unrestricted Cash and Borrower U.S. Unrestricted Cash), (y) the Restricted
Foreign Subsidiaries, and (z) Credit Parties taken as a whole, (b) as
applicable, Borrowers’ compliance with the covenants in this Article, and (c)
that no Event of Default specified in this Article has occurred.  The Compliance
Certificate shall include, without limitation, (i) a statement and report, in
form and substance reasonably satisfactory to Agent, detailing Borrowers’
calculations, and (ii) if requested by Agent, back-up documentation (including,
without limitation, bank statements, invoices, receipts and other evidence of
costs incurred during such quarter as Agent shall reasonably require) evidencing
the propriety of the calculations.

Article 7 - CONDITIONS

Section 7.1Conditions to Closing.  The obligation of each Lender to make the
initial Loans on the Closing Date shall be subject to the receipt by Agent of
each agreement, document and instrument set forth on the closing checklist
prepared by Agent or its counsel (attached hereto as Exhibit F), each in form
and substance satisfactory to Agent, and such other closing deliverables
reasonably requested by Agent and Lenders, and to the satisfaction of the
following conditions precedent, each to the satisfaction of Agent and Lenders in
their sole discretion:

(a)the receipt by Agent of executed counterparts of this Agreement, the other
Financing Documents and the Affiliated Financing Documents;

(b)the payment of all fees, expenses and other amounts due and payable under
each Financing Document (acknowledging that the [***] deposit paid to Agent by
Borrowers prior to the Closing Date shall be applied to such amounts on the
Closing Date); and

74

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(c)since [***], the absence of any material adverse change in any aspect of the
business, operations, properties or condition (financial or otherwise) of any
Credit Party, or any event or condition which could reasonably be expected to
result in such a material adverse change.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Section 7.2Conditions to Each Loan.  The obligation of the Lenders to make a
Loan or an advance in respect of any Loan (including the initial Loans), is
subject to the satisfaction of the following additional conditions:

(a)receipt by Agent of a Notice of Borrowing in accordance with the provisions
of Section 2.1(a)(ii);

(b)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(c)for Loans made on the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete on and as of the Closing Date, except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct as of such
earlier date;

(d)for Loans made after the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(e)in the case of a borrowing of the Term Loan Tranche 2, the Term Loan Tranche
2 Activation Date shall have occurred;

(f)in the case of any borrowing of the Term Loan Tranche 3, (i) the Term Loan
Tranche 3 Activation Date shall have occurred and (ii) the most recent
Compliance Certificate delivered (or required to be delivered) to Agent prior to
the date of the proposed Term Loan Tranche 3 funding demonstrates to Agent’s
reasonable satisfaction that Borrower’s Net Revenue for the Defined Period
ending on the last day of the month for which such Compliance Certificate is
delivered is greater than or equal to [***]; and

(g)the fact that no material adverse change in the condition (financial or
otherwise), properties, business, or operations of Borrowers or any other Credit
Party shall have occurred and be continuing with respect to Borrowers or any
Credit Party since the date of this Agreement.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Credit Party on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Credit Party that each and every one of the representations made by it in
any of the

75

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Financing Documents is true and correct as of such date (except to the extent
that such representations and warranties expressly relate solely to an earlier
date) in all material respects; provided, however, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

Section 7.3Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its reasonable discretion), Agent shall have the right to
perform, all at Borrowers’ expense, the searches described in clauses (a), (b),
and (c) below against Borrowers and any other Credit Party, the results of which
are to be consistent with Credit Parties’ representations and warranties under
this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Loan proceeds:  (a) UCC searches with the Secretary
of State of the jurisdiction in which the applicable Person is organized;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and partnership tax lien searches, in each jurisdiction searched
under clause (a) above; and (c) searches of applicable corporate, limited
liability company, partnership and related records to confirm the continued
existence, organization and good standing of the applicable Person and the exact
legal name under which such Person is organized.

Section 7.4Post-Closing Requirements.  Credit Parties shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.

Article 8 – RESERVED

Article 9 - SECURITY AGREEMENT

Section 9.1Generally.  As security for the payment and performance of the
Obligations, and for the payment and performance of all obligations under the
Affiliated Financing Documents (if any) and without limiting any other grant of
a Lien and security interest in any Security Document, Credit Parties hereby
assign and grant to Agent, for the benefit of itself and Lenders, and, subject
only to the Affiliated Intercreditor Agreement and Permitted Liens that may have
a priority as a matter of applicable Law, a continuing first priority Lien on
and security interest in, upon, and to the personal property set forth on
Schedule 9.1 attached hereto and made a part hereof.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected by this
Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2(b) to the Disclosure Letter (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
Agent in completed and duly authorized form), (ii) with respect to any Deposit
Account, the execution of Deposit Account Control Agreements, (iii) in the case
of letter-of-credit rights that are not supporting obligations of Collateral,
the execution of a contractual obligation granting control to Agent over such
letter-of-credit rights, (iv) in the case of electronic chattel paper, the
completion of all steps necessary to grant control to

76

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Agent over such electronic chattel paper, (v) in the case of all certificated
stock, debt instruments and investment property, the delivery thereof to Agent
of such certificated stock, debt instruments and investment property consisting
of instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (vi) in the case of all investment property not in
certificated form, the execution of control agreements with respect to such
investment property and (vii) in the case of all other instruments and tangible
chattel paper that are not certificated stock, debt instructions or investment
property, the delivery thereof to Agent of such instruments and tangible chattel
paper.  Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens.  Except to the extent not required
pursuant to the terms of this Agreement, all actions by each Credit Party
necessary or desirable to protect and perfect the Lien granted hereunder on the
Collateral have been duly taken.

(b)Schedule 9.2(b) to the Disclosure Letter sets forth (i) each chief executive
office and principal place of business of each Credit Party and each of their
respective Subsidiaries, and (ii) except for locations that, in each case,
contain less than [***] in assets or property of the Credit Parties, and as to
all such locations with assets or property, do not exceed [***] in the
aggregate, all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Credit Parties regarding any
Collateral or any of Credit Party’s  assets, liabilities, business operations or
financial condition are kept, which such Schedule 9.2(b) to the Disclosure
Letter indicates in each case which Credit Parties have Collateral and/or books
located at such address, and, in the case of any such address not owned by one
or more of the Credit Parties, indicates the nature of such location (e.g.,
leased business location operated by Credit Parties, third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.

(c)Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 to the Disclosure Letter with respect to any rights of any Credit
Party as a licensee under any license of material Intellectual Property (other
than commercially available software) owned by another Person, and except for
the filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Credit Party
to Agent of the security interests and Liens in the Collateral provided for
under this Agreement and the other Security Documents (if any), or (ii) the
exercise by Agent of its rights and remedies with respect to the Collateral
provided for under this Agreement and the other Security Documents or under any
applicable Law, including the UCC and neither any such grant of Liens in favor
of Agent or exercise of rights by Agent shall violate or cause a default under
any material agreement between any Credit Party and any other Person relating to
any such Collateral, including any material license to which a Credit Party is a
party, whether as licensor or licensee, with respect to any Intellectual
Property, whether owned by such Credit Party or any other Person.

(d)As of the Closing Date, except as set forth on Schedule 9.2(d) to the
Disclosure Letter, no Credit Party has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of such Credit Party disclosed on Schedule 3.4 to
the Disclosure Letter), and Credit Parties shall give notice to Agent promptly
(but in any event not later than the delivery by Credit Parties of the next
quarterly Compliance Certificate required pursuant to Section 4.1 above) upon
the acquisition by any Credit Party of any such Chattel Paper, letter of credit
rights with an aggregate value in excess of [***], commercial tort claims with
an aggregate value in excess of [***], Instruments with an aggregate value in
excess of [***], documents, or investment property with an aggregate value in
excess of [***].  Subject to the terms of the Affiliated Intercreditor
Agreement, no Person other than Agent or (if applicable) any Lender has
“control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Credit Party
has any interest (except for such control arising by

77

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Credit Parties  is maintained).

(e)Credit Parties shall not take any of the following actions or make any of the
following changes unless Credit Parties  have given at least [***] days prior
written notice to Agent of Credit Parties’  intention to take any such action
(which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may request
after receiving such written notice in order to protect and preserve the Liens,
rights and remedies of Agent with respect to the Collateral:  (i) change the
legal name or organizational identification number of any Credit Party as it
appears in official filings in the jurisdiction of its organization, (ii) change
the jurisdiction of incorporation or formation, or the foreign equivalent
thereof, of any Borrower or Credit Party or allow any Borrower or Credit Party
to designate any jurisdiction as an additional jurisdiction of incorporation for
such Borrower or Credit Party, or change the type of entity that it is, or
(iii) change its chief executive office, principal place of business, or the
location of its books and records or move any Collateral to or place any
Collateral on any location that is not then listed on the Schedules to the
Disclosure Letter and/or establish any business location at any location that is
not then listed on the Schedules to the Disclosure Letter, provided, however,
that Agent hereby acknowledges receipt of such required notices from Borrower of
Borrower change of location under clause (iii) above with respect to Borrower’s
anticipated move to its 1220 Concord Avenue, Concord, CA 94520 location.

(f)Subject to Section 5.18, Credit Parties shall not adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
Account Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, made while no Default exists) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Credit Parties with
respect to the obligation of any Account Debtor to make payment or otherwise
render performance to Credit Parties and with respect to any property that
secures the obligations of any Account Debtor or any other Person obligated on
the Collateral, and (ii) adjust, settle or compromise the amount or payment of
such Accounts.  All documentation reasonably requested by Agent for compliance
with the Assignment of Claims Act has been executed and delivered by Credit
Parties to Agent in connection with each Account that is an obligation of a
Governmental Account Debtor, including all documentation reasonably requested by
Agent for compliance with any statute in effect in such State that is
substantially similar to the Assignment of Claims Act, as determined by Agent,
has been executed and delivered by Credit Parties to Agent in connection with
each such Account.

(g)Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)Subject to the terms and conditions of the Affiliated Intercreditor
Agreement, Credit Parties  shall deliver to Agent all tangible Chattel Paper and
all Instruments and documents with an aggregate value in excess of [***] owned
by any Credit Party and constituting part of the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent.  Credit Parties shall provide Agent with
“control” (as defined in Article 9 of the UCC) of all electronic Chattel Paper
owned by any Credit Party and constituting part of the Collateral by having
Agent identified as the assignee on the records pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of control set forth in the UCC.  Credit Parties also shall deliver to Agent all

78

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

security agreements securing any such Chattel Paper and securing any such
Instruments.  Credit Parties will mark conspicuously all such Chattel Paper and
all such Instruments and documents with a legend, in form and substance
satisfactory to Agent, indicating that such Chattel Paper and such instruments
and documents are subject to the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents.  Credit Parties
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Credit Parties.

(ii)Credit Parties shall deliver to Agent all letters of credit with an
aggregate value in excess of [***] on which any Credit Party is the beneficiary
and which give rise to letter of credit rights owned by such Credit Party which
constitute part of the Collateral in each case duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Credit Parties shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in Article 9 of the UCC) of any
such letter of credit rights in a manner acceptable to Agent.

(iii)Credit Parties shall promptly advise Agent upon any Credit Party becoming
aware that it has any interests in any commercial tort claim(s) with an
aggregate value in excess of [***] that constitutes part of the Collateral,
which such notice shall include descriptions of the events and circumstances
giving rise to such commercial tort claim and the dates such events and
circumstances occurred, the potential defendants with respect such commercial
tort claim and any court proceedings that have been instituted with respect to
such commercial tort claims, and Credit Parties shall, with respect to any such
commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

(iv)Except for locations that, in each case, contain less than [***] in assets
or property of the Credit Parties, and as to all such locations with assets or
property, do not exceed [***] in the aggregate, no Collateral and no books and
records and/or software and equipment of the Credit Parties regarding any of the
Collateral or any of the Credit Party’s assets, liabilities, business operations
or financial condition shall at any time be located at any leased location or in
the possession or control of any warehouse, consignee, bailee or any of Credit
Parties’ agents or processors, without prior written notice to Agent and the
receipt by Agent, of warehouse receipts, consignment agreements, landlord
waivers, or bailee waivers (as applicable) satisfactory to Agent prior to the
commencement of such lease or of such possession or control (as
applicable).  Credit Parties have notified Agent that Collateral and books and
records are currently located at the locations set forth on Schedule 9.2(b) to
the Disclosure Letter (as updated from time to time pursuant to Section
4.15).  Except for locations that, in each case, contain less than [***] in
assets or property of the Credit Parties, and as to all such locations with
assets or property, do not exceed [***] in the aggregate, Credit Parties shall,
upon the request of Agent, notify any such landlord, warehouse, consignee,
bailee, agent or processor of the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents, instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and shall obtain an acknowledgement from such Person that such
Person holds the Collateral for Agent’s benefit.

(v)Credit Parties shall cause all equipment and other tangible Personal Property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are

79

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

necessary or desirable to such end.  Upon request of Agent, Credit Parties shall
promptly deliver to Agent any and all certificates of title, applications for
title or similar evidence of ownership of all such tangible Personal Property
with an aggregate value in excess of [***] and shall cause Agent to be named as
lienholder on any such certificate of title or other evidence of ownership.  

(vi)Each Credit Party hereby authorizes Agent to file without the signature of
such Credit Party one or more UCC financing statements relating to liens on
personal property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Credit Party as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents, in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Credit Party any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Credit Party also ratifies its authorization
for Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  

(vii)With respect to any Government Contract for which Agent reasonably requests
that a Credit Party comply with the provisions of the Assignment of Claims Act
(or with respect to Accounts for which the Account Debtor obligated thereon is
any State of the United States, municipality, political subdivision or other
governmental entity of any such State, any statute in effect in such State that
is substantially similar to the Assignment of Claims Act, as determined by
Agent), Agent shall prepare and deliver to such Credit Party, with a copy to the
Borrower Representative, (A) a properly completed notice of assignment (in form
and substance reasonably satisfactory to Agent) and a properly completed
instrument of assignment (in form and substance reasonably satisfactory to
Agent; such instrument together with the notice, the “Federal Assignment
Documents”) with respect to such Government Contract, or (B) with respect to
Accounts for which the Account Debtor obligated thereon is any State of the
United States, municipality, political subdivision or other governmental entity
of any such State, any notices of assignment, instrument of assignment or other
document applicable in such State, as determined by Agent (collectively, the
“State Assignment Documents”), in each case, in order that all moneys due or to
become due under such Government Account shall be assigned to Agent, for the
benefit of the Lenders.  Promptly (and in any event within [***] Business Days)
after receipt thereof, the applicable Credit Party shall execute and return to
Agent such Federal Assignment Documents or State Assignment Documents, as
applicable. Agent is authorized to file the Federal Assignment Documents or
State Assignment Documents with the appropriate Governmental Authority at any
time thereafter and shall simultaneously provide a copy of such filing to
Borrower Representative and the applicable Credit Party.

(viii)Credit Parties shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

(h)Any obligation of any Credit Party in this Agreement that requires (or any
representation or warranty hereunder to the extent that it would have the effect
of requiring) delivery of Collateral (including any endorsements related
thereto) to, or the possession of Collateral with, Agent shall be deemed to have
complied with and satisfied (or, in the case of any representation or warranty
hereunder,

80

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

shall be deemed to be true) if such delivery of Collateral is made to, or such
possession of Collateral is with, the Affiliated Financing Agent.

Article 10 - EVENTS OF DEFAULT

Section 10.1Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a)(i) any Credit Party shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, or (ii) there shall occur any default in the performance
of or compliance with any of the following sections or articles of this
Agreement: Section 4.1, Section 4.2(b), Section 4.4(c), Section 4.6, Section
4.9, Section 4.11(d), Section 4.11(e), Section 4.15, Section 4.16, Section 4.17,
Article 5, Article 6 or Section 7.4;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within [***] days
after the earlier of (i) receipt by Borrower Representative of notice from Agent
or Required Lenders of such default, or (ii) actual knowledge of any Borrower or
any other Credit Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
to cause, Debt or other liabilities having an individual principal amount in
excess of [***] or having an aggregate principal amount in excess of [***] to
become or be declared due prior to its stated maturity, or (ii) the occurrence
of any breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations or the occurrence of any event requiring the
prepayment of any Subordinated Debt;

(e)any Credit Party or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary seeking liquidation, reorganization or other relief with
respect to it or its debts

81

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of [***] days; or an order for relief shall be entered against any Credit
Party or any Subsidiary under applicable federal bankruptcy, insolvency or other
similar law in respect of (i) bankruptcy, liquidation, winding-up, dissolution
or suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of [***], (ii) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the Code or an
event occurs that could reasonably be expected to give rise to a Lien under
Section 4068 of ERISA, or (iii) there shall occur any withdrawal or partial
withdrawal from a Multiemployer Plan and the withdrawal liability (without
unaccrued interest) to Multiemployer Plans as a result of such withdrawal
(including any outstanding withdrawal liability that any Credit Party or any
member of the Controlled Group have incurred on the date of such withdrawal)
exceeds [***];

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of [***] shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
and not effectively stayed by any creditor upon any such judgments or orders, or
(ii) there shall be any period of [***] consecutive days during which a stay of
enforcement of any such judgments or orders, by reason of a pending appeal, bond
or otherwise, or a dismissal, shall not be in effect;

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby (other than solely as a result of any action or inaction of
Agent or Lenders provided that such action or inaction is not caused by a Credit
Party’s failure to comply with the terms of the Financing Documents), subject to
no prior or equal Lien except Permitted Liens, or any Credit Party shall so
assert;

(j)a final conviction against a Credit Party in a criminal proceeding by any
Governmental Authority;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations that is not cured or waived within any applicable grace period;

(l)any Credit Party makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)Cerus’ equity securities fail to remain registered with the SEC and listed
for trading on the Nasdaq Stock Market, or another stock exchange or listing
system, or eligible for quotation or trading on any electronic quotation system,
including the “Pink Sheets”, “OTCBB”, or any similar system;

82

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(n)the occurrence of any Material Adverse Effect;

(o)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin any Credit Party, its
Subsidiaries or any representative of any Credit Party or its Subsidiaries from
manufacturing, marketing, selling or distributing any Product or Product
category which, in each case, has or would reasonably be expected to result in a
Material Adverse Effect, (ii) the institution of any action or proceeding by FDA
or any other Governmental Authority to revoke, suspend, reject, withdraw, limit,
or restrict any Regulatory Required Permit held by any Credit Party, its
Subsidiaries or any representative of any Credit Party or its Subsidiaries,
which, in each case, has or would reasonably be expected to result in Material
Adverse Effect,  (iii) the commencement of any enforcement action against any
Credit Party, its Subsidiaries or any representative of any Credit Party or its
Subsidiaries (with respect to the business of any Credit Party or its
Subsidiaries) by FDA or any other Governmental Authority which has or would
reasonably be expected to result in a Material Adverse Effect, or (iv) the
occurrence of adverse test results in connection with a Product which would
result in Material Adverse Effect;

(p)(i) any Credit Party materially defaults under or materially breaches any
Material Contract (after any applicable grace period contained therein) the
result of which could reasonably be expected to result in a Material Adverse
Effect, or a Material Contract shall be terminated by a third party or parties
party thereto prior to the expiration thereof, or there is a loss of a material
right of a Credit Party under any Material Contract and such loss could
reasonably be expected to result in a Material Adverse Effect, to which it is a
party or (ii) the termination of the Commissionaire Agreement;

(q)there shall occur any event of default under the Affiliated Financing
Documents (which is not subject to a cure period, waived, cured or in
forbearance, in each case, in accordance with the terms of the Affiliated
Financing Documents);

(r)the occurrence of a Change in Control; or

(s)any of the Financing Documents shall for any reason fail to constitute the
valid and binding agreement of any party thereto, or any Credit Party shall so
assert, in each case, unless such Financing Document terminates pursuant to the
terms and conditions thereof without any breach or default thereunder by any
Credit Party thereto.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Credit Party and Credit Parties
will pay the same; provided, however, that in the case of any of the Events of
Default specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Credit Party or any other act by Agent or the Lenders, the Term Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations

83

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party and Credit Parties will pay the same.

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Credit Parties’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Credit Parties’ original books and records, to obtain access to Credit
Parties’ data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Credit Parties shall not resist or
interfere with such action (if Credit Parties’ books and records are prepared or
maintained by an accounting service, contractor or other third party agent,
Credit Parties hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);

(iii)the right to require Credit Parties at Credit Parties’ expense to assemble
all or any part of the Collateral and make it available to Agent at any place
designated by Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Credit Parties’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Credit Party; and/or

(v)the right to enforce Credit Parties’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Credit Parties, and (ii) the
right, in the name of Agent or any designee of Agent or Credit Parties, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise, including, without limitation,
verification of Credit Parties’ compliance with applicable Laws.  Credit Parties
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude such verification process.  Such verification may include contacts
between Agent and applicable federal, state and local regulatory authorities
having jurisdiction over the Credit Parties’ affairs, all of which contacts
Credit Parties hereby irrevocably authorize.

(b)Each Credit Party agrees that a notice received by it at least [***] days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the

84

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Collateral is to be made, shall be deemed to be reasonable notice of such sale
or other disposition.  If permitted by applicable law, any perishable Collateral
which threatens to speedily decline in value or which is sold on a recognized
market may be sold immediately by Agent without prior notice to Credit
Parties.  At any sale or disposition of Collateral, Agent may (to the extent
permitted by applicable law) purchase all or any part of the Collateral, free
from any right of redemption by Credit Parties, which right is hereby waived and
released.  Each Credit Party covenants and agrees not to interfere with or
impose any obstacle to Agent’s exercise of its rights and remedies with respect
to the Collateral.  Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale.  Agent may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.  Agent may sell the Collateral
without giving any warranties as to the Collateral.  Agent may specifically
disclaim any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.  If Agent sells any of the Collateral upon credit, Credit Parties
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Credit Parties shall be credited with the proceeds of the sale. Credit Parties
shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations.

(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Credit Party hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Credit Party and to
prosecute and defend all actions or proceedings in connection with the
Collateral, and (iv) do any and every act which such Credit Party might do in
its own behalf; it being understood and agreed that this power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.

(d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license
or other right to use, upon the occurrence and during the continuance of an
Event of Default, without charge, Credit Parties’ labels, mask works, rights of
use of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Article, Credit Parties’ rights under all
licenses (whether as licensor or licensee) and all franchise agreements inure to
Agent’s and each Lender’s benefit, subject to any rights of third party
licensors or licensees, as applicable.

85

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 10.4Reserved.

Section 10.5Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
[***] percent ([***]%) per annum in excess of the rates otherwise payable under
this Agreement; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6Setoff Rights.  During the continuance of any Event of Default, each
Lender is hereby authorized by each Credit Party at any time or from time to
time, with reasonably prompt subsequent notice to such Credit Party (any prior
or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Credit
Party or any of its Subsidiaries (regardless of whether such balances are then
due to such Borrower or its Subsidiaries), and (b) other property at any time
held or owing by such Lender to or for the credit or for the account of such
Credit Party or any of its Subsidiaries, against and on account of any of the
Obligations (other than contingent indemnification obligations for which no
claim has been made); except that no Lender shall exercise any such right
without the prior written consent of Agent.  Any Lender exercising a right to
set off shall purchase for cash (and the other Lenders shall sell) interests in
each of such other Lender’s Pro Rata Share of the Obligations as would be
necessary to cause all Lenders to share the amount so set off with each other
Lender in accordance with their respective Pro Rata Share of the
Obligations.  Each Credit Party agrees, to the fullest extent permitted by law,
that any Lender and any of such Lender’s Affiliates may exercise its right to
set off with respect to the Obligations as provided in this Section 10.6.

Section 10.7Application of Proceeds.  

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Credit
Party irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Borrower or any Guarantor of all or any part of the Obligations, and, as
between Credit Parties on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

 

86

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Credit Party waives:  (i) presentment, demand
and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Credit
Party may in any way be liable, and hereby ratifies and confirms whatever
Lenders may lawfully do in this regard; (ii) all rights to notice and a hearing
prior to Agent’s or any Lender’s taking possession or control of, or to Agent’s
or any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws.  Each Credit Party acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b)Each Credit Party for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender and made in accordance with the terms of any Financing Document; (ii)
consents to any indulgences and all extensions of time, renewals, waivers, or
modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents and made in accordance
with the terms of any Financing Document, and to any substitution, exchange or
release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any Credit Party, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Credit Party and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Credit Party, Agent or any Lender for any Indemnified
Taxes; and (iv) to the fullest extent permitted by law, expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.


87

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Credit Parties to comply with
all such requirements.  Any forbearance by Agent or Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Credit Party agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Credit Parties and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of Credit
Parties’ obligations under the Financing Documents.

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Credit Parties’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Credit Parties’ obligations under the
Financing Documents.  In addition, Agent shall have the right from time to time,
if an Event of Default has occurred and is continuing, to partially foreclose
upon any Collateral in any manner and for any amounts secured by the Financing
Documents then due and payable as determined by Agent in its sole discretion,
including, without limitation, the following circumstances:  (i) in the event
any Credit Party defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and/or interest, Agent may foreclose
upon all or any part of the Collateral to recover such delinquent payments, or
(ii) in the event Agent elects to accelerate less than the entire outstanding
principal balance of the Loans, Agent may foreclose all or any part of the
Collateral to recover so much of the principal balance of the Loans as Lender
may accelerate and such other sums secured by one or more of the Financing
Documents as Agent may elect.  Notwithstanding one or more partial foreclosures,
any unforeclosed Collateral shall remain subject to the Financing Documents to
secure payment of sums secured by the Financing Documents and not previously
recovered.

(f)To the fullest extent permitted by law, each Credit Party, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Credit Party does

88

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

hereby expressly consent to and authorize, at the option of Agent, the
foreclosure and sale either separately or together of each part of the
Collateral.

Section 10.9Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or written threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or written
threatened breach, including, without limitation, maintaining any cash
management and collection procedure described herein.  However, no specification
in this Agreement of a specific legal or equitable remedy shall be construed as
a waiver or prohibition against any other legal or equitable remedies in the
event of a breach or written threatened breach of any provision of this
Agreement.  Each Credit Party waives, to the fullest extent permitted by law,
the requirement of the posting of any bond in connection with such injunctive
relief.  By joining in the Financing Documents as a Credit Party, each Credit
Party specifically joins in this Section as if this Section were a part of each
Financing Document executed by such Credit Party.

Section 10.10Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that any Credit Party makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

Article 11 - AGENT

Section 11.1Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.  

Section 11.2Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose

89

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6Indemnification.  Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Credit Parties) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

90

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 11.7Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the Liens granted to or held by Agent
pursuant to the definition of “Permitted Liens”.  Upon request by Agent at any
time, Lenders will confirm Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 11.9.

Section 11.10Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Credit Party referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may

91

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

be requested by Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) in accordance with the terms
hereof.  Unless and until Agent has received any such request, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interests of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) [***]% or more of its Loan, in each case without the consent
of the Lenders or Credit Parties.  Following any such assignment, Agent shall
endeavor to give notice to the Lenders and Borrowers.  Failure to give such
notice shall not affect such assignment in any way or cause the assignment to be
ineffective.  An assignment by Agent pursuant to this subsection (a) shall not
be deemed a resignation by Agent for purposes of subsection (b) below.

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within [***] Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.  

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.


92

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 11.13Payment and Sharing of Payment.

(a)Reserved.

(b)Term Loan Payments.  Payments of principal, interest and fees in respect of
the Term Loans will be settled on the date of receipt if received by Agent on
[***] or on [***]; provided, however, that, in the case such Lender is a
Defaulted Lender, Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
any Credit Party.

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Credit Party or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender.  In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Credit Party or such other Person, without
setoff, counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Credit Party agrees
that any Lender so purchasing a participation from another Lender pursuant to
this clause (e) may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Credit
Parties in the amount of such participation).  If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this clause (e) applies, such Lender shall, to the
extent practicable, exercise its rights in

93

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this clause (e) to share in the benefits of any recovery
on such secured claim.

Section 11.14Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Credit Parties’ expense.  Agent is further authorized by the Credit Parties
and the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by the Credit Parties, the Collateral, or any
portion thereof, and/or (b) enhance the likelihood of, or maximize the amount
of, repayment of the Loan and other Obligations.  Each Credit Party hereby
agrees to reimburse Agent on demand for any and all costs, liabilities and
obligations incurred by Agent pursuant to this Section 11.14.  Each Lender
hereby agrees to indemnify Agent upon demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.14, in accordance
with the provisions of Section 11.6.

Section 11.15Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent are affected thereby, by Agent;provided,
however, that, in each of (i) and (ii) above, no such amendment, waiver or other
modification shall, unless signed or otherwise approved in writing by all the
Lenders directly affected thereby, (A) reduce the principal of, rate of interest
on or any fees with respect to any Loan or forgive any principal, interest
(other than default interest) or fees (other than late charges) with respect to
any Loan; (B) postpone the date fixed for, or waive, any payment (other than any
mandatory prepayment pursuant to Section 2.1(a)(ii)(B)) of principal of any
Loan, or of interest on any Loan (other than default interest) or any fees
provided for hereunder (other than late charges) or postpone

94

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

the date of termination of any commitment of any Lender hereunder; (C) change
the definition of the term Required Lenders or the percentage of Lenders which
shall be required for Lenders to take any action hereunder; (D) release all or
substantially all of the Collateral, authorize any Credit Party to sell or
otherwise dispose of all or substantially all of the Collateral, release any
Guarantor of all or any portion of the Obligations or its Guarantee obligations
with respect thereto, or consent to a transfer of any of the Intellectual
Property, except, in each case with respect to this clause (D), as otherwise may
be provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b);  (F) consent to the assignment, delegation or other transfer
by any Credit Party of any of its rights and obligations under any Financing
Document or release any Credit Party of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Term Loan Commitment, Term Loan Tranche 1 Commitments, Term Loan
Tranche 2 Commitments, Term Loan Tranche 3 Commitments, Term Loan Commitment
Amount, Term Loan Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder.  It is hereby understood and agreed that all Lenders shall
be deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F) and (G) of the
preceding sentence.

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder.  Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to [***] or, if less, the
assignor’s entire interests in the outstanding Loan; provided, however, that, in
connection with simultaneous assignments to two or more related Approved Funds,
such Approved Funds shall be treated as one assignee for purposes of determining
compliance with the minimum assignment size referred to above.  Credit Parties
and Agent shall be entitled to continue to deal solely and directly with such
Lender in connection with the interests so assigned to an Eligible Assignee
until Agent shall have received and accepted an effective Assignment Agreement
executed, delivered and fully completed by the applicable parties thereto.  For
the avoidance of doubt, Credit Parties shall not incur or be obligated with
respect to any fees and/or costs in connection with or arising from any such
assignments.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to
Section 13.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as

95

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender).  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to Borrower Representative any prior Note held by it.

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount (and stated interest) of the Loan owing to, such Lender pursuant to the
terms hereof (the “Register”). The entries in such Register shall be conclusive,
absent manifest error, and Borrower, Agent and Lenders may treat each Person
whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such Register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Obligations (each, a “Participant Register”). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including Borrower) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  For the avoidance of doubt, Agent (in
its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when Agent elects, in its sole discretion,
to implement such Settlement Service, each such assignment shall be effected by
the assigning Lender and proposed assignee pursuant to the procedures then in
effect under the Settlement Service, which procedures shall be consistent with
the other provisions of this Section 11.17(a).  Each assigning Lender and
proposed Eligible Assignee shall comply with the requirements of the Settlement
Service in connection with effecting any assignment of Loan pursuant to the
Settlement Service.  With the prior written approval of Agent, Agent’s approval
of such Eligible Assignee shall be deemed to have been automatically granted
with respect to any transfer effected through the Settlement
Service.  Assignments and assumptions of the Loan shall be effected by the
provisions otherwise set forth herein until Agent notifies Lenders of the
Settlement Service as set forth herein.

96

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Credit Party or Agent, sell to one or more Persons (other than
any Credit Party or any Credit Party’s Affiliates) participating interests in
its Loan, commitments or other interests hereunder (any such Person, a
“Participant”).  In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Credit Parties and Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by each Credit Party shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender.  Each Credit Party agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.

(c)Replacement of Lenders.  Within [***] days after: (i) receipt by Agent of
notice and demand from any Lender for payment of additional costs as provided in
Section 2.8(h), which demand shall not have been revoked, (ii) any Credit Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a) through (h),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within
[***] days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that Borrowers shall have reimbursed such
Lender for its increased costs and additional payments for which it is entitled
to reimbursement under Section 2.8(a) through (h), as applicable, of this
Agreement through the date of such sale and assignment.  In the event that a
replaced Lender does not execute an Assignment Agreement pursuant to
Section 11.17(a) within [***] Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Credit Parties, shall be effective
for purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 13.1.

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

97

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund any tranche of the Term Loan
due to the non-satisfaction of one or more conditions to funding Loans set forth
in Section 7.2 or Section 2.1, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of [***]; provided, however, that during any period of
time that any Non-Funding Lender exists, and notwithstanding any provision to
the contrary set forth herein, the following provisions shall apply:

(a)For purposes of determining the Pro Rata Share of each Lender under clause
(a) of the definition of such term, each Non-Funding Lender shall be deemed to
have a Term Loan Commitment Amount as in effect immediately before such Lender
became a Non-Funding Lender.

(b)Except as provided in clause (a) above, the Term Loan Commitment Amount of
each Non-Funding Lender shall be deemed to be [***].

(c)The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.

Article 12 – Guaranty

Section 12.1Guaranty.  Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all of the
Obligations, including payment in full of the principal, accrued but unpaid
interest and all other amounts due and owing to the Agent and Lenders under the
Loans and (b) indemnifies each Lender immediately on demand against any cost,
loss or liability suffered by such Lender if any obligations guaranteed by it
are or become unenforceable, invalid, voided, avoid or illegal, the amount of
which such cost, loss or liability shall be equal to the amount which such
Lender would otherwise be entitled to recover. Each payment made by any
Guarantor pursuant to this Article 12 shall be made in lawful money of the
United States in immediately available funds.

Section 12.2Payment of Amounts Owed.  The Guarantee hereunder is an absolute,
unconditional and continuing guarantee of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that the Agent or any Lender first
attempt to collect any of the Obligations from any Borrower or resort to any
collateral security or other means of obtaining payment.  In the event of any
default by Borrowers in the payment of the Obligations, after the expiration of
any applicable cure or grace period, each Guarantor agrees, on demand by Agent
(which demand may be made concurrently with notice to Borrowers that the
Borrowers are in default of their obligations), to pay the Obligations,
regardless of any defense, right of set-off or recoupment or claims which any
Borrower or Guarantor may have against Agent or Lenders or the holder of the
Notes.  All of the remedies set forth in this Agreement, in any other Financing
Document or

98

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

at law or equity shall be equally available to Agent and Lenders, and the choice
by Agent or Lenders of one such alternative over another shall not be subject to
question or challenge by any Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, recoupment or failure to mitigate
damages in any action, proceeding, or counteraction by Agent or Lenders to
recover or seeking any other remedy under this Guarantee, nor shall such choice
preclude Agent or Lenders from subsequently electing to exercise a different
remedy.

Section 12.3Certain Waivers by Guarantor.  To the fullest extent permitted by
law, each Guarantor does hereby:

(a)waive notice of acceptance of this Agreement by Agent and Lenders and any and
all notices and demands of every kind which may be required to be given by any
statute, rule or law;

(b)agree to refrain from asserting, until after repayment in full of the
Obligations (other than contingent indemnification obligations for which no
claim has been made), any defense, right of set-off, right of recoupment or
other claim which such Guarantor may have against any Borrower;

(c)waive any defense, right of set-off, right of recoupment or other claim which
such Guarantor may have against Agent, Lenders or the holder of the Notes;

(d)waive any and all rights such Guarantor may have under any anti-deficiency
statute or other similar protections;

(e)waive all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from any
Borrower, any other Guarantor or any other person or entity now or hereafter
primarily or secondarily liable for any of the Obligations until the Obligations
have been paid in full;

(f)waive presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge such Guarantor
with liability;

(g)waive the benefit of all appraisement, valuation, marshalling, forbearance,
stay, extension, redemption, homestead, exemption and moratorium laws now or
hereafter in effect;

(h)waive any defense based on the incapacity, lack of authority, death or
disability of any other person or entity or the failure of Agent or Lenders to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;

(i)waive any defense based on an election of remedies by Agent or Lenders,
whether or not such election may affect in any way the recourse, subrogation or
other rights of such Guarantor against any Borrower, any other Guarantor or any
other person in connection with the Obligations;

(j)waive any defense based on the failure of the Agent or Lenders to (i) provide
notice to such Guarantor of a sale or other disposition of any of the security
for any of the Obligations, or (ii) conduct such a sale or disposition in a
commercially reasonable manner;

(k)waive any defense based on the negligence of Agent or Lenders in
administering this Agreement or the other Financing Documents (including, but
not limited to, the failure to perfect any security interest in any Collateral),
or taking or failing to take any action in connection therewith, provided,

99

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

however, that such waiver shall not apply to the gross negligence or willful
misconduct of the Agent or Lenders, as determined by the final, non-appealable
decision of a court having proper jurisdiction;

(l)waive the defense of expiration of any statute of limitations affecting the
liability of such Guarantor hereunder or the enforcement hereof;

(m)waive any right to file any Claim (as defined below) as part of, and any
right to request consolidation of any action or proceeding relating to a Claim
with, any action or proceeding filed or maintained by Agent or Lenders to
collect any Obligations of such Guarantor to Agent or Lenders hereunder or to
exercise any rights or remedies available to Agent or Lenders under the
Financing Documents, at law, in equity or otherwise;

(n)agree that neither Agent nor Lenders shall have any obligation to obtain,
perfect or retain a security interest in any property to secure any of the
Obligations (including any mortgage or security interest contemplated by the
Financing Documents), or to protect or insure any such property;

(o)waive any obligation Agent or Lenders may have to disclose to such Guarantor
any facts the Agent or Lenders now or hereafter may know or have reasonably
available to it regarding the Borrowers or Borrowers’ financial condition,
whether or not the Agent or Lenders have a reasonable opportunity to communicate
such facts or have reason to believe that any such facts are unknown to such
Guarantor or materially increase the risk to such Guarantor beyond the risk such
Guarantor intends to assume hereunder;

(p)agree that neither Agent nor Lenders shall be liable in any way for any
decrease in the value or marketability of any property securing any of the
Obligations which may result from any action or omission of the Agent or Lenders
in enforcing any part of this Agreement;

(q)waive any defense based on any invalidity, irregularity or unenforceability,
in whole or in part, of any one or more of the Financing Documents;

(r)waive any defense based on any change in the composition of Borrowers, and

(s)waive any defense based on any representations and warranties made by such
Guarantor herein or by any Borrower herein or in any of the Financing
Documents.  

For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, set-off or right of recoupment of any
kind or nature against the Agent or Lenders, its officers, directors, employees,
agents, members, actuaries, accountants, trustees or attorneys, or any affiliate
of the Agent or Lenders in connection with the making, closing, administration,
collection or enforcement by the Agent or Lenders of the Obligations.

Section 12.4Guarantor’s Obligations Not Affected by Modifications of Financing
Documents.  Each Guarantor further agrees that such Guarantor’s liability as
guarantor shall not be impaired or affected by any renewals or extensions which
may be made from time to time, with or without the knowledge or consent of
Guarantor for the time for payment of interest or principal or by any
forbearance or delay in collecting interest or principal hereunder, or by any
waiver by Agent or Lenders under this Agreement or any other Financing
Documents, or by Agent’s or Lenders’ failure or election not to pursue any other
remedies it may have against any Borrower or Guarantor, or by any change or
modification in the Notes, this Agreement or any other Financing Document, or by
the acceptance by Agent or Lenders of any additional security or any increase,
substitution or change therein, or by the release by Agent or Lenders of

100

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

any security or any withdrawal thereof or decrease therein, or by the
application of payments received from any source to the payment of any
obligation other than the Obligations even though Agent or Lenders might
lawfully have elected to apply such payments to any part or all of the
Obligations, it being the intent hereof that, subject to Agent’s or Lenders’
compliance with the terms of this Article 12 and the Financing Documents, each
Guarantor shall remain liable for the payment of the Obligations, until the
Obligations have been paid in full, notwithstanding any act or thing which might
otherwise operate as a legal or equitable discharge of a surety.  Each Guarantor
further understands and agrees that Agent or Lenders may at any time enter into
agreements with Borrowers to amend, modify and/or increase the principal amount
of, interest rate applicable to or other economic and non-economic terms of this
Agreement or the other Financing Documents, and may waive or release any
provision or provisions of this Agreement or the other Financing Documents, and,
with reference to such instruments, may make and enter into any such agreement
or agreements as Agent, Lenders and Borrowers may deem proper and desirable,
without in any manner impairing this Guarantee or any of Agent’s or Lenders’
rights hereunder or each Guarantor’s obligations hereunder, and each Guarantor’s
obligations hereunder shall apply to the this Agreement and other Financing
Documents as so amended, modified, extended, renewed or increased.

Section 12.5Reinstatement; Deficiency.  This guaranty shall continue to be
effective or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to this Agreement or any other Financing
Document is rescinded or otherwise required to be returned by Agent or Lenders
upon the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
any Borrower, or upon or as a result of the appointment of a receiver,
intervenor, custodian or conservator of or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payment to Agent or Lenders had not been made, regardless of whether Agent
or Lenders contested the order requiring the return of such payment.  In the
event of the foreclosure of the Financing Documents and of a deficiency, each
Guarantor hereby promises and agrees forthwith to pay the amount of such
deficiency notwithstanding the fact that recovery of said deficiency against
Borrowers would not be allowed by applicable law; however, the foregoing shall
not be deemed to require that Agent or Lenders institute foreclosure proceedings
or otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this guaranty.

Section 12.6Subordination of Borrowers’ Obligations to Guarantors; Claims in
Bankruptcy.

(a)Any indebtedness of any Borrower to any Guarantor (including, but not limited
to, any right of such Guarantor to a return of any capital contributed to a
Borrower), whether now or hereafter existing, is hereby subordinated to the
payment of the Obligations.  Each Guarantor agrees that, until the Obligations
have been paid in full (other than contingent indemnification obligations for
which no claim has been made), such Guarantor will not seek, accept, or retain
for its own account, any payment from any Borrower on account of such
subordinated debt.  Any payments to any Guarantor on account of such
subordinated debt shall be collected and received by such Guarantor in trust for
Agent and Lenders and shall be immediately paid over to Agent, for the benefit
of Agent and Lenders, on account of the Obligations without impairing or
releasing the obligations of such Guarantor hereunder.

(b)Each Guarantor shall promptly file in any bankruptcy or other proceeding in
which the filing of claims is required by law, all claims and proofs of claims
that such Guarantor may have against any Borrower or any other Guarantor and
does hereby assign to Agent or its nominee (and will, upon request of Agent,
reconfirm in writing the assignment to Agent or its nominee of) all rights of
such Guarantor under such claims.  If such Guarantor does not file any such
claim, Agent, as attorney‑in‑fact for such Guarantor, is hereby irrevocably
authorized to do so in the name of such Guarantor, or in Agent’s discretion, to
assign the claim to a designee and cause proof of claim to be filed in the name
of Agent’s designee.  In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons

101

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

authorized to pay such claim shall pay to Agent, for the benefit of Agent and
Lenders, the full amount thereof and, to the full extent necessary for that
purpose, each Guarantor hereby assigns to the Lenders all of such Guarantor’s
rights to any such payments or distributions to which such Guarantor would
otherwise be entitled, such assignment being a present and irrevocable
assignment of all such rights.

Section 12.7Maximum Liability.  The provisions of this Article 12 are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Article 12 would otherwise be held or determined to be avoidable, invalid
or unenforceable on account of the amount of such Guarantor’s liability under
this Article 12, then, notwithstanding any other provision of this Article 12 to
the contrary, the amount of such liability shall, without any further action by
the Guarantors or the Agent or any Lender, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 12.7 with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of the
Agent and the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Guarantor nor any other Person shall have any right or
claim under this Section 12.7 with respect to such Maximum Liability, except to
the extent necessary so that the obligations of any Guarantor hereunder shall
not be rendered voidable under applicable law. Each Guarantor agrees that the
Obligations may at any time and from time to time exceed the Maximum Liability
of each Guarantor without impairing this guaranty or affecting the rights and
remedies of the Agent or the Lenders hereunder, provided that, nothing in this
sentence shall be construed to increase any Guarantor’s obligations hereunder
beyond its Maximum Liability.

Section 12.8Guarantor’s Investigation.  Each Guarantor acknowledges receipt of a
copy of each of this Agreement and the other Financing Documents. Each Guarantor
has made an independent investigation of the other Credit Parties and of the
financial condition of the other Credit Parties. Neither Agent nor any Lender
has made and neither Agent nor any Lender does make any representations or
warranties as to the income, expense, operation, finances or any other matter or
thing affecting any Credit Party nor has Agent or any Lender made any
representations or warranties as to the amount or nature of the Obligations of
any Credit Party to which this Article 12 applies as specifically herein set
forth, nor has Agent or any Lender or any officer, agent or employee of Agent or
any Lender or any representative thereof, made any other oral representations,
agreements or commitments of any kind or nature, and each Guarantor hereby
expressly acknowledges that no such representations or warranties have been made
and such Guarantor expressly disclaims reliance on any such representations or
warranties.

Section 12.9Termination.  The provisions of this Article 12 shall remain in
effect until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been paid and satisfied in full.

Section 12.10Representative.  Each Guarantor hereby designates Borrower
Representative and its representatives and agents on its behalf for the purpose
of giving and receiving all notices and other consents hereunder or under any
other Financing Document and taking all other actions on behalf of such
Guarantor under the Financing Documents.  Borrower Representative hereby accepts
such appointment.

Section 12.11Guarantor Acknowledgement.  Without limiting the generality of the
foregoing, each Guarantor, by its acceptance of this Guaranty, hereby confirms
that it is a Subsidiary of the Borrower and will materially benefit from the
Loans made hereunder and the parties hereto intend that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law (as defined below),

102

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar federal, state or foreign law to the extent applicable to this
Guaranty. In furtherance of that intention, the liabilities of each Guarantor
under this Guaranty (the “Liabilities”) shall be limited to the maximum amount
that will, after giving effect to such maximum amount and all other contingent
and fixed liabilities of such Guarantor that are relevant under such laws, and
after giving effect to any collections from, rights to receive contribution from
or payments made by or on behalf of any other Person with respect to the
Liabilities, result in the Liabilities of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means the United States Bankruptcy Code, or any similar
federal, state or foreign law for the relief of debtors. This paragraph with
respect to the maximum liability of each Guarantor is intended solely to
preserve the rights of the holders, to the maximum extent not subject to
avoidance under applicable law, and neither a Guarantor nor any other Person
shall have any right or claim under this paragraph with respect to such maximum
liability, except to the extent necessary so that the obligations of a Guarantor
hereunder shall not be rendered voidable under applicable law. Each Guarantor
agrees that the Obligations guaranteed hereunder may at any time and from time
to time exceed the maximum liability of such Guarantor without impairing this
Guaranty or affecting the rights and remedies of the holders hereunder; provided
that nothing in this sentence shall be construed to increase such Guarantor’s
obligations hereunder beyond its maximum liability.

Article 13 - MISCELLANEOUS

Section 13.1Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.10 and Articles 11 and 13
shall survive the payment of the Obligations (both with respect to any Lender
and all Lenders collectively) and any termination of this Agreement and any
judgment with respect to any Obligations, including any final foreclosure
judgment with respect to any Security Document, and no unpaid or unperformed,
current or future, Obligations will merge into any such judgment.

Section 13.2No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 13.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 13.3(b) and
(c).  Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this

103

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Section and the sender receives a confirmation of transmission from the sending
facsimile machine, or (ii) if given by mail, prepaid overnight courier or any
other means, when received or when receipt is refused at the applicable address
specified by this Section 13.3(a).

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication.  Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 13.4Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 13.5Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 13.6Confidentiality.  Agent and each Lender shall hold all non-public
information regarding the Credit Parties and their respective businesses
identified as such by Credit Parties and obtained by Agent or any Lender
pursuant to the requirements hereof in accordance with such Person’s customary
procedures for handling information of such nature, except that disclosure of
such information may be made (i) to their respective agents, employees,
Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services,
(ii) to prospective transferees or purchasers of any interest in the Loans,
Agent or a Lender, provided, however, that any such Persons are bound by
obligations of confidentiality substantially the same or more stringent than
those set forth in this Section 13.6, (iii) as required by Law, subpoena,
judicial order or similar order and in connection with any litigation, (iv) as
may be required in connection with the examination, audit or similar
investigation of such Person by any Governmental Authority, and (v) to a Person
that is a trustee, investment advisor or investment manager, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization; provided however, that any
such Persons are bound by obligations of confidentiality substantially the same
or more stringent than those set forth in this Section 13.6. For the purposes of
this Section, “Securitization” means (A) the pledge of the Loans as collateral
security for loans to a Lender, or (B) a public or private offering by a Lender
or any of its Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized,

104

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

in whole or in part, by the Loans.  Confidential information shall include only
such information identified as such at the time provided to Agent and shall not
include information that either:  (y) is in the public domain, or becomes part
of the public domain after disclosure to such Person through no fault of such
Person, or (z) is disclosed to such Person by a Person other than a Credit
Party, provided, however, Agent does not have actual knowledge that such Person
is prohibited from disclosing such information.  The obligations of Agent and
Lenders under this Section 13.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

Section 13.7Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Credit Party shall assert, and each Credit Party
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 13.8GOVERNING LAW; SUBMISSION TO JURISDICTION.  

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

(b)EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED in the State of New York in the City of New York, Borough of
Manhattan, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PARTY
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE [***] DAYS AFTER THE SAME HAS BEEN POSTED.

Section 13.9WAIVER OF JURY TRIAL.  

(a) EACH CREDIT PARTY, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH

105

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

CREDIT PARTY, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH CREDIT PARTY, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT
IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(b)In the event any such action or proceeding is brought or filed in any United
States federal court sitting in the State of California or in any state court of
the State of California, and the waiver of jury trial set forth in
Section 13.9(a) hereof is determined or held to be ineffective or unenforceable,
the parties agree that all actions or proceedings shall be resolved by reference
to a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California.  Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding.   In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.

Section 13.10Publication; Advertisement.

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure,
or (ii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone (including as
set forth in the tombstone consent form signed in advance of the Closing Date by
Borrower), advertisement or information, as applicable, prior to its submission
for publication and, following such review period, MCF may, from time to time,
publish such information in any media form desired by MCF, until such time that
Borrowers shall have requested MCF cease any such further publication.

Section 13.11Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This

106

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Agreement and the other Financing Documents constitute the entire agreement and
understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

Section 13.12No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 13.13Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 13.14Expenses; Indemnity

(a)Except with respect to Indemnified Taxes, Other Taxes and Excluded Taxes,
which shall be governed exclusively by Section 2.8, Credit Parties hereby agree
to promptly pay (i) all reasonable costs and expenses of Agent (including,
without limitation, the reasonable fees, costs and expenses of counsel to, and
independent appraisers and consultants retained by Agent) in connection with the
examination, review, due diligence investigation, documentation, negotiation,
and closing of the transactions contemplated by the Financing Documents, in
connection with the performance by Agent of its rights and remedies under the
Financing Documents and in connection with the continued administration of the
Financing Documents including (A) any amendments, modifications, consents and
waivers to and/or under any and all Financing Documents, and (B) any periodic
public record searches conducted by or at the request of Agent (including,
without limitation, title investigations, UCC searches, fixture filing searches,
judgment, pending litigation and tax lien searches and searches of applicable
corporate, limited liability, partnership and related records concerning the
continued existence, organization and good standing of certain Persons);
(ii) without limitation of the preceding clause (i), all reasonable costs and
expenses of Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents; (iii) without limitation of the
preceding clause (i), all costs and expenses of Agent in connection with
(A) protecting, storing, insuring, handling, maintaining or selling any
Collateral, (B) any litigation, dispute, suit or proceeding relating to any
Financing Document, and (C) any workout, collection, bankruptcy, insolvency and
other enforcement proceedings under any and all of the Financing Documents;
(iv) without limitation of the preceding clause (i), all reasonable costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto.

(b)Each Credit Party hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf

107

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

of a Credit Party, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with the transactions
contemplated hereby or by the other Operative Documents (including (i)(A) as a
direct or indirect result of the presence on or under, or escape, seepage,
leakage, spillage, discharge, emission or release from, any property now or
previously owned, leased or operated by a Credit Party, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of a Credit Party or
any Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Credit Parties shall have no obligation hereunder to an Indemnitee with respect
to any liability resulting from the gross negligence or willful misconduct of
such Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Credit Parties shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.  This Section 13.14(b)
shall not apply with respect to Taxes other than any Taxes that represent
liabilities, obligations, losses, damages, claims etc. arising from any non-Tax
claim.

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Credit Parties under this Section 13.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE CREDIT PARTIES OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d)Each Credit Party for itself and all endorsers, guarantors and sureties and
their heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.

Section 13.15reserved.  

Section 13.16Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part

108

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

Section 13.17Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Credit Parties and Agent and each Lender and their
respective successors and permitted assigns.

Section 13.18USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Credit Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Credit Parties,
which information includes the name and address of the Credit Parties and such
other information that will allow Agent or such Lender, as applicable, to
identify Credit Parties in accordance with the USA PATRIOT Act.

Section 13.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Financing
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(l)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(m)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.20Cross Default and Cross Collateralization.

(n)Cross-Default.  As stated under Section 10.1 hereof, an Event of Default
under any of the Affiliated Financing Documents shall be an Event of Default
under this Agreement.  In addition, a Default or Event of Default under any of
the Financing Documents shall be a Default under the Affiliated Financing
Documents.

(o)Cross Collateralization.  Credit Parties acknowledge and agree that the
Collateral securing this Loan, also secures the Affiliated Obligations.

109

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(p)Consent.  Each Credit Party authorizes Agent, without giving notice to any
Credit Party or obtaining the consent of any Credit Party and without affecting
the liability of any Credit Party for the Affiliated Obligations directly
incurred by the Credit Parties, from time to time to:

(i)compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers or Guarantors in respect thereof; or modify in any manner any
documents relating to the Affiliated Obligations;

(ii)declare all Affiliated Obligations due and payable upon the occurrence and
during the continuance of an Event of Default;

(iii)take and hold security for the performance of the Affiliated Obligations of
any Borrowers or Guarantors and exchange, enforce, waive and release any such
security;

(iv)apply and reapply such security and direct the order or manner of sale
thereof as Agent, in its sole discretion, may determine;

(v)release, surrender or exchange any deposits or other property securing the
Affiliated Obligations or on which Agent at any time may have a Lien; release,
substitute or add any one or more endorsers or guarantors of the Affiliated
Obligations of any Borrowers or Guarantors; or compromise, settle, renew, extend
the time for payment, discharge the performance of, decline to enforce, or
release all or any obligations of any such endorser or guarantor or other Person
who is now or may hereafter be liable on any Affiliated Obligations or release,
surrender or exchange any deposits or other property of any such Person;

(vi)apply payments received by Lender from Credit Parties to any Obligations or
Affiliated Obligations, as permitted in accordance with the terms of this
Agreement and in such order as Lender shall determine, in its sole discretion;
and

(vii)assign the Affiliated Financing Documents in whole or in part

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

110

MidCap / Cerus / Credit, Security and Guaranty Agreement (Term Loan)

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed as of the day and year first above
mentioned.

 

BORROWERS:

 

CERUS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kevin D. Green

 

 

Name:

 

Kevin D. Green

 

 

Title:

 

VP, Finance and Chief Financial Officer

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Cerus Corporation

 

 

2550 Stanwell Drive

 

 

Concord, CA 94520

 

 

 

 

 

Attn:  Kevin Green

 

 

Facsimile:  [***]

 

 

E-Mail:  [***]

 

 




 

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

AGENT:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

 

 

 

 

Name:

 

Maurice Amsellem

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Cerus transaction

 

 

Facsimile:  [***]

 

 

E-mail: [***]

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  [***]

 

 

E-mail: [***]

 

 

 

 

 

 

 

 

Payment Account Designation:

 

 

 

 

 

 

 

 

[***]

 




 

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

LENDER:

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

 

its investment manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

 

 

 

 

Name:

 

Maurice Amsellem

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  Account Manager for Cerus transaction

 

 

Facsimile:  [***]

 

 

E-mail: [***]

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

 

Attn:  General Counsel

 

 

Facsimile:  [***]

 

 

E-mail: [***]

 




 



 

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

LENDER:

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

By:

 

Apollo Investment Management, L.P., as Advisor

 

 

 

 

 

 

 

By:

 

ACC Management, LLC, as its General Partner

 

 

 

 

 

 

 

By:

 

/s/ Joseph D. Glatt

 

 

Name:

 

Joseph D. Glatt

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Apollo Investment Corporation

 

 

9 West 57th Street, 37th Floor

 

 

New York, New York 10019

 

 

Attn: Howard Widra

 

 

E-mail: [***]

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

Apollo Investment Corporation

 

 

730 Fifth Avenue, 11th Floor

 

 

New York, New York 10019

 

 

Attn: Sheriff Ibrahim, Jonathan Krain

 

 

Facsimile: [***]

 

 

E-mail: [***]

 

 

 

 

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

Annex A

 

Commitment Annex

 

 

 

EXHIBITS

 

 

 

Exhibit A

 

[Reserved]

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

[Reserved]

Exhibit D

 

Form of Notice of Borrowing

Exhibit E-1

 

Form of U.S. Tax Compliance Certificate

Exhibit E-2

 

Form of U.S. Tax Compliance Certificate

Exhibit E-3

 

Form of U.S. Tax Compliance Certificate

Exhibit E-4

 

Form of U.S. Tax Compliance Certificate

Exhibit F

 

Closing Checklist

Exhibit G

 

Form of Intellectual Property Security Agreement

 

 

 

SCHEDULES

 

 

 

Schedule 2.1

 

Scheduled Principal Payments for Term Loan

Schedule 6.1

 

Net Revenue

Schedule 7.4

 

Post-Closing Obligations

Schedule 9.1

 

Collateral

 

 

 

 

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

Lender

Term Loan
Tranche 1
Commitment
Amount

Term Loan
Tranche 1
Commitment
Percentage

Term Loan
Tranche 2
Commitment
Amount

Term Loan
Tranche 2
Commitment
Percentage

Term Loan
Tranche 3
Commitment
Amount

Term Loan
Tranche 3
Commitment
Percentage

MidCap Financial Trust

[***]

[***]

[***]

[***]

[***]

[***]

Apollo Investment Corporation

[***]

[***]

[***]

[***]

[***]

[***]

TOTALS

$40,000,000

100%

$15,000,000

100%

$15,000,000

100%

 

 

 

 

 

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit A to Credit Agreement (Reserved)

 

Exhibit A – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of Cerus Corporation, a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit, Security and Guaranty
Agreement (Term Loan) dated as of ____________, 201__ among the Borrower
Representative, ____________ and any additional Borrower that may hereafter be
added thereto (collectively, “Borrowers”), the Guarantors party thereto, MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements (subject to normal year-end adjustments and the
absence of footnote disclosures);

(b)the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c)I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Credit Parties
have taken, are undertaking and propose to take with respect thereto;

(d)[except as noted on Schedule 2 attached hereto, Schedule 9.2(b) to the
Disclosure Letter contains a complete and accurate list of all business
locations of Borrowers and Guarantors and all names under which Borrowers and
Guarantors currently conduct business and required to be disclosed pursuant to
Article 9 of the Credit Agreement; Schedule 2 specifically notes any changes in
the names under which any Borrower or Guarantors conduct business; ] 1

 

1 

To be included only with respect to quarterly compliance certificates.

Exhibit B – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(e)except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period that are required to be
made in accordance with Section 4.2 of the Credit Agreement;

(f)[except as noted on Schedule 4 attached hereto,  there are no new Material
Contracts and/or any new material amendments, consents, waivers or other
modifications to any Material Contract not previously disclosed on Schedule 3.17
to the Disclosure Letter or any Schedule to any previous Compliance Certificate
delivered by the Borrower Representative to Agent;]2

(g)[except as noted on Schedule 5 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 5 to any previous
Compliance Certificate, Schedule 5.14 to the Disclosure Letter contains a
complete and accurate statement of all deposit accounts or investment accounts
maintained by Borrowers and Guarantors;]3

(h)[except as noted on Schedule 6 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 6 to any previous
Compliance Certificate, Schedule 3.6 to the Disclosure Letter remains true and
correct in all material respects;]4

(i)[except as noted on Schedule 7 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 7 to any previous
Compliance Certificate, Schedule 3.19  to the Disclosure Letter is true and
correct in all material respects;]5

(j)[except as noted on Schedule 8 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 8 to any previous
Compliance Certificate, no Borrower or Guarantor has acquired, by purchase or
otherwise, any Chattel Paper, Letter of Credit Rights, Instruments, Documents or
Investment Property that is required to be disclosed pursuant to Section 9.2 of
the Credit Agreement;]6

(k)[except as noted on Schedule 9 attached hereto, or as the Borrower
Representative may have notified Agent on any Schedule 9 to any previous
Compliance Certificate, no Borrower or Guarantor is aware of any commercial tort
claim that is required to be disclosed pursuant to Section 9.2 of the Credit
Agreement];7

(l)The aggregate amount of cash and cash equivalents held by Borrowers (on a
consolidated basis) as of the date hereof is $[__________];

 

2 

To be included only with respect to quarterly compliance certificates.

3 

To be included only with respect to quarterly compliance certificates.

4 

To be included only with respect to quarterly compliance certificates.

5 

To be included only with respect to quarterly compliance certificates.

6 

To be included only with respect to quarterly compliance certificates.

7 

To be included only with respect to quarterly compliance certificates.

Exhibit B – Page 2

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

(m)The aggregate amount of Borrower Total Unrestricted Cash as of the date
hereof is $[__________];

(n)The aggregate amount of Borrower U.S. Unrestricted Cash as of the date hereof
is $[__________];

(o)The aggregate amount of cash and cash equivalents held by Credit Parties (on
a consolidated basis) as of the date hereof is $[__________];

(p)The aggregate amount of cash and cash equivalents held by Cerus Europe B.V.
as of the date hereof is $[__________];

(q)[The aggregate amount of cash and cash equivalents held by Restricted Foreign
Subsidiaries other than Cerus Europe B.V. as of the date hereof is
$[__________]]; and8

(q)Net Revenue of Borrowers for the relevant Defined Period is equal to
$[_____].9  Borrowers and Guarantor are [NOT] in compliance with the covenant
contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made:  [See attached
worksheets].  Such calculations and the certifications contained therein are
true, correct and complete.

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

Sincerely,

 

 

 

CERUS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

8 

To be included only if other Restricted Foreign Subsidiaries exist.

9 

To be included quarterly or in connection with an amortization extension or
borrowing request.

Exhibit B – Page 3

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit C to Credit Agreement (Reserved)

 

Exhibit C – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of Cerus Corporation, a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Credit, Security and Guaranty
Agreement (Term Loan) dated as of March 29, 2019 among the Borrower
Representative, _________ and any additional Borrower that may hereafter be
added thereto (collectively, “Borrowers”), the Guarantors party thereto, MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of Term Loans on
_______________, 2019.  

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects as of the date hereof, except to
the extent such representation or warranty relates to a specific date, in which
case such representation or warranty is true, correct and complete as of such
earlier date; provided, however, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof, and (c) no Default or
Event of Default has occurred and is continuing on the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

Sincerely,

 

 

 

[BORROWER REPRESENTATIVE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit D – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit E-1 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Borrower Representative”),
pursuant to that certain Credit, Security and Guaranty Agreement (Term Loan),
dated as of March 29, 2019 among the Borrower Representative, and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
Guarantors party thereto, MidCap Financial Trust, individually as a Lender and
as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and Agent, and (2) the undersigned shall
have at all times furnished the Borrower Representative and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Date: ________ __, 20[  ]

 

 

Exhibit E-1 – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit E-2 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Borrower Representative”),
pursuant to that certain Credit, Security and Guaranty Agreement (Term Loan),
dated as of March 29, 2019 among the Borrower Representative, and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
Guarantors party thereto, MidCap Financial Trust, individually as a Lender and
as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.  

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form -8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Date: ________ __, 20[  ]

 

 

Exhibit E-2 – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit E-3 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Borrower Representative”),
pursuant to that certain Credit, Security and Guaranty Agreement (Term Loan),
dated as of March 29, 2019 among the Borrower Representative, and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
Guarantors party thereto, MidCap Financial Trust, individually as a Lender and
as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.  

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Date: ________ __, 20[  ]

 

 

Exhibit E-3 – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit E-4 to Credit Agreement (Form of U.S. Tax Compliance Certificate)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

This U.S. Tax Compliance Certificate is given by _____________________, a
Responsible Officer of [________________] (the “Borrower Representative”),
pursuant to that certain Credit, Security and Guaranty Agreement (Term Loan),
dated as of March 29, 2019 among the Borrower Representative, and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), the
Guarantors party thereto, MidCap Financial Trust, individually as a Lender and
as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.  

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower Representative and Agent, and (2) the undersigned shall have at all
times furnished the Borrower Representative and Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Date: ________ __, 20[  ]

 

 

Exhibit E-4 – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit F to Credit Agreement (Closing Checklist)

 

 

 

Exhibit F – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Exhibit G to Credit Agreement (Form of Intellectual Property Security Agreement)

 

 

 

Exhibit G – Page 1

 

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Schedule 2.1 - Amortization

Commencing on (a) April 1, 2022 (the “Initial Amortization Start Date”) or (b)
if the IO Extension Conditions have been satisfied, April 1, 2023, and, in any
case, continuing on the first day of each calendar month thereafter, Borrower
shall pay to Agent as a principal payment on the Term Loans an amount equal to
the total principal amount of the Term Loan(s) made to Borrower hereunder
divided by the number of full calendar months remaining (including the month in
which the first amortization payment is made) before the occurrence of the
Maturity Date.  Notwithstanding anything to the contrary contained in the
foregoing, the entire remaining outstanding principal balance under the Term
Loans shall mature and be due and payable upon the Termination Date.

For purposes hereof of this Schedule 2.1, the following terms shall have the
following meanings:

“IO Extension Conditions” means satisfaction of each of the following
conditions: (a) Borrower has provided written notice to Agent at least [***]
Business Days prior to the Initial Amortization Start Date that it is electing
to extend the amortization start date and certifying that the condition set
forth below in clause (b) has been satisfied, (b) Borrower has delivered a
Compliance Certificate delivered to Agent pursuant to Section 4.1 demonstrating
to Agent’s satisfaction that Borrower’s Net Revenue for the Defined Period
ending on the last day of the month for which such Compliance Certificate is
delivered is equal to or greater than [***], and (c) no Default or Event of
Default has occurred and is continuing on the Initial Amortization Start Date.  

 

 

 

      

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Schedule 6.1 – Minimum Net Revenue

Defined Period Ending

Minimum Net Revenue Amount

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 




      

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

Schedule 7.4 – Post-Closing Requirements

Credit Parties shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.

No later than [***] days after the Closing Date (or such later date as Agent may
agree in writing), Credit Parties shall provide agent with a fully executed
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, for each Deposit Account and Securities Account of Credit Parties
then in existence other than, in each case, Deposit Accounts or Securities
Accounts constituting Exempted Accounts.

2.

No later than [***] days after the Closing Date (or such later date as Agent may
agree in writing), Credit Parties shall provide Agent with endorsements to
Credit Parties’ property insurance policies naming Agent as lender loss payee
and endorsements to Credit Parties’ liability insurance policies naming Agent as
additional insured in accordance Section 4.4.

3.

No later than [***] days after the Closing Date (or such later date as Agent may
agree in writing), Credit Parties shall provide Agent with a landlord or bailee
agreement (as applicable), in form and substance reasonably satisfactory to
Agent, with respect to each of the following locations: (i) 1220 Concord Avenue,
Suite 600, Concord, CA 94520 [***]

4.

No later than [***] Business Days after the Closing Date (or such later date as
Agent may agree in writing), in accordance with the terms of that certain
Disclosed Deed of Pledge of Bank Account Receivables between Cerus, as pledgor,
and Agent (the “Pledge of Bank Account Receivables”), Credit Parties shall
provide Agent with each Notice of Pledge (as defined in the Pledge of Bank
Account Receivables) required pursuant to the terms of the Pledge of Bank
Account Receivables, acknowledged by the applicable Account Bank (as defined in
the Pledge of Bank Account Receivables).

 

Credit Parties’ failure to complete and satisfy any of the above obligations on
or before the date indicated above, or Credit Parties’ failure to deliver any of
the above listed items on or before the date indicated above, shall constitute
an immediate an automatic Event of Default.

 

      

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5

--------------------------------------------------------------------------------

 

 

Schedule 9.1 – Collateral

The Collateral consists of all of each Credit Party’s assets, including without
limitation, all of each Credit Party’s right, title and interest in and to the
following, whether now owned or hereafter created, acquired or arising, but in
all cases excluding Excluded Property:

 

(a)

all goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, contracts together with all contract rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles
(including all licenses and contracts), commercial tort claims (including each
such claim listed on Schedule 9.2(d)), documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), Vehicles and
title documents with respect to Vehicles, cash, deposit accounts, securities
accounts, fixtures, letter of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located;

 

(b)

all of Credit Parties’ books and records relating to any of the foregoing and
all rights of access to Credit Parties’ Books; and

 

(c)

any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

      

[***] = Certain Confidential Information Omitted

\DC - 036639/000093 - 13934788 v5

202344533 v5